Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 1 of 153 PageID: 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


OZ MASTER FUND, LTD.; and OZ                  Civil Action No. ___________
ENHANCED MASTER FUND, LTD.,
                                              Judge:

                    Plaintiffs,


               v.
                                              JURY TRIAL DEMANDED

PERRIGO CO., PLC; JOSEPH PAPA; and
JUDY BROWN,


                    Defendants.




                                  COMPLAINT
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 2 of 153 PageID: 2



                                                      TABLE OF CONTENTS


Summary of the Action ........................................................................................................ 2 

Jurisdiction and Venue ....................................................................................................... 13 

Parties and Relevant Non-Parties ....................................................................................... 14 

 I)         Plaintiffs ................................................................................................................ 14 

 II)        Defendants ............................................................................................................ 15 

 III)       Relevant Non-Parties ............................................................................................ 16 

Procedural History .............................................................................................................. 16 

Defendants’ Fraudulent Scheme ........................................................................................ 17 

 I)         Perrigo Experiences Rapid Corporate Growth Through Acquisition ................... 17 

 II)        Perrigo Makes Its Largest Acquisition Ever and Quickly Experiences Major,
            Known Integration Issues ..................................................................................... 20 

 III)       Perrigo’s Organic Growth Slows Considerably Just
            Before the Relevant Period ................................................................................... 28 

 IV)        Perrigo’s Generic Rx Results Were Boosted by Anti-Competitive
            Practices and Were Not Insulated from Pricing Pressures.................................... 30 

                       Desonide ................................................................................................... 35 

                       Econazole .................................................................................................. 39 

                       Permethrin ................................................................................................. 42 

                       Tretinoin.................................................................................................... 45 

                       Clobetasol ................................................................................................. 47 

                       Halobetasol propionate ............................................................................. 48 

 V)         To Fend Off Hostile Bid from Mylan, Defendants
            Inflate Growth Projections. ................................................................................... 50 

 VI)        Defendants Hide Billions of Dollars of Deterioration in
            Perrigo’s Largest Financial Asset by Violating GAAP ........................................ 61 

                       Applicable GAAP Requirements .............................................................. 61 


                                                                          i
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 3 of 153 PageID: 3



                      Defendants’ Accounting Admittedly Violated GAAP ............................. 63 

                      Defendants’ Used GAAP Violations to Hide Billions of
                            Dollars of Deterioration in Fair Value .......................................... 65 

Misrepresentations and Omissions Made by Defendants During the Relevant Period ...... 67 

 I)        Omega Integration and Overvaluation .................................................................. 67 

 II)       Inflated Organic Growth Claims ........................................................................... 77 

 III)      Pricing Pressure and Anti-Competitive Pricing
           Practices in Generic Rx Division .......................................................................... 92 

 IV)       Declining Fair Value of Tysabri Royalty Stream ............................................... 107 

The Truth Is Revealed ...................................................................................................... 115 

Additional Allegations of Scienter ................................................................................... 126 

 I)        Omega and Organic Growth ............................................................................... 126 

                      Defendants’ own statements regarding the integration and
                            valuation of Omega and organic growth imply personal
                            knowledge of the true conditions. ............................................... 126 

                      Information supplied by former employees of Perrigo and
                             Omega demonstrate Defendants’ scienter. ................................. 131 

 II)       Generic Pricing and Anti-Competitive Conduct ................................................. 132 

 III)      Tysabri ................................................................................................................ 134 

 IV)       Further Allegations of Scienter ........................................................................... 134 

                      Findings by the Irish Takeover Panel. .................................................... 134 

                      The sheer size of Defendants’ misrepresentations and the
                             GAAP violations. ........................................................................ 135 

                      The close proximity, and sharp divergence, between the
                             misrepresentations and revelations of the truth. ......................... 136 

                      Sarbanes-Oxley Certifications. ............................................................... 137 

                      Timing and circumstances of executive departures. ............................... 137 

                      Defendants’ motives. .............................................................................. 138 



                                                                        ii
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 4 of 153 PageID: 4



Reliance ............................................................................................................................ 138 

No Safe harbor.................................................................................................................. 142 

Plaintiffs’ Claims Are Timely .......................................................................................... 143 

Count I For Violations of Section 10(b) of the Exchange Act and
Rule 10b-5 (Against All Defendants) ............................................................................... 144 

Count II For Violations of Section 14(e) of the Exchange Act
(Against All Defendants).................................................................................................. 145 

Count III For Violations of Section 20(a) of the Exchange Act
(Against the Director Defendants and Brown) ................................................................. 147 

Prayer for Relief ............................................................................................................... 148 

Jury Demand..................................................................................................................... 149 




                                                                         iii
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 5 of 153 PageID: 5



           Plaintiffs OZ Master Fund, Ltd. and OZ Enhanced Master Fund, Ltd. (together,

“Plaintiffs” or “Oz”), purchasers of the common stock of Perrigo Co., plc (“Perrigo” or the

“Company”) between April 8, 2015, and May 3, 2017, both dates inclusive (the “Relevant

Period”), and owners of Perrigo common stock as of November 13, 2015, as alleged below,1 bring

this action (the “Action”) seeking to recover damages caused by Defendants’2 violations of

securities laws against Perrigo and certain of its former and current officers and directors.

           Plaintiffs allege the following based upon personal knowledge as to those allegations

concerning Plaintiffs and, as to all other matters, upon investigation of counsel, including, among

other things: (i) review and analysis of public filings made by Perrigo with the United States

Securities and Exchange Commission (“SEC”); (ii) review and analysis of documents filed by

Mylan, N.V. (“Mylan”) with the SEC in connection with its tender offer for Perrigo; (iii) review

and analysis of documents filed by Perrigo and Mylan with the Irish Takeover Panel in connection

with Mylan’s tender offer for Perrigo; (iv) review and analysis of press releases and other

publications disseminated by the Defendants (defined below); (v) review and analysis of news

articles and conference call transcripts; (vi) review and analysis of other court filings related to

Perrigo and Mylan, including for violation of the federal securities laws in Roofers’ Pension Fund

v. Perrigo Co., PLC, Civil Action No. 2:16-cv-02805-MCA-LDW (D.N.J.); Carmignac Gestion,

S.A. v. Perrigo Co. PLC, Civil Action No. 17-cv-10467 (D.N.J.); Manning & Napier Advisors,

LLC v. Perrigo Cp/ PLC, Civil Action No. 18-cv-674 (D.N.J.); Pentwater Equity Opportunities

Master Fund Ltd. v. Perrigo Co. PLC, Civil Action No. 18-cv-01121 (D.N.J.); Mason Capital

L.P. v. Perrigo Co., PLC, Civil Action No. 18-cv-1119 (D.N.J.); Harel Insurance Co., Ltd. v.


1
 L. Civ. R. 10.1 Statement: The principal place of business address for Oz Management LP is 9 West 57th Street,
New York, New York 10019.
2
    The Defendants are: Perrigo Co. PLC, Joseph Papa (“Papa”), and Judy Brown (“Brown”).


                                                        1
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 6 of 153 PageID: 6



Perrigo Co. PLC, Civil Action No. 18-cv-02074 (D.N.J.); First Manhattan Co. v. Papa, Civil

Action No. 18-cv-02291 (D.N.J.); TIAA-CREF Investment Mgmt., LLC v. Perrigo Co. PLC, Civil

Action No. 18-cv-08175 (D.N.J.); Nationwide Mutual Funds v. Perrigo Co. PLC, Civil Action

No. 18-cv-15382 (D.N.J.); WCM Alternatives: Event-Driven Fund v. Perrigo Co. PLC, Civil

Action No. 18-cv-16204 (D.N.J.); and Hudson Bay Master Fund Ltd. v. Perrigo Co. PLC, Civil

Action No. 18-cv-16206 (D.N.J.); and pleadings in In re Generic Pharmaceuticals Pricing

Antitrust Litigation, MDL No. 2724, Civil Action No. 2:16-md-02724-CMR (E.D. Pa.); and

United HealthCare Services, Inc. v. Actavis Holdco U.S., Inc., Civil Action NO. 0:19-cv-00121

(D. Minn.); (vii) review and analysis of other publicly available information concerning Perrigo

and Mylan; (viii) analysis of pricing in the generic drug markets in which Perrigo operated; (ix)

analysis of Perrigo’s organic revenue growth; (x) review and analysis of other publicly available

information; and (xi) information obtained from interviews with knowledgeable individuals. The

investigation of facts pertaining to this case is ongoing. Plaintiffs believe that additional evidence

will support the allegations herein after a reasonable opportunity for discovery.

                                 SUMMARY OF THE ACTION

       1.      This action arises from misrepresentations and omissions that Defendants made to

Plaintiffs while fighting a hostile takeover and throughout the Relevant Period (as defined above,

between April 8, 2015, and May 3, 2017). On April 8, 2015, pharmaceutical conglomerate Mylan

announced an unsolicited bid to purchase Perrigo for cash and stock worth $205 per share (later

increased to $246 per share). After twice increasing its bid, Mylan proceeded with a formal tender

offer, which was announced on September 14, 2015. To discourage Perrigo shareholders from

accepting Mylan’s offer, Defendants repeatedly made material misrepresentations and omissions

about four key areas: (a) Perrigo’s organic growth; (b) the integration and overvaluation of



                                                  2
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 7 of 153 PageID: 7



Perrigo’s largest acquisition, Omega Pharma N.V. (“Omega”); (c) collusive pricing and pricing

pressure in Perrigo’s most profitable division, generic drugs (which Perrigo called “Generic Rx”

or sometimes just “Rx”), which is now the focus of investigations by Congress, the U.S.

Department of Justice’s Antitrust Division, and 45 state Attorneys General; and (d) the

deteriorating value of Perrigo’s largest financial asset, a royalty stream for the drug Tysabri.

       2.      To fight Mylan’s offer, Defendants touted and spoke at length regarding the

integration and prospects of Omega, making false and misleading statements and omissions

regarding the status of the integration and the key role Omega would play in Perrigo’s growth.

Following the expiration of Mylan’s tender offer, as alleged below, Perrigo effectively conceded

that Defendants had misrepresented Omega’s integration and prospects. The concealed problems

with Omega were so profound that the Company ultimately took impairment charges totaling

more than $2 billion, or nearly half of the total purchase price for Omega.

       3.      Further, and as demonstrated through the accounts of numerous former employees

of Perrigo and Omega (among other sources) detailed below, Defendants touted synergies with

Omega as central to Perrigo’s growth claims, even though Defendants Papa and Brown (together,

the “Individual Defendants”) knew or recklessly disregarded that there were deep problems with

the Omega integration and the underlying assets, including: (a) a decentralized structure, disparate

information technologies (“IT”) and management resistance at Omega that made integration

difficult; (b) regulatory hurdles to achieving claimed synergies; and (c) weak Omega sales.

       4.      Additionally, understanding that organic growth was crucial to investors,

Defendants misleadingly claimed 7% to 8% average historical organic growth during Defendant

Papa’s tenure as CEO, without disclosing that organic growth, which it did not regularly report,




                                                  3
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 8 of 153 PageID: 8



had slowed to a trickle during the six quarters prior to the Relevant Period, and was even negative

during some of that period.

           5.       Prior to the Mylan tender offer deadline, Defendants accompanied these inflated

projections with express promises of accuracy, completeness, and care under the Irish Takeover

Rules, which applied because Perrigo is an Irish company. Irish Takeover Rules require directors

to be diligent and acknowledge accountability for their statements to investors. Accordingly, each

press release and presentation Perrigo made from the beginning of the Relevant Period—April 8,

2015—through the expiration of Mylan’s tender offer assured: “The directors of Perrigo accept

responsibility for the information contained in this announcement [or presentation]. To the

best of the knowledge and belief of the directors of Perrigo (who have taken all reasonable care

to ensure such is the case), the information contained in this announcement [or presentation] is in

accordance with the facts and does not omit anything likely to affect the import of such

information.”3

           6.       To discourage Perrigo investors such as Plaintiff from tendering shares to Mylan,

Defendants also issued an inflated profit forecast guiding investors to expect 2016 earnings of

$9.30 to $9.83 per share, which Perrigo would later concede was not “realistic.” Defendants’

manipulation of the profit forecast stood in stark contrast to the promises they made to investors

under Irish Takeover Rule 28, which they claimed to understand. Rule 28.1 mandates that

“[e]very such profit forecast (including the assumptions upon which it is based) shall be

compiled with scrupulous care, accuracy and objectivity.”4 Despite these promises, Perrigo and

its directors issued aggressive and unrealistic profit forecasts based upon assumptions that were


3
    Except where otherwise noted, all emphasis in this complaint is added.
4
 See Irish Takeover Panel, Irish Takeover Panel Act, 1997—Takeover Rules and Substantial Acquisition Rules
(2013), http://irishtakeoverpanel.ie/wp-content/uploads/2014/01/ITP-Takeover-Rules.pdf.


                                                           4
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 9 of 153 PageID: 9



not remotely accurate or objective. For example, they assumed success in achieving Omega

synergies despite knowledge of significant problems with the integration, assumed an organic

growth rate far higher than the Company had recently been able to achieve consistently, and

assumed that Perrigo could continue the collusive price hikes driving profits in its Generic Rx

division, even as generic drug pricing came under increased scrutiny.

        7.     In their efforts to defeat the Mylan bid, Defendants also hid the fact that results in

Perrigo’s most profitable division, Generic Rx, were significantly inflated by illegal price fixing.

Instead of engaging in price competition that usually drives generic drug prices relentlessly

downward toward the cost of production, Perrigo and other generics manufacturers—beginning in

2013 and continuing through the Relevant period—colluded to raise contemporaneously prices

for many generic products by 300% to 500% or more. In particular, Perrigo colluded with its

competitors to fix the prices of clobetasol, desonide, econazole, halobetasol, permethrin and

tretinoin. These price hikes allowed Perrigo to reap hundreds of millions of dollars in collusive

revenues.

        8.     The evidence that Perrigo participated in the price fixing of generic drugs is

substantial. The drugs’ prices moved in near-perfect unison and increased suddenly and

simultaneously at each drug company. The price increases were exponential. There is a clear

pattern of industry conference attendance by Perrigo and its competitors followed by an abrupt

and unprecedented spike in Perrigo’s prices closely timed with spikes in Perrigo’s competitors’

prices. For example, in April and May 2013, shortly after an industry conference attended by

executives from Perrigo and its competitor Taro Pharmaceuticals (“Taro”), both companies

suddenly hiked their prices for generic desonide from just over $0.50 per gram to almost $4.50 per

gram.



                                                 5
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 10 of 153 PageID: 10



        9.       There is no non-collusive explanation for Perrigo’s and its coconspirators’

 sudden, synchronized price increases—there was no supply shortage, production problem or

 sudden increase in demand for these drugs during this period. The price hikes were not

 precipitated by competitors leaving the market. Moreover, the markets for these drugs are

 highly susceptible to collusion because they are dominated by only a few companies—such a

 market concentration makes collusion easy. The market for these drugs featured several other

 characteristics that facilitated collusion: demand for the drugs was inelastic, with increases or

 miniscule reductions in the quantities sold even after massive and sudden price hikes; the drugs

 were commodity-like products—generic drugs with price being the only distinguishing factor

 for purchasers; there were no viable substitutes for the drugs; the markets for the drugs had high

 barriers to entry; and information sharing and price discovery were common. Finally, the drug

 prices did not decrease following the initial price increases as one would expect if the sudden

 price increases reflected temporary supply shortages, cost increases or other benign market

 explanations.

        10.      Perrigo’s extraordinary and historic price increases for these generic drugs

 would have been against Perrigo’s economic self-interest absent the existence of a price-fixing

 scheme. Because generic drugs are commodity products, absent price collusion, if one

 manufacturer raises the price of a given drug, its competitors will seek to increase their own

 market share by selling the drug at lower prices. Indeed, under the “maximum allowable cost”

 pricing regime that governs much of the U.S. generic pharmaceutical market, drug cost

 reimbursements from insurance companies are capped at a certain price, and if a drug

 manufacturer raises its price above this cap while its competitors do not, the reimbursements for

 the higher priced drug will cease. Thus, it would not be in any drug manufacturer’s interest to



                                                  6
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 11 of 153 PageID: 11



 increase the prices of its generic drugs unless it had an agreement with the other manufacturers

 that they would do the same.

        11.     The suspicious price increases by Perrigo and other drug manufacturers have

 spawned investigations by Congress, the DOJ, and at least 45 state Attorneys General. These

 investigations have begun to reveal a broad, well-coordinated and long-running series of schemes

 to fix prices for a number of generic drugs. They have also revealed that collusion on generic

 drug prices was centered around meetings of trade associations, such as the Generic

 Pharmaceutical Association, and other industry gatherings attended by senior Perrigo officials.

        12.     Throughout the Relevant Period, defendants fraudulently concealed their illegal

 conduct, misrepresented the generic drug market’s competitiveness, misled investors about the

 true cause of Perrigo’s growth, revenues, profits and improved product pricing, and falsely

 claimed competitive advantages based on expertise and execution, when in reality they were

 derived from illegal price fixing. As a result, Perrigo’s public statements were materially false

 and misleading throughout the Relevant Period.

        13.     Further, throughout the Relevant Period, Defendants falsely presented an

 inflated value for Perrigo’s largest financial asset—its Tysabri Royalty stream—and

 misclassified that asset as an “intangible asset” in violation of Generally Accepted Accounting

 Principles (“GAAP”), which mandated that the Tysabri Royalty stream be treated not as an

 intangible asset but rather as a “financial asset,” and thus marked the fair value to market at

 least each quarter. Perrigo now admits that their repeated assertions that the Tysabri royalty

 stream was worth $5.8 billion, and that Perrigo’s accounting followed GAAP, were false. The

 fair value of the Tysabri royalty stream was far less than the $5.8 billion reported by Perrigo

 throughout the Relevant Period, and Perrigo’s accounting for the royalty stream violated



                                                  7
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 12 of 153 PageID: 12



 GAAP. Through its GAAP violations, overseen by Defendant Brown, Perrigo was able to hide

 billions of dollars in value deterioration from investors. Because of fraudulent conduct, Perrigo

 was required to restate earnings and, in a restatement on May 22, 2017—after the Relevant

 Period—Perrigo conceded that its Relevant Period balance sheets should have recorded billions

 of dollars of deteriorating fair values, as alleged in more detail below.

        14.     In other words, even by Defendants’ own account, Defendants misreported more

 than $1 billion in revenue through GAAP violations.

        15.     Defendants made these misrepresentations directly to Plaintiffs in face-to-face

 meetings. Plaintiffs had sent a letter to the Company on September 9, 2015, expressing concern

 about the Company’s performance. These concerns were magnified by the Company’s third

 quarter 2015 reporting, which disclosed performance for the Omega division that was lower

 than analysts had predicted. In a subsequent face-to-face meeting, Defendant Papa provided

 false reassurances, representing directly to Plaintiffs that, notwithstanding the overall

 underperformance of the Branded CHC (Omega), revenue was up 6% for the top 20 products,

 that any shortfall in revenue was temporary, and that he “had no other concerns about” Omega.

        16.     At no point during that meeting did Defendants disclose the truth: that there

 were serious difficulties integrating Omega, organic growth was significantly lower than the

 historical average, that results in the Generic Rx division had been significantly inflated as a

 result of illegal price fixing, and that the Tysabri Royalty stream was overvalued due to an

 accounting misclassification.

        17.     Defendants’ misrepresentations and omissions served their purpose, defeating

 Mylan’s takeover bid. On November 13, 2015, the tender offer was voted down by a misled

 majority of Perrigo shareholders, with less than 50% of Perrigo investors tendering shares.



                                                   8
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 13 of 153 PageID: 13



 Because Mylan’s tender offer specified that it would proceed only if 50% or more shares were

 tendered by that date, the offer expired pursuant to its terms. As an immediate consequence of

 the tender offer’s failure, Plaintiffs and other Perrigo shareholders were forced to hold onto

 Perrigo stock valued at $140.54 per share on November 13, 2015 (as of when the market

 opened), when they could have received a value of $174.36 per each Perrigo share (based upon

 the Mylan share price at the close on November 12, 2015), had the tender offer succeeded.

          18.      It did not take long for the truth to begin to emerge, causing the value of Perrigo

 stock to decline. On February 18, 2016, just three months after the failed take-over bid, Perrigo

 reported fourth quarter 2015 revenue, profits, and margins that were all well below what the

 Defendants had led investors to believe the Company would achieve. Perrigo revealed that

 certain Omega assets would need to be restructured and took a $185 million impairment charge,

 while also slashing the top end of the Company’s 2016 guidance range from $10.10 to $9.80.

 On this news, Perrigo shares fell $14.77, or more than 10%, to close at $130.40.

          19.      Next, on April 22, 2016, Reuters and other news agencies reported that longtime

 Perrigo CEO and Chairman of the Board, Joseph Papa, the architect of the aggressive promises

 used to defeat the Mylan bid, would leave Perrigo for Valeant Pharmaceuticals International,

 Inc. (“Valeant”), a struggling company widely criticized for accounting violations and ethical

 lapses.5 Analysts and shareholders understood Papa’s exit to mean that the problems at Perrigo

 were even worse than they had been told in February. As a result, Perrigo shares fell $7.33, or

 5.7%, to close at $121.53.

          20.      The following business day, April 25, 2016, Perrigo announced that Papa was

 leaving and that, to facilitate his exit, Perrigo had waived parts of his non-compete agreement.
 5
   Specifically, Valeant has been called “the corporate poster-child for price-gouging” and investigated for potentially
 illegal practices. See Roddy Boyd, Valeant: The End of the Michael Pearson Era (Mar. 23, 2017), http://sirf-
 online.org/2017/03/23/valeant-the-end-of-the-michael-pearson-era/.


                                                           9
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 14 of 153 PageID: 14



 Perrigo also lowered its 2016 earnings guidance to $8.20 to $8.60 per share, a full $1.40 less (at

 midpoint) than claimed just three months earlier. The Company further reported that it expected

 first quarter 2016 earnings to be only $1.71 to $1.77 per share, which it blamed on more

 competitive generic drug pricing (the natural result of collusion becoming more difficult as

 regulators focused in on widespread price-fixing in the industry). Perrigo also stated that it was

 considering additional impairment charges for Omega, assets it touted to fend off the Mylan

 bid. CNBC commentator Jim Cramer called this a “terrible moment for Perrigo,” explaining

 that Defendant Papa had come on Cramer’s show “and talked about how the Mylan bid

 dramatically undervalued Perrigo. . . . That was clearly untrue.” The April 25, 2016 partial

 disclosures caused Perrigo shares to tumble $21.95, or 18%, to close at $99.40.

        21.     On May 12, 2016, Perrigo announced another $467 million impairment charge

 for Omega, tripling the original impairment figure, only months after Defendants trumpeted the

 success of the Omega acquisition. On this additional news, Perrigo shares fell $3.71, or 4%, to

 close at $89.04.

        22.     The fall in Perrigo’s stock price was tempered, in part, by a new policy announced

 by the incoming CEO, John Hendrickson (“Hendrickson”). Going forward, Hendrickson

 promised Perrigo would “try to be as transparent as possible” and issue “realistic” forecasts.

 This was intended to be, and was taken by investors as, a clear admission that prior guidance

 under Papa had been neither transparent nor realistic. Analysts praised Hendrickson’s promise

 of candor, emphasizing the need to “re-establish credibility” after the prior regime. Despite these

 promises, however, Perrigo did not come clean about the full extent of its problems with the

 Omega integration, its anti-competitive pricing in the Generic Rx division, or the declining value

 of its largest financial asset, the Tysabri royalty stream.



                                                   10
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 15 of 153 PageID: 15



          23.     On August 10, 2016, Perrigo announced that it was cutting guidance yet again as

 a result of having to implement “transformational organizational changes” at Omega, and

 because of additional pricing pressure in the Generic Rx division. Even worse, Perrigo projected

 that the 2016 impairment charges, which were excluded from this guidance, would nearly

 double, from $1.74 per share to $3.29 per share. Consequently, Perrigo shares fell

 approximately 10% to close at $86.00.

          24.     On September 12, 2016, institutional investor Starboard Value published a

 scathing letter critical of the inflated “management and Board sanctioned [growth] claims that

 allowed Perrigo to persuade enough shareholders to reject Mylan’s offer and support Perrigo’s

 standalone plan,” that Perrigo has since slowly deflated.6

          25.     On November 3, 2016, a Bloomberg article announced that U.S. prosecutors were

 “bearing down on generic pharmaceutical companies in a sweeping criminal investigation into

 suspected price collusion.” According to the article, the investigation was focused on whether

 executives colluded to raise prices. Following this announcement, the price of Perrigo shares

 dropped 4% from a November 3, 2016 opening price of $83.49 per share to close at $79.95 per

 share.

          26.     On December 8, 2016, after announcing that it needed to restructure the entire

 branded division (consisting mostly of Omega assets), Perrigo shares declined by an additional

 2.37%, from $83.94 to $81.94. By the time the year was over, Perrigo had accrued over $2

 billion in impairment charges related to Omega.




 6
   See Letter from Jeffrey C. Smith, Managing Member, Starboard Value LP, to John Hendrickson, CEO, Perrigo
 Company plc (Sept. 12, 2016), https://www.prnewswire.com/news-releases/starboard-discloses-46-ownership-in-
 perrigo-and-delivers-letter-to-the-ceo-and-board-of-directors-300326023.html. All numbers in the Starboard chart
 reflect the midpoint of the guidance range updates provided by Perrigo for 2016 adjusted earnings per share (“EPS”).


                                                         11
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 16 of 153 PageID: 16



         27.      On February 27, 2017, Perrigo stunned investors by announcing it would sell the

 Tysabri royalty stream for only $2.2 billion cash (plus additional contingent payments of up to

 $0.65 billion), billions of dollars less than the asset had been recorded on Perrigo’s books and

 presented to investors throughout the Relevant Period. Defendants deliberately hid this

 deterioration from investors through their GAAP violations and failure to record the fair value of

 the asset each quarter.

         28.      Perrigo also disclosed on February 27, 2017, that it could not timely file its

 Annual Report on Form 10-K for 2016 because it needed to review historical revenue

 recognition practices for the royalty stream and other potential issues (which ultimately led to the

 restatement of every single financial statement issued during the Relevant Period), and disclosed

 that the person most responsible for the GAAP violations, Chief Financial Officer (“CFO”) Judy

 Brown, was unexpectedly resigning. On these additional disclosures, Perrigo shares dropped

 another 12%, or $9.91 per share, from $84.68 to close at $74.77.

           29.    On March 3, 2017, Bloomberg reported that Perrigo—like many other generic

 drug companies—was in the sights of antitrust regulators at the Department of Justice

 investigating generic drug price-fixing. In a filing made in a private lawsuit, the Department of

 Justice asked that private discovery be delayed with respect to Perrigo and other manufacturers

 of generic topical drugs because the government attorneys were worried that private discovery

 “could reveal details of the ongoing criminal investigation and delay, or even frustrate, its

 progress.”7 This additional disclosure drove Perrigo shares down an additional $2.80 to close at

 $72.76.



 7
  See David McLaughlin & Caroline Chen, Perrigo Joins Firms With Generic Drugs Under U.S. Glare, Bloomberg
 (Mar. 3, 2017), https://www.bloomberg.com/news/articles/2017-03-03/perrigo-joins-list-of-firms-with-generic-drugs-
 under-u-s-glare.


                                                        12
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 17 of 153 PageID: 17



         30.      Finally, after the market closed on May 2, 2017, Perrigo announced that its offices

 had been raided by the Department of Justice as part of a criminal price-fixing probe, a more

 severe action than was taken against most other generic drug companies. The Wall Street

 Journal’s Charley Grant noted: “Federal investigations happen all of the time to companies.

 Federal raids do not.” On this final disclosure, Perrigo shares fell over 5%, or $3.88 per share, to

 close at $72.35 on May 3, 2017.

         31.      Shortly after the Relevant Period, Perrigo issued a restatement admitting that it

 had violated GAAP in every single financial statement issued during the Relevant Period. Audit

 Analytics noted that Perrigo’s restatement was one of the largest issued by any public company

 over the past two decades.8

         32.      In total, Defendants’ false and misleading statements caused Perrigo’s stock to

 fall more than 62% and robbed investors of the opportunity to fairly evaluate and participate in a

 takeover offer worth more than twice the current share price. Defendants Papa and Brown, in

 particular, were cushioned from this blow: They were awarded millions of dollars in special

 bonuses for their roles in defeating the Mylan offer.

                                       JURISDICTION AND VENUE

         33.      The claims asserted herein arise primarily under Sections 10(b), 14(e), and 20(a)

 of the Exchange Act, 15 U.S.C. § 78j(b), 78n(e), and 78t(a), and Rule 10b-5 promulgated

 thereunder by the SEC, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the subject

 matter of all Counts pursuant to 28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange

 Act, 15 U.S.C. § 78aa.



 8
   See Olga Usvyatsky, Perrigo Restates to Correct More than $1 Billion in Errors, Audit Analytics (June 1, 2017),
 http://www.auditanalytics.com/blog/perrigo-restates-to-correct-more-than-1-billion-in-errors/.


                                                         13
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 18 of 153 PageID: 18



        34.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

 U.S.C. § 1391(b). Many of the acts and conduct that constitute the violations of law complained

 of herein occurred in this District. Defendant Papa resides in this District and has maintained a

 residence in this District throughout the Relevant Period. In addition, the Company maintains

 offices and operations in Piscataway, New Jersey, and Parsippany, New Jersey, which are

 situated within this District. In connection with the acts alleged in this complaint, Defendants,

 directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

 not limited to, the mails, interstate telephone communications, and the facilities of the national

 securities markets.

                            PARTIES AND RELEVANT NON-PARTIES

        I)      PLAINTIFFS

        35.     OZ Master Fund, Ltd. (“OZMD”) is a Cayman Island company with a place of

 business at 9 West 57th Street, 39th Floor, New York, New York, 10019.

        36.     OZ Enhanced Master Fund, Ltd. (“OZEN”) is a Cayman Island company with a

 place of business at 9 West 57th Street, 39th Floor, New York, New York, 10019.

        37.     Plaintiffs purchased Perrigo common stock between April 8, 2015, and May 3,

 2017, inclusive; collectively held over 2.59 million shares of Perrigo common stock as of the

 tender offer date; and suffered damages as a result of the violations pleaded herein. The

 following chart lists Plaintiffs’ holdings as of the November 13, 2015, tender offer deadline:

                       Plaintiffs
                             Perrigo shares held as of Nov. 13, 2015,
                                             tender offer deadline
                    OZMD    2,414,046
                    OZEN    177,541
                      TOTAL 2,591,587




                                                  14
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 19 of 153 PageID: 19



        II)     DEFENDANTS

        38.     Defendant Perrigo is the world’s largest manufacturer of over-the-counter

 (“OTC”) healthcare products. Perrigo is also a significant supplier of generic pharmaceuticals,

 infant nutrition products, branded pharmaceuticals in Europe (through its Omega acquisition),

 and animal health products. Initially founded in 1887, and based for most of its existence in

 Allegan, Michigan, Perrigo in 2013 re-domiciled as an Irish corporation with corporate

 headquarters in Dublin, Ireland. At all periods relevant hereto, Perrigo had significant operations

 in New Jersey, including a 14,000 square foot research and development facility in Piscataway

 Township. Perrigo describes its Piscataway facility as a “strategic location in the hub of New

 Jersey’s pharmaceutical industry” that “gives Perrigo a footprint in the northeast.” The Company

 also operates a research and development facility in Parsippany, New Jersey.

        39.     Perrigo’s common stock is dual listed on the New York Stock Exchange

 (“NYSE”) (symbol: PRGO) and Tel Aviv Stock Exchange (“TASE”) (symbol: PRGO), both

 highly efficient markets. As of February 19, 2016, Perrigo had approximately 143 million shares

 outstanding.

        40.     Defendant Joseph Papa (“Papa”) joined Perrigo in October 2006 as its President

 and Chief Executive Officer (“CEO”) and served in that capacity until April 25, 2016. Papa was

 also a director of Perrigo between November 2006 and April 2016. Papa is currently President

 and Chief Executive Officer of Valeant.

        41.     Defendant Judy Brown (“Brown”) served as Perrigo’s CFO from July 2006 until

 her resignation on February 27, 2017.

        42.     Defendant Papa was a director of Perrigo during the Mylan offer. Together with

 Brown he comprises the “Individual Defendants.”



                                                 15
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 20 of 153 PageID: 20



         III)     RELEVANT NON-PARTIES

         43.      CW19 worked for Omega from October 2012 until it was acquired by Perrigo in

 March 2015, after which CW1 worked for Perrigo until October 2017. CW1 was the National

 District Sales Manager at Omega. In this role, CW1 reported to Wim Almey, the Sales Director

 for Omega Pharma Belgium, and was responsible for sales to independent pharmacies in Belgium.

         44.      CW2 worked for Omega from October 2012 until it was acquired by Perrigo in

 March 2015, after which CW2 worked for Perrigo until the end of 2017. In this role, CW2

 reported to Omega’s Belgium General Manager, Davy De Vlieger, and acted as an adviser on

 pharmaceutical activities in Belgium.

                                         PROCEDURAL HISTORY

         45.      On June 21, 2017, Roofers’ Pension Fund, on behalf of itself and others similarly

 situated, filed an amended putative class complaint alleging claims for violation of: (1) Section

 109b) of the Exchange Act and Rule 10b-5; (2) Section 20(a) of the Exchange Act; (3) Section

 14(e) of the Exchange Act; and (4) the Israel Securities Law of 1968.

         46.      On July 28, 2018, Judge Madeline Cox Arleo of this Court denied Defendants’

 motion to dismiss.

         47.      Upon information and belief premised upon a review of the docket, on November

 30, 2018, the Roofers plaintiffs moved to certify a class pursuant to Rule 23 of the Federal Rules

 of Civil Procedure.




 9
  Confidential witnesses (“CWs”) will be identified herein by number (e.g., CW1). All CWs will be described in the
 masculine to protect their identities.

                                                        16
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 21 of 153 PageID: 21



                           DEFENDANTS’ FRAUDULENT SCHEME

        I)      PERRIGO EXPERIENCES RAPID CORPORATE GROWTH THROUGH
                ACQUISITION

        48.     Defendant Perrigo is the successor to Perrigo Company, a Michigan corporation

 that began in 1887 as a seller of packaged goods (“Former Perrigo”). For more than a century,

 Former Perrigo was a slow-growing manufacturer and distributor of healthcare products based in

 tiny Allegan, Michigan and operating primarily in the United States. Former Perrigo focused on

 store brand versions of popular OTC products such as analgesics and cough syrup, which remain

 mainstays of the Company to this day.

        49.     After Defendant Papa became CEO and Chairman of Perrigo’s Board in October

 2006, Former Perrigo adopted a “roll-up” strategy, becoming a serial acquirer of healthcare

 companies. Through these acquisitions, Former Perrigo both grew its core OTC business and also

 expanded into markets like generic prescription drugs, infant nutrition, and animal healthcare.

        50.     In 2013, Defendant Perrigo became the successor of Former Perrigo as the result of

 an “inversion” transaction with Elan, an Irish corporation, which closed on December 18, 2013.

 That transaction resulted in the formation of a new Irish corporation, Defendant Perrigo Company

 plc, which was 71% owned by shareholders of Former Perrigo and 29% owned by shareholders of

 Elan. Defendant Perrigo trades on the NYSE and TASE under ticker symbol “PRGO.”

        51.     The inversion structure utilized by Perrigo has been described as “the tax

 avoidance strategy du jour,” and “refers to a legal maneuver in which a company declares that

 its U.S. operations are owned by its foreign subsidiary, not the other way around, and uses this

 role reversal to shift reported profits out of American jurisdiction to someplace with a lower tax




                                                 17
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 22 of 153 PageID: 22



 rate.”10 The tactic reportedly allowed Perrigo to save $150 million per year, primarily from

 avoiding U.S. taxes it would otherwise have to pay.11

         52.     Through the inversion, Perrigo also acquired Elan’s major asset, a financial interest

 in the royalty stream for Tysabri, a blockbuster treatment for multiple sclerosis manufactured and

 sold by Biogen Inc. (formerly known as Biogen Idec Corporation). Perrigo began to report this

 royalty interest as a separate reporting unit known as “Specialty Sciences” in its periodic report

 for the quarter ended December 28, 2013.

         53.     As Perrigo now admits, GAAP required Perrigo to account for the acquired royalty

 stream as a financial asset. Accordingly, under GAAP, Perrigo was required to disclose the fair

 market value of the Tysabri royalty stream in each quarterly report and to take expenses (or

 recognize non-operating income) on a quarterly basis for all mark-to-market changes in value.

 However—as the Company has now admitted—Defendants improperly accounted for the Tysabri

 royalty asset and failed to make these required disclosures, concealing from investors the severe

 deterioration in the value of the Tysabri royalty stream.

         54.     Although the inversion transaction made Perrigo an Irish corporation and provided

 a financial asset—the royalty stream—Perrigo gained no meaningful operations. Just like Former

 Perrigo, Defendant Perrigo had virtually no presence in continental Europe. After the inversion

 transaction, Perrigo began to seek a European foothold, which it found in Omega, now included as

 one of Perrigo’s five divisions.

         55.     Throughout most of the Relevant Period, Perrigo segmented its results into five

 major divisions:

 10
   Paul Krugman, Corporate Artful Dodgers, N.Y. Times (July 27, 2014),
 https://www.nytimes.com/2014/07/28/opinion/paul-krugman-tax-avoidance-du-jour-inversion.html.
 11
    See David Gelles, The New Corporate Tax Shelter: A Merger Abroad, N.Y. Times Dealbook (Oct. 8, 2013),
 https://dealbook.nytimes.com/2013/10/08/to-cut-corporate-taxes-a-merger-abroad-and-a-new-home/.


                                                      18
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 23 of 153 PageID: 23



          Branded Consumer Healthcare (“BCH” or “Omega Segment”):                   BCH
           contained the newly acquired Omega businesses, as well as a German
           supplement brand called Yokebe, purchased in 2015, and additional European
           OTC brands purchased from GlaxoSmithKline in 2015. As of June 27, 2015,
           the BCH unit marketed approximately 5,200 branded OTC products in Europe,
           focusing on natural health, vitamins, supplements and minerals, cough and
           cold, allergy, skin care, weight management, pregnancy and fertility products,
           sleep aids, and anti-parasitic products such as lice treatments. During the six
           months ended December 31, 2015, the Omega segment represented
           approximately 23% of consolidated net sales.

          Consumer Healthcare (“CHC”): Perrigo’s CHC unit marketed primarily
           unbranded and store brand OTC analgesics, cough syrups, smoking cessation
           products, gastrointestinal remedies, supplements and animal healthcare
           products. This segment also included nutritional products, such as infant
           formula, which had previously been reported separately, and its Israeli-based
           pharmaceutical and diagnostic business, which had previously been reported as
           “Other.” According to its SEC filings, the CHC division marketed over 4,900
           products during the Relevant Period. During the six months ended December
           31, 2015, the CHC segment represented approximately 50% of consolidated net
           sales.

          Generic Rx: Perrigo’s Rx unit offered approximately 800 generic prescription
           drug products (including otherwise OTC drugs that are sold through the
           prescription channel to obtain reimbursement, which Perrigo calls ORx). The
           Rx unit focused on “extended topical” treatments, such as creams, ointments,
           gels, sprays, foams, powders, suppositories and shampoos. During the six
           months ended December 31, 2015, the Rx segment represented approximately
           20% of Perrigo’s consolidated net sales.

          Specialty Sciences: Specialty Sciences consisted of the royalty stream Perrigo
           received from Biogen for Biogen’s sales of Tysabri. Perrigo was entitled to a
           royalty rate of 18% of annual worldwide sales of Tysabri up to $2.0 billion, and
           25% of sales above $2.0 billion. During the six months ended December 31,
           2015, Specialty Sciences was reported to represent approximately 6% of
           Perrigo’s consolidated net sales. Subsequently, in May 2017, Perrigo conceded
           that none of the royalty stream receipts should have been labeled “sales” or
           included in operating results.

          Other: This division includes Perrigo’s Active Pharmaceutical Ingredient
           (“API”) business, which manufactures active ingredients sold to other
           healthcare companies. While Perrigo does not separately report a percentage of
           total sales figure for the “Other” segment, deducting the percentages
           represented by the remaining segments, this segment contributed approximately
           3% to the Company’s net sales in the six months ended December 31, 2015.



                                               19
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 24 of 153 PageID: 24



        II)     PERRIGO MAKES ITS LARGEST ACQUISITION EVER AND QUICKLY
                EXPERIENCES MAJOR, KNOWN INTEGRATION ISSUES

        56.     Perrigo attempted to expand into Europe in late 2014 by making its largest

 acquisition ever. On November 6, 2014, Perrigo announced it would acquire Omega for €3.6

 billion, or $4.5 billion. The acquisition closed on March 30, 2015, just before the beginning of the

 Relevant Period in this action. Omega was one of the largest OTC healthcare companies in

 Europe and had a commercial presence in 35 countries. Like Perrigo, Omega operated as a roll-

 up, growing primarily through acquisition. However, unlike Perrigo, Omega focused on name

 brand products rather than store brand or unbranded products.

        57.     Omega was far larger and more complex than any other company Perrigo had

 previously acquired. With annual revenues of approximately $1.6 billion, approximately 2,500

 employees (including a sales force of 1,100 employees), a portfolio of several thousand branded

 products, decentralized management, and a mishmash of IT systems, Omega posed an integration

 challenge far more substantial than Perrigo had ever previously faced.

        58.     Defendants were aware of considerable integration and operating challenges with

 Omega. Perrigo was exposed to these challenges during the extensive due diligence prior to the

 acquisition. As described in deal documents, Perrigo was provided a confidential package of

 information regarding Omega businesses during the latter half of July 2014 and engaged with the

 assistance of its professional advisors between September 7, 2014, and November 4, 2014, in

 additional due diligence into Omega group companies and their “business, operations, assets,

 liabilities, legal, tax, commercial and accounting and financial condition.” See Purchase

 Agreement, attached as Exhibit 10.1 to Form 8-K filed on November 12, 2014. As part of this due

 diligence, Perrigo and its advisors were given access to a confidential “data room,” participated in

 a presentation by Omega management on September 25, 2014, conducted meetings with


                                                 20
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 25 of 153 PageID: 25



 management of Omega and Omega group companies, and were provided further information in

 the form of answers to written questions. Id.

        59.     As a result of this diligence, Perrigo knew or was reckless in not knowing, for

 example, that Omega’s sales figures were inflated and taken that into account in their projections

 about Omega’s potential contribution to Perrigo’s growth and/or revenue. According to CW1 and

 CW2, a large Belgian wholesale-distributor of pharmaceuticals would buy product from Omega at

 the end of the month, and at the end of each quarter, with agreements allowing for the return of

 the product to Omega without penalties. Such distributions were accounted for in Omega’s sales

 figures, even though they were actually consignment sales.

        60.     Despite this, Defendants described the Omega acquisition as a key part of the 5%

 to 10% organic growth they trumpeted in their opposition to Mylan’s tender offer. As Defendants

 explained during the Relevant Period, their profit forecast assumed the Omega assets would

 deliver organic growth at the midpoint of that range, or 7.5%. See Form 8-K filed on October 22,

 2015. Perrigo’s growth assumption for Omega was more than double the 3.2% organic growth

 that Omega’s management had independently projected for 2013–2017 as part of its goodwill

 calculation. See 2013 Omega Annual Report at 42. While Papa and the Director Defendants

 claimed that they had prepared their own elevated assumption for Omega’s organic growth in

 compliance with the “scrupulous care, accuracy and objectivity” standard required under Irish

 Takeover Rules, they were, in fact, aware of extensive integration problems, among others, at

 Omega imperiling their aggressive guidance.

        61.     The lack of synergies and underperformance of Omega from the outset of the

 acquisition is corroborated by information attributed to Christine Kincaid (“Kincaid”), Perrigo’s

 Global Cyber Security Manager from June 2015 to December 2015, as well as other unnamed



                                                 21
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 26 of 153 PageID: 26



 former Perrigo and Omega employees, in complaints filed in Roofers’ Pension Fund v. Perrigo

 Co., plc, No. 2:16-cv-02805-MCA-LDW, ECF No. 89 (D.N.J. June 21, 2017) (the “Amended

 Securities Class Action Complaint” or “ASCAC”), and in Carmignac Getion, S.A. v. Perrigo

 Company PLC, No. 2:17-cv-10467, ECF 1 (D.N.J. Nov. 1, 2017) (the “Carmignac Complaint” or

 “Carmignac Compl.”).12 As alleged in the Amended Securities Class Action Complaint and in

 the Carmignac Complaint, Kincaid also “explained many of these known integration problems,”

 as well as others. See, e.g., ASCAC ¶¶ 57–62; Carmignac Compl. ¶¶ 48, 82, 84–95, 100–106,

 108, 142. “Kincaid served for a portion of her tenure as the Company’s acting Chief Security

 Officer, reporting directly to the Chief Information Officer (“CIO”), Tom Farrington, who also

 served as Defendant Papa’s direct appointee to oversee the Omega integration.”13 ASCAC ¶ 57.

 “Kincaid was responsible for IT integration projects in Europe.” Id. “Kincaid indicated that IT

 integration between Perrigo and Omega had completely stalled by mid-2015.” Id.; see also, e.g.,

 Carmignac Compl. ¶ 84 (“when [Kincaid] joined Perrigo, integration between Perrigo and

 Omega was at a complete standstill”). “The standstill caused Farrington to instruct her in July of

 2015 to reach out to her direct counterpart in Belgium—the Omega segment’s head of IT—to

 find out why integration was not advancing.” Id.; see also, e.g., Carmignac Compl. ¶¶ 82–84.

            62.      “According to [] Kincaid, at [] Farrington’s direction as well as through her

 standard integration responsibilities, she had multiple conversations with the Omega head of IT

 integration, who recounted to Kincaid in detail various issues that were causing ‘discord’

 between Omega CEO and CFO, to whom the Omega head of IT reported to directly, and the top


 12
      Ms. Kincaid’s last name has been changed to Ray, as noted in the Carmignac Complaint.
 See Carmignac Compl. ¶ 48.
 13
   Defendant Papa stated during a June 2, 2015 investor call, that “there was a specific person that I had designated in
 my Company who heads up all my integrations. And I said, Tom, you need to help us successfully integrate Omega.
 That’s your role. Make sure it happens. And that’s your focus.”


                                                          22
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 27 of 153 PageID: 27



 executives of Perrigo, including the Individual Defendants.” ASCAC ¶ 58; see also, e.g.,

 Carmignac Compl. ¶¶ 82–84. “In addition to conversations with her Omega counterpart, she

 personally experienced major integration impediments as well as cultural discord between

 Omega and Perrigo.” ASCAC at ¶ 58; see also, e.g., Carmignac Compl. ¶¶ 82–84.

         63.      “For example, [] Kincaid explained that EU regulations would make it difficult to

 replace Omega’s EU suppliers with Perrigo’s U.S.-based supply chain,”14 SCAC ¶ 59, and would

 require Perrigo to discount products to make them competitive in the EU, Carmignac Compl. ¶

 108. “As Kincaid indicated, during July and August of 2015, Omega’s most senior executives

 tried on multiple occasions to communicate such and other concerns to Papa and Brown but were

 frustrated by their refusal to engage in discussions about these issues (in part because Perrigo’s

 senior executives appeared more focused on fighting the Mylan takeover).” ASCAC ¶ 59; see

 also Carmignac Compl. ¶108. “Kincaid was told by the Omega IT head that he himself was

 personally instructed by [a senior Omega executive] in mid-2015 to put integration on hold

 pending resolution of these problems.” ASCAC ¶ 59. “Frustration boiled over to the point

 where some Omega salespeople stopped attending meetings with Perrigo’s executive

 management,” and “[Kincaid’s] impression, based on the calls and meetings she attended, was

 that the frustration applied to sales challenges at all Omega locations.” Carmignac Compl. ¶ 108.

         64.      “Additionally, [] Kincaid explained that Defendant Papa’s understanding of the

 integration problems was reflected by his mid-2015 appointment of Mary Donovan, an Irish

 executive, as an additional representative to bridge communication gaps between Perrigo’s U.S.

 14
   In particular, the home country of the Omega business segment making the purchase is the primary preferred source
 of suppliers, other EU member states were the second, and non-member countries the third. ASCAC ¶ 59. As such,
 changing Omega’s source of manufactured drugs from existing EU suppliers to Perrigo—which manufactured in the
 U.S.—would change the terms of service for numerous existing and future Omega service contracts with its
 customers and may cause serious disruption to those customer relationships. Id.
 Kincaid also explained that replacing Omega’s EU suppliers with Perrigo’s U.S.-based suppliers proved to be
 problematic and cut into Perrigo’s margins. See Carmignac Compl. ¶¶ 93– 95.


                                                        23
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 28 of 153 PageID: 28



 operations and Omega.” ASCAC ¶ 60. “According to [] Kincaid, one of Donovan’s first acts

 upon being appointed to the role was to pay a week-long visit to Allegan, Michigan in order to

 meet with the IT development teams, Perrigo’s Chief Technology Officer (known at Perrigo as

 the VP of Global Infrastructure) Brian Marr, other project managers, and Kincaid herself, to

 discuss the integration.” Id. “Kincaid explained that during this visit, [] Donovan hosted

 meetings in which numerous integration issues, including breakdowns in communication, IT

 processes, and other problems, were acknowledged and discussed in detail.” Id.

        65.     “[Kincaid] also stated that Perrigo leadership was told by Omega personnel that

 full migration of Omega data from each country location could not be completed based on the

 incompatible operating systems and applicable EU regulations, but that Perrigo continued to

 ignore the negative impact of the issue.” Carmingac Compl. ¶ 100. “[Kincaid] met, spoke on

 conference calls, or emailed with senior level personnel at both Perrigo and Omega at least

 monthly, and sometimes weekly, to discuss compliance and regulation problems related to

 migrating Omega’s data from Germany to the U.S.” Id. “These personnel included: (i)

 Farrington; (ii) Marr; (iii) Makowski; (iv) Donovan; (v) Deneubourg; and (vi) Jill Gilbert, SAP

 System Architect, who also reported to Farrington.” Id. “[Kincaid] stated that the Omega

 integration team had weekly reporting responsibilities to CIO Farrington.” Id. ¶ 101. “To this

 end, Makowski, Farrington’s Chief of Staff, would send a weekly email requesting a status

 report.” Id. “[Kincaid] would respond to both Farrington and Makowski providing updates on

 her conversations with Deneubourg and Donovan and the aforementioned integration calls and

 meetings.” Id. “Often times, [Kincaid] would have no information to report because

 Deneubourg was out of the office from July 2015 through August 2015 (returning part-time in




                                                24
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 29 of 153 PageID: 29



 September 2015) with a broken leg, such that integration efforts ‘came to a standstill’….[, and]

 local IT issues were taking precedence over the Omega/Perrigo integration.” Id. ¶¶ 101–102.15

         66.      “[Kincaid] explained that during meetings and calls that took place during her

 tenure, Farrington confirmed that he had reported the Omega data migration issues to Papa and

 sought assistance at the highest levels—from Papa and Perrigo’s Board—to remedy those

 issues.” Id. ¶ 103. “As one example, [Kincaid] recalled that Farrington told Papa during the

 summer of 2015 that the migration had not occurred, that the project was stalled, and that

 Deneubourg was injured.” Id. “As another example, Farrington mentioned to [Kincaid] and

 other members of Perrigo’s integration team during at least two or three meetings leading up to

 the August 2015 Perrigo Board meeting, that he spoke with Papa about dedicating funds to hire

 an assistant for Deneubourg.” Id. “Kincaid and the integration team even put together a ‘CapEx

 forecast’ and ‘Request for Hire,’ detailing the need for the hire as it pertained to the stalled

 integration project.” Id. “The Board, led by Papa, not only denied the request in August 2015,

 but again in October 2015, when it deferred consideration until January 2016.” Id. ¶ 104.

 “Farrington told the integration team that he attempted (without success) to make the case for the

 position several times with Papa during the August 2015 through November 2015 timeframe.”

 Id.

         67.      “[Kincaid] explained that several Omega senior members of sales leadership felt

 their concerns regarding the Omega data migration issues were being ignored during meetings

 with Perrigo executives, including Papa and Perrigo Board members.” Id. at ¶ 105. “According

 to [Kincaid], during July and August 2015, Omega’s senior-most executives made several

 attempts to report their concerns to Papa and Brown, both of whom refused to engage in

 15
   Indeed, according to the Carmignac Complaint, when queried if Deneubourg was “ridiculously understaffed,”
 Kincaid responded, “yes.” Id. at 102.


                                                       25
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 30 of 153 PageID: 30



 additional discussions.” Id. “[Kincaid] recalled that Omega leadership felt that Perrigo,

 preoccupied with the Mylan takeover bid, disregarded or minimized the negative impact of the

 debilitating migration issues.” Id. “Indeed, Omega’s head of IT, Deneubourg, specifically told

 [Kincaid] that [a senior Omega executive] had instructed him in mid-2015 to put integration to

 the side.” Id.

        68.       “Based on conversations that [Kincaid] had with Farrington and those that took

 place during integration meetings and conference calls, [Kincaid] understood that Brown met

 with Farrington at least weekly and was aware of the integration issues and failures.” Id. at ¶

 106. “[Kincaid] also recalled that in August 2015, Donovan came to the U.S. and briefed

 everyone on the overall integration challenges with respect to Omega, including technology and

 security issues.” Id.

        69.       “Perrigo was unable to migrate Omega’s financial data and performance

 information to Perrigo’s SAP system.” Id. at ¶ 82. “This critical issue stemmed from the

 incompatibility between Perrigo’s and Omega’s data management systems, which was or should

 have been obvious to Defendants during their due diligence period prior to acquiring Omega.”

 Id. Indeed, Kincaid indicated that “for a variety of technical and operational reasons, Perrigo had

 not even come close to completing the technology integration of Omega,” ASCAC ¶ 62(b),

 including “the establish[ment] of a centralized SAP system in Germany, where Omega’s central

 data center was to be maintained,” Carmignac Compl. ¶ 84, by the time she left the Company in

 December 2015, ASCAC ¶ 62(b); Carmignac Compl. ¶ 84.

        70.       “[Kincaid] explained that any questions posed by Perrigo to Omega concerning its

 financial data or performance required the respective Omega location to manually check all data

 relevant to the inquiry and report back to Perrigo, which ‘definitely had an impact’ on Perrigo’s



                                                 26
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 31 of 153 PageID: 31



 operations.” Carmignac Compl. ¶ 89. “As one example, [Kincaid] explained that any time

 Perrigo needed to create a report consolidating any financial information from Perrigo’s and

 Omega’s respective operations, particularly for senior leadership, the Company had to manually

 collect reports from each of the thirty-five franchises and merge them together.” Id. “This

 process could take at least three weeks for each such report, and Defendants knew or recklessly

 disregarded that it was highly susceptible to error and prevented Perrigo’s management from

 having a true picture of Omega’s performance.” Id.

        71.     “[Kincaid] recalled that until at least the end of November 2015, Perrigo had no

 visibility into trends in the Omega sales or supply chain and lacked an understanding of the

 causes of variances in projected sales or expenses because the Company had no access to the

 underlying detail.” Id. at ¶ 91.

        72.     Additionally, “Kincaid stated that in September 2015, Brian Marr, who (like her)

 reported to Tom Farrington, asked Kincaid to ‘quietly and discretely’ identify and hire a forensic

 IT analytics firm to go to Belgium, where it would be tasked with analyzing senior Omega

 executives’ e-mail traffic to ascertain whether any of Omega’s top executives had revealed

 material confidential business information to Mylan to aid Mylan’s takeover.” ASCAC ¶ 61.

 “Kincaid identified the firm but left Perrigo before the team was sent to Belgium.” Id. “She

 noted, however, that the need for such forensic analysis was indicative of the extent to which

 deep distrust had manifested between Perrigo and Omega’s top executives.” Id. “All of this

 occurred as Defendants touted integration of, and synergies with, Omega’s business as a key

 source of growth.” Id.; see also Carmignac Compl. ¶ 85.

        73.     The ASCAC, see ASCAC ¶ 62, and Carmignac Complaint, see, e.g., Carmignac

 Complaint ¶¶ 49–57, 81–116, 141–142, also include additional former Perrigo and Omega



                                                 27
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 32 of 153 PageID: 32



 employees who corroborate Kincaid’s account of the stalled integration process from an

 operational perspective and who recounted multiple further operational impediments that

 corroborate and expand on Kincaid’s account, including allegations concerning: (a) the poor

 organizational structure at Omega, see, e.g., ASCAC ¶ 62(a); (b) IT integration problems,

 including difficulties integrating Omega’s IT systems with Perrigo’s, see, e.g., ASCAC ¶ 62(b);

 Carmignac Compl, ¶¶ 82–109; (c) management resistance, including that Omega managers were

 not cooperating with Perrigo in the integration, see, e.g., ASCAC ¶62(c); (d) Perrigo’s diversion

 of resources and budget to fight the Mylan bid, see, e.g., ASCAC ¶62(d); Carmignac Compl. ¶

 104; and (e) underperformance in key Omega markets and unrealistic expectations relating to

 Omega, including Defendants’ misleading revenue projections for Omega that not only were

 unsupported but were actually contradicted by internal data, and failed to disclose significant

 issues and underperformance impacting Omega revenues, see, e.g., ASCAC ¶ 62(e); Carmignac

 Compl. ¶¶ 110–116, 141, 302.

         74.      Given the magnitude and duration of these problems with Omega during the

 Relevant Period, Perrigo was far from being in position to benefit from the Omega acquisition.

 Despite having knowledge of these material problems with the Omega integration, Defendants

 continued to point to Omega’s value as the primary basis for rejecting Mylan’s multiple offers in

 communications with Plaintiff and other investors.

         III)     PERRIGO’S ORGANIC GROWTH SLOWS CONSIDERABLY JUST
                  BEFORE THE RELEVANT PERIOD

         75.      Throughout Papa’s reign as CEO, the Company touted its ability to grow

 organically, as well as through acquisition.16 For example, in early 2014, Papa explained that



 16
   Perrigo calculates “organic growth” as the year-over-year change in net sales after deducting sales attributable to
 acquisitions made in the twelve (12) months preceding the given period. See, e.g., October 22, 2015 earnings release,

                                                         28
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 33 of 153 PageID: 33



 organic growth had accounted for half (8%) of Perrigo’s 15% to 16% revenue growth over the

 past four years, and that the Company targeted organic revenue growth of 5% to 10% during any

 rolling three-year period.17 By blending older, high growth periods with newer low-growth

 periods, Perrigo was able to create the deceptive impression of organic growth levels it had not

 consistently achieved for many quarters.

          76.      An accountant utilized in the Pentwater action (the “Pentwater Accounting

 Expert”) calculated Perrigo’s actual organic growth rates during the six quarters preceding the

 Relevant Period averaged approximately 1%—and were even negative for two of those quarters—

 by relying on the same methodology alleged in ASCAC ¶ 64 and utilized by the Class Action

 plaintiff’s forensic accounting expert (the “Roofers’ Accounting Expert”):

 Quarter
 ending           12/28/13 3/29/14            6/28/14      9/27/14      12/27/14        3/29/15
 Actual organic    6.5%                         6.7%
 growth rate                     0.9%                       -9.0%        -0.2%           0.9%
 To determine these rates for each quarter, the Pentwater Accounting Expert, like the Roofers’

 Accounting Expert, first calculated Perrigo’s Net Sales without the Tysabri royalty stream,

 which the Company recently admitted cannot be included in net sales under GAAP. See

 ASCAC ¶ 64; see also Pentwater Complaint ¶ 146. Next, to obtain organic revenues, sales

 attributable to acquisitions that were made during the preceding year were deducted.18 See


 Table III. Organic growth generally refers to growth by increased output, expanded customer base, or increased
 demand and sales, rather than by acquisition.
 17
   See Dominic Coyle, Takeover of Elan the perfect fit in Perrigo’s prescription for growth, Irish Times (Feb. 7,
 2014), https://irishtimes.com/business/health-pharma/takeover-of-elan-the-perfect-fit-in-perrigo-s-prescription-for-
 growth-1.1682196.
 18
    Specifically, for the quarter ending December 13, 2013, sales attributable to recent acquisitions Velcera ($5.2
 million) and Rosemont and Fera ($26.3 million) were excluded to calculate organic revenue. For the quarter ending
 March 29, 2014, sales attributable to Velcera and Aspen ($6.1 million) and Rosemont and Fera ($17.1 million) were
 excluded to calculate organic revenue. For the quarter ending June 28, 2014, sales attributable to Aspen ($6 million)
 and Fera ($20 million) were excluded to calculate organic revenue. For the quarter ending September 27, 2014, sales
 attributable to Aspen ($6 million) and methazolomide ($3.8 million) were excluded to calculate organic revenue. For
 the quarter ended December 27, 2014, sales attributable to Aspen ($6 million, estimated based on prior quarter),
 methazolomide ($3.8 million, estimated based on prior quarter), and Lumara ($6.03 million, estimated based on

                                                          29
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 34 of 153 PageID: 34



 ASCAC ¶ 64. Finally, the Pentwater Accounting Expert, like the Roofers’ Accounting Expert,

 deducted organic revenues from revenues reported in the prior year quarter to determine organic

 revenue growth and expressed that as a percentage (rounded to the nearest tenth).

         77.      Perrigo’s opaque financial reporting obscured the deterioration in organic growth

 and prevented investors from making these calculations on their own. Perrigo did not disclose

 organic growth in most periodic reports, and throughout the Relevant Period misreported net

 sales in violation of GAAP by including royalty income. Moreover, Perrigo did not consistently

 break out the impacts of recent acquisitions and repeatedly changed the way it presented

 financial statements.

         IV)      PERRIGO’S GENERIC RX RESULTS WERE BOOSTED BY ANTI-
                  COMPETITIVE PRACTICES AND WERE NOT INSULATED FROM
                  PRICING PRESSURES

         78.      While Perrigo was principally known as a manufacturer of store brand OTC

 products, the operating segment with the greatest impact on earnings was not its consumer

 healthcare (CHC) division, but Generic Rx. For the six quarters prior to the Relevant Period, the

 Generic Rx division contributed more to Perrigo’s adjusted net operating earnings than any other

 segment:

 Quarter
 ending:             12/28/2013 3/29/2014 6/28/2014 9/27/2014 12/27/2014                            3/28/2015
 Generic Rx
 adjusted net         $123.1m         $100.3m       $122.3m         $81.1m          $127.7m            $120m
 operating
 income
 Rank among
 Perrigo                  1st            1st            1st           1st              1st                1st
 operating
 divisions


 subsequent quarter disclosure) were excluded to calculate organic revenue. That certain of the Pentwater Accounting
 Expert’s inputs and assumptions relating to sales attributable to recent acquisitions differed slightly from those
 alleged in ASCAC ¶ 64 n.10, ¶ 105 n.13 did not lead to materially different results.


                                                        30
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 35 of 153 PageID: 35



   Source: Perrigo press releases dated 2/6/14, 5/7/14, 8/14/14, 11/6/14, 2/5/15, 4/21/15
   (reporting operating income by division, 10-K filed May 22, 2017 (restating operating income
   to exclude Tysabri royalty stream).

        79.       Accordingly, Perrigo’s ability to maintain its profit margin in the Generic Rx

 business was of paramount importance to investors. Perrigo claimed to enjoy these margins

 because the topical generic sector in which it focused was difficult for competitors to enter. For

 example, at the J.P. Morgan Healthcare Conference on January 13, 2014, Defendant Papa told

 analysts that:

        Our Rx segment, generic Rx segment, has been a real star for us. This segment has
        really been a focus on going after products that are generic equivalent products, but
        importantly staying away from just simple oral tablets and going after what we call
        extended topicals. And by extended topicals, they fall under the category of
        dermatology, absorbed topically through the skin, absorbed topically through the
        lungs; nasal products absorbed topically through the nasal mucosa; ophthalmic and
        otic are the areas that we predominantly focus on. And the reason why that’s
        important is that it’s much harder to bring these products to the market to be clear,
        but once you get them to the marketplace they’re much harder for other
        competitors to come into the space.

 In other words, as Papa explained, Perrigo had “unique positioning” because its Generic Rx

 business was focused on products where it could be “one of two or three players entering a market

 rather than one of 20 players.”

        80.       Generic drugs are drugs that enter the market after a patent monopoly has expired.

 Because they must be demonstrably equivalent in therapeutic effect to the branded drug, they are

 differentiated only by price. In functioning markets, generic drugs provide substantial price

 breaks for consumers as increased competition drives prices towards the marginal cost of

 production. Reviewing a study of data prior to the collusive activities alleged herein, the United

 States Food and Drug Administration (“FDA”) concluded that “[g]eneric competition is




                                                  31
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 36 of 153 PageID: 36



 associated with lower drug prices.”19 Specifically, the FDA determined that prices should decline

 substantially where at least two generic manufacturers have entered the market:




 A Federal Trade Commission study reached the same conclusion, finding that in a “mature

 generic market, generic prices are, on average, 85% lower than the pre-entry branded drug

 prices.”20

            81.      But, as relevant here, generic drugs have been the subject of numerous recent

 antitrust investigations. State and federal regulators have been investigating over 300 generic

 drugs and at least 16 companies since at least 2006. State AGs have referred to a scheme to fix

 prices and allocate a “fair share” in markets for generic pharmaceuticals to ensure profitability and

 undermine competition as “the largest cartel case in the history of the United States.”21

            82.      Indeed, the existence of collusion in the generic pharmaceutical industry is well

 established at this point, with former presidents and CEOs of major drug companies having



 19
    See U.S. Food & Drug Ass’n, Generic Competition and Drug Prices (last updated May 13, 2015),
 https://medicalproductsandtobacco/cder/ucm129385.htm.
 20
   See Fed. Trade Comm’n, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions (Jan. 2010),
 https://www.ftc.gov/sites/default/files/documents/reports/ pay- delay-how-drug-company-pay-offs-cost-consumers-
 billions-federal-trade-commission-staff- study/100112payfordelayrpt.pdf.
 21
      July 11, 2018 Hrg. Tr. at 36:1-4; 48:10-16, In re Generic Pharms. Pricing Antitrust Litig., MDL 2724 (E.D. Pa.).

                                                            32
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 37 of 153 PageID: 37



 pleaded guilty to federal criminal charges of anticompetitive collusion relating to multiple generic

 drugs.22

         83.      The unlawful and collusive conduct sweeps far boarder than the guilty pleas, which

 merely define the minimum parameters of the generic drug price-fixing conspiracy. A widespread

 conspiracy is detailed in the Consolidated Amended Complaint in a civil enforcement action

 brought by the Attorneys General (“AGs”) of 45 states. See State Attorneys’ General

 Consolidated Amended Complaint, Case No. 17-cv-3768 (E.D. Pa.), ECF No. 3. That complaint

 reveals substantial evidence of a broader, overarching conspiracy to cartelize the entire generic

 drug market. The State AGs allege that there was a longstanding agreement or understanding in

 the generic drug industry that each competitor was entitled to a certain percentage of the market

 for each generic drug that it manufactured. And the relevant drugs overlap with drugs at issue in

 this case, including Desonide and Econazole.

         84.      Perrigo was a part of that market. In the six quarters preceding the Relevant

 Period, Perrigo’s Generic Rx unit relied on anti-competitive markets to generate its “star”

 performance. In contrast to the price declines that are typically associated with maturing generic

 markets, Perrigo relied on collusion with other manufacturers of generic drugs, or in some cases

 took advantage of pre-existing price-fixing conspiracies, to engage in unprecedented price hikes

 that could never be accomplished in a competitive market. According to a Wall Street Journal

 analysis into generic drug price fixing, eight of the nine best-selling Perrigo generic drugs

 analyzed had price boosts of up to 531% since September 2013:




 22
    E.g., Press Release, DOJ, Former Top Generic Pharmaceutical Executives Charged with Price-Fixing, Bid-Rigging
 and Consumer Allocation Conspiracies: First Charges Brought By Antitrust Division Involving Generic Drugs (Dec.
 14, 2016), https://www.justice.gov/opa/pr/former-top-generic-pharmaceutical-executives-charged-price-fixing-bid-
 rigging-and-customer.

                                                       33
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 38 of 153 PageID: 38




 See J. Rockoff and M. Rapoport, Valeant’s New CEO Brings Familiar Prescription, Wall St. J.

 (July 5, 2016), https://www.wsj.com/articles/valeants-new-ceo-brings-familiar-prescription-

 1467745749. Experts from SSR Health LLC cited in the Wall Street Journal concluded: “Generic

 drug prices rose significantly in 2013 and 2014 . . . and Perrigo upped the list prices of its generics

 more than many rivals. The list prices of Perrigo’s drugs rose 52% over the past four years,

 compared with an average 18% across manufacturers.” Id. A Perrigo spokeswoman quoted in the

 Wall Street Journal article conceded, “we take our competitors’ pricing into account” when raising

 prices for Perrigo generics. Id.

        85.     Economic analysts with deep experience in investigating antitrust allegations have

 examined the Perrigo generic drugs identified by the Wall Street Journal, and analyzed in the

                                                  34
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 39 of 153 PageID: 39



 ASCAC, for signs of collusion. These experts determined that there were strong indicia of

 collusion, including dramatic price hikes contemporaneous with competitors following industry

 conferences and a startling absence of price variance following these hikes, in many of Perrigo’s

 most important generic drugs—desonide cream and ointment, econazole cream, permethrin

 cream, tretinoin cream, clobetasol gel and foam, and halobetasol cream and ointment—identifying

 no material differences from the analysis in the ASCAC. Because generic drugs by different

 manufacturers were therapeutically equivalent and interchangeable by pharmacists, there would

 be strong incentive for the manufacturers of these generic drugs to try to gain market share by

 lowering price in a normal, unaffected market. Moreover, each of the above-listed drugs had a

 highly concentrated market structure susceptible to collusion, inelastic demand because most of

 the price increases fell to third-party payors, and high barriers to entry due to the requirement that

 new competitors first obtain an abbreviated new drug approval (“ANDA”) from the FDA. Third-

 party data services such as Symphony Health Services, IMS and First Data Bank provided weekly

 pricing updates, transmitting prices among market participants. Finally, there were no non-

 collusive factors that could explain the rapid and coordinated price increases initiated by Perrigo

 and its so-called “competitors.”

        Desonide

        86.     Perrigo’s pricing of Desonide cream shows clear signs of collusion with Taro

 Pharmaceuticals (“Taro”) and other generic manufacturers. Desonide is a mild topical

 corticosteroid that has been used to treat a variety of skin conditions since the 1970’s and has been

 available in generic form for decades. For years, competition among generic manufacturers kept

 prices stable, at relatively low levels. Prior to the Relevant Period, Perrigo and Taro dominated

 the market for the most prevalent form of generic Desonide, external cream:



                                                  35
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 40 of 153 PageID: 40




        87.     In February and April 2013, representatives of Perrigo and Taro met at the annual

 meetings of the Generic Pharmaceutical Association from February 20–22, 2013, in Orlando,

 Florida; the National Association of Chain Drug Stores (“NACDS”) from April 20–23, 2013, in

 Palm Beach, Florida; and the June 4–5, 2013, Generic Pharmaceutical Association CMC

 workshop in Maryland. As is described in pleadings filed by the AGs of forty-six states following

 a lengthy, ongoing investigation into generic drug price-fixing, such industry meetings are used by

 generic pharmaceutical executives to “sow the seeds for their illegal agreements,” which are

 refined via private meetings and communications. See, e.g., Amended Complaint, Connecticut v.

 Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, ECF.No. 168, ¶7 (D. Conn. Mar. 1, 2017); see

 also Plaintiff States’ [Proposed] Consolidated Amended Complaint, In re Generic

 Pharmaceuticals Pricing Antitrust Litigation, Nos. 16-MD- 2724, 16-AG-27240, ECF No. 3-1,¶9

 (E.D. Pa. Oct. 31, 2017) (proposed amended complaint expanding state AGs’ suit by targeting

 twelve more drug companies (for a total of eighteen), thirteen more drugs (for a total of fifteen),




                                                 36
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 41 of 153 PageID: 41



 and senior executives of two of the defendant drug companies, including Rajiv Malik, Mylan’s

 president and executive director).23

          88.      Promptly after these trade meetings, between April and June 2013, Perrigo and

 Taro both abruptly raised Desonide prices by approximately 600%. Thereafter, Perrigo and Taro

 continued to maintain this high fixed price, and other manufacturers which began to sell generic

 Desonide did so at the prices fixed by Perrigo and Taro:




 23
    Perrigo is not currently named as a defendant in the state AGs’ actions. However, as Connecticut Attorney General
 George Jepsen explained, after two years of investigation his office has “evidence of widespread participation in
 illegal conspiracies across the generic drug industry.” See Press Release, Office of the Attorney General, Connecticut
 Leads 20 State Coalition Filing Federal Antitrust Lawsuit against Heritage Pharmaceuticals, other Generic Drug
 Companies, (Dec. 15, 2016), http://www.ct.gov/ag/cwp/view.asp?Q=588538&A=2341. In an interview with the New
 York Times, Jepsen stated that the existing complaint was “just the tip of the iceberg.” He stressed that the
 “investigation is continuing, and it goes way beyond the two drugs in this lawsuit, and it involves many more
 companies than are in this lawsuit.” See Katie Thomas, 6 Generic Drug Makers Accused of Fixing Prices, N.Y.
 Times, B2 (Dec. 16, 2016).
 Further, on October 31, 2017, Jepson stated that “[o]ur ongoing investigation continues to uncover additional
 evidence, and we anticipate bringing more claims involving additional companies and drugs at the appropriate time.”
 Press Release, Office of the Attorney General, AG Jepsen Leads Coalition in New, Expanded Complaint in Federal
 Generic Drug Antitrust Lawsuit, (Oct. 31, 2017), http://www.ct.gov/ag/cwp/view.asp?Q=597392&A=2341.


                                                          37
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 42 of 153 PageID: 42




 According to the calculations of the Pentwater Accounting Expert, between 2013 and 2016,

 Perrigo’s prices for generic Desonide were nearly 97% correlated with those of Taro Pharma

 USA, and were 100% correlated with prices from new market entrants Actavis and G&W Labs.

 These coordinated, extreme price hikes and the complete lack of price variation following fixing

 are both strong indicia of collusion.

        89.     During the Relevant Period, an article in eDermatology News noted that there was

 no rational basis for generic Desonide price hikes:

        [R]ecently I’ve become aware of a new wrinkle that complicates daily practice life
        for both doctors and patients in a significant way. I can’t make any sense of it.

        I mean the high price of desonide.

        When I was [a] student many years ago, my teachers told me that I should
        prescribe generic drugs whenever possible. This would help hold down medical
        costs. It was the right thing to do.
                                             * *     *

        But lately I’ve been getting complaints from patients about the high cost of
        desonide. My first reaction to these was, “How on earth is that possible?”

                                          *       *       *

        I asked my secretary to call the pharmacy to get a price for other generic steroid
        creams. Triamcinolone would cost $14.70.

        Alclometasone would cost $35.20.

        And desonide – generic desonide – would cost $111.70. For a 15-g tube. $111.70
        for 15 g of a generic cream that’s been on the market forever! Does that make any
        sense?

 Alan Rockoff, M.D., The high price of desonide, eDermatology News (Feb. 3, 2015),

 http://www.mdedge.com/edermatologynews/article/96892/high-price-desonide.




                                                 38
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 43 of 153 PageID: 43



         90.      The coordinated price hikes substantially increased monthly Desonide revenues for

 Perrigo and other generic manufacturers:




         91.       Perrigo generated millions of dollars in collusive revenues through

 supracompetitive pricing of Desonide cream. Indeed, as alleged in the Amended Securities Class

 Action Complaint, see ASCAC ¶ 76, the Roofers’ Accounting Expert determined that Perrigo

 derived $98.3 million in collusive revenues across its formulations of generic Desonide for 2014,

 $49.7 million for 2015, and $22.6 million for 2016.24


         Econazole

         92.      Similarly, anti-competitive pricing can be seen in generic Econazole, a prescription

 cream marketed since 1982 and available in generic form since 2002, which is used to treat skin


 24
   As detailed in the ASCAC, the Roofers’ Accounting Expert determined the collusive revenues that Perrigo earned
 by supracompetitive pricing of Desonide and the other compounds discussed below through a multi-step process
 under which that expert first ascertained what the price per unit would have been but for the collusion. See ASCAC ¶
 76 (describing methodology and assumptions).


                                                         39
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 44 of 153 PageID: 44



 infections such as athlete's foot, jock itch, and ringworm. Like Desonide, Perrigo dominated the

 generic Econazole market in the years preceding the Relevant Period:




        93.     Just as with Desonide, Perrigo and other manufacturers made unprecedented,

 coordinated price hikes in generic Econazole cream prices just after attending industry meetings,

 in this case the February 19–21, 2014, Generic Pharmaceutical Association annual meeting in

                                                                         Orlando, Florida and the

                                                                                          June 3–

                                                                                          4, 2014,

                                                                                          Generic

                                                                                          Pharmac

                                                                                          eutical

                                                                                          Associati

                                                                                          on CMC

                                                                                          worksho



                                                40
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 45 of 153 PageID: 45



 p meeting in Maryland:




 According to the calculations of the Pentwater Accounting Expert, between 2014 and 2016,

 Perrigo prices for generic Econazole cream were 97.82% correlated with prices from Igi Labs,

 and 78.76% correlated with prices from Taro. As with Desonide, the lockstep, extreme price

 hikes and lack of price variation following fixing of generic Econazole indicate a high likelihood

 of collusion.

        94.      The coordinated 2014 price hikes in generic Econazole were extremely lucrative.

 For Perrigo and the other two substantial producers of generic Econazole, Taro and Igi, monthly

 revenues ramped substantially following the price hikes:




                                                 41
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 46 of 153 PageID: 46




        95.     Perrigo generated millions of dollars in collusive revenues through

 supracompetitive pricing of Econazole cream. As alleged in the ASCAC (at ¶ 80), the lead

 plaintiff’s expert determined that Perrigo reaped $72.5 million in collusive revenue from generic

 Econazole cream in 2014, $125.2 million in 2015, and $53.6 million in 2016.

        Permethrin

        96.     Collusion is also evident in the 300%+ contemporaneous price hikes that Perrigo

 and other generic manufacturers rammed through for permethrin cream, a prescription treatment

 for lice and scabies that is on the World Health Organization’s List of Essential Medicines.

 Permethrin has been available in branded form since 1986 and in generic form since 1998.

 Perrigo, which has sold Permethrin since 2003, dominates the market, selling far more than its

 peers Actavis Pharma and Renaissance Acquisition Holdings (now a division of Mylan):




                                                 42
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 47 of 153 PageID: 47




        97.     Although economic theory and the actual experience documented by the FDA in

 competitive generic drug markets indicates that when additional competitors enter the market,

 prices should drop, Perrigo successfully increased prices for Permethrin as competitors entered the

 market:




                                                43
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 48 of 153 PageID: 48




 Even with these large hikes, accounting experts, including the Pentwater Accounting Expert, see

 Pentwater Complaint ¶ 105, have calculated that Perrigo’s prices for generic Permethrin cream

 remained nearly 99.4% correlated between 2011–2015 with those of Actavis. Such lockstep

 pricing is strong indicia of collusion. Moreover, each price hike occurred after industry

 conferences, specifically the February 2011 and 2013 annual meetings of the Generic

 Pharmaceutical Association, which are industry meetings that have been identified by the

 Department of Justice for their role in facilitating price-fixing in the generic drug industry. See id.

 ¶ 95.

         98.    The coordinated price hike caused monthly sales to increase substantially for both

 Perrigo and Actavis, demonstrating the benefit of the price-fixing conspiracy to its participants,

 and the demand inelasticity of Permethrin:




         99.    Perrigo generated millions of dollars in collusive revenues through

 supracompetitive pricing of Permethrin external cream. As alleged in the ASCAC, see ASCAC ¶

                                                  44
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 49 of 153 PageID: 49



 84, the lead plaintiff’s expert determined that Perrigo received collusive revenues for Permethrin

 cream totaling $79.1 million in 2014, $60.4 million in 2015, and $73.8 million in 2016.


        Tretinoin

        100.    While Perrigo may not have been responsible for initiating collusion in generic

 Tretinoin, a topical treatment for acne more commonly known as Retin-A, it certainly enjoyed

 inflated returns because of price fixing in this market. Perrigo acquired a portfolio of tretinoin

 products from Matawan Pharmaceuticals, a division of Rouses Point Pharmaceuticals (“Rouses”),

 in December 2015. Perrigo had previously served as the authorized generic distributor of these

 products from 2005 to 2013, so it was familiar with what pricing in this market should have been

 in a normal competitive market. At all relevant times, the portfolio of products distributed by

 Perrigo, briefly sold by Rouses itself, then reacquired by Perrigo, dominated the market for

 generic Tretinoin:




        101.    Lockstep price increases were implemented while the Tretinoin portfolio was

 controlled by Rouses, which were maintained after Perrigo’s December 2015 purchase:




                                                  45
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 50 of 153 PageID: 50




 According to the calculations of the Pentwater Accounting Expert, between 2013 and 2016,

 Perrigo’s prices for generic Tretinoin external cream were highly correlated with prices from

 Spear Derm and Actavis—specifically, according to those calculations, Perrigo prices for generic

 Tretinoin external cream were nearly 93% correlated with prices from Spear Derm and 95%

 correlated with Actavis Pharma.25 Perrigo generated millions of dollars in collusive revenues

 through supracompetitive pricing of Tretinoin external cream. As alleged in the ASCAC (at ¶

 86), the lead plaintiff’s expert determined that Perrigo’s results were inflated by $84.1 million in

 collusive revenue from generic Tretinoin revenues in 2016.




 25
   In calculating the correlation between Spear Derm’s and Actavis’ prices for generic Tretinoin, the Pentwater
 Accounting Expert reached results that were not materially different to those alleged in the Amended Securities Class
 Action Complaint. See ASCAC ¶ 86 (alleging that Actavis’ prices for generic Tretinoin were 82% correlated with
 Spear Derm’s prices); Pentwater Complaint ¶ 109.


                                                         46
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 51 of 153 PageID: 51



        Clobetasol

        102.      Clobetasol is a potent corticosteroid used to treat eczema, dermatitis, and psoriasis,

 among other skin conditions. Many formulations of Clobetasol, another important Perrigo generic

 drug, also showed signs of collusion. For example, for generic Clobetasol gel, Perrigo was the

 dominant producer throughout the Relevant Period in a market with only four substantial

 participants:




        103.      For the gel formulation of Clobetasol, the other three substantial producers engaged

 in coordinated, collusive price hikes in 2014, simultaneously inflating prices by several hundred

 percent. In January 2016, Perrigo joined the existing price-fixing conspiracy and raised its own

 prices five-fold so that they were approximately identical to all other competitors. Because all

 other market participants had agreed to maintain the same anti-competitive prices, and because

 demand for Clobetasol gel was extremely inelastic, Perrigo’s price inflation led to a huge spike in

 monthly sales:




                                                   47
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 52 of 153 PageID: 52




 Perrigo generated millions of dollars in collusive revenues through supracompetitive pricing of

 Clobetasol gel. As alleged in the ASCAC (at ¶88), the lead plaintiff’s expert determined that

 Perrigo’s collusive revenues across various formulations of Clobetasol were $28.0 million in

 2014, $21.1 million in 2015, and $43.0 million in 2016.


        Halobetasol propionate

        104.    Another key topical generic drug, halobetasol propionate, shows similar evidence

 of collusion. Halobetasol propionate is a corticosteroid used on the skin to reduce swelling,

 redness, and itching due to certain dermatological conditions. It has been available in generic

 form since 1990. Perrigo dominated the market for generic halobetasol propionate ointment,

 along with another manufacturer, G&W Labs:




                                                 48
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 53 of 153 PageID: 53




        105.    Perrigo and G&W Labs kept their prices highly correlated between 2012–2016,

 including a massive lockstep hike in 2013 just after the annual meeting for the Generic

 Pharmaceutical Association:




                                                49
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 54 of 153 PageID: 54



        106.    The coordinated price hikes in halobetasol propionate ointment were very

 profitable for both Perrigo and G&W Labs. Monthly sales revenue from the drug more than

 doubled for both Perrigo and G&W Labs immediately following the lockstep 2013 price hike:




 Perrigo generated millions of dollars in collusive revenues through supracompetitive pricing of

 Halobetasol Propionate ointment. As alleged in the ASCAC (at ¶ 91), the Roofers’ Accounting

 Expert determined that the collusive revenues from halobetasol propionate were $17.7 million

 in 2014, $15.4 million in 2015, and $14.4 million in 2016.

        V)      TO FEND OFF HOSTILE BID FROM MYLAN, DEFENDANTS INFLATE
                GROWTH PROJECTIONS.

        107.    On April 8, 2015, Mylan made an unsolicited offer directly to Perrigo shareholders

 to acquire the Company for $205 per share in cash and stock, a premium of approximately 25%

 above the price that Perrigo shares had closed at the prior trading day, and substantially above any

 price at which Perrigo shares had traded for the entire history of the Company. In the public offer

 letter addressed to Defendant Papa, Mylan Chairman of the Board Robert Coury stated:




                                                 50
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 55 of 153 PageID: 55



       As you and I have discussed on a number of occasions over the past few years, a
       combination of Mylan and Perrigo offers clear and compelling strategic and
       financial benefits, has sound industrial logic, and would create a global leader
       with a unique and one-of-a-kind profile. We have complementary operations
       across all of our businesses, both from a product and geographic perspective. In
       an environment where scale and reach are becoming increasingly important, the
       combination of our companies would result in an unmatched global platform,
       substantial revenue and operating synergies, and enhanced long-term growth
       potential, all of which would serve to create significant value for the combined
       company’s shareholders and other stakeholders.

       Based on our many conversations over the years and my knowledge of Perrigo, I
       have often noted the similarity in the culture and core values of our two
       companies. We both place paramount emphasis on integrity, respect and
       responsibility in our commitment to provide the world’s 7 billion people access to
       the broadest range of affordable, high quality medicine. We also have a common
       focus on innovation, reliability and excellent customer service. Most importantly,
       all of our people are dedicated to creating better health for a better world, one
       person at a time. This shared culture and these common values will be key
       contributors to a successful integration.

       For the foregoing reasons, I am writing on behalf of Mylan to propose a
       combination of Mylan and Perrigo in a transaction that would deliver to your
       shareholders significantly greater near-term and long-term value than they could
       otherwise obtain on a standalone basis. Our proposal is the natural culmination of
       our prior discussions and reflects our shared vision for the industry. This is the
       right time for our two companies to move forward together, and Mylan and our
       Board are firmly committed to making this combination a reality.

       Specifically, we propose to offer Perrigo shareholders $205 in a combination of
       cash and Mylan stock for each Perrigo share, which represents a greater than
       25% premium to the Perrigo trading price as of the close of business on Friday,
       April 3, 2015, a greater than 29% premium to Perrigo’s sixty-day average share
       price and a greater than 28% premium to Perrigo’s ninety-day average share
       price.

       Our proposal provides a very significant cash payment to Perrigo shareholders.
       In addition, even with conservative assumptions for what we believe to be
       significant and meaningful synergies coming from both companies, our proposal
       provides Perrigo shareholders with an even greater equity value in the combined
       company than they currently have in Perrigo today.

       In addition to the compelling value to shareholders, a combination of Mylan and
       Perrigo would offer substantial benefits to the other stakeholders of both
       companies. In particular, the combination would provide a broader variety of
       opportunities to our employees and increased stability for the communities in



                                              51
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 56 of 153 PageID: 56



        which we operate and serve. The position of our creditors and suppliers would be
        enhanced by the combined company’s scale and significant free cash flows, and
        patients would receive improved access to affordable, high quality medicine
        through increased scale across geographies and robust capabilities to drive
        innovation.

  See Form 425 filed by Mylan on April 8, 2015.

        108.    Because Perrigo is an Irish company, Mylan’s April 8, 2015 proposal commenced

 an offer period under the Irish Takeover Rules, which strictly governed both Mylan’s bid and

 Perrigo’s defense against the bid. In particular, to prohibit unsubstantiated claims to support or

 defeat an offer, Irish Takeover Rules require the directors of the offeror and offeree, when

 making public statements, to “accept responsibility for the information contained in the

 document or advertisement and [to state] that, to the best of their knowledge and belief (having

 taken all reasonable care to ensure that such is the case), the information contained in the

 document or advertisement is in accordance with the facts and, where appropriate, that it does

 not omit anything likely to affect the import of such information.” Irish Takeover Rule 19.2.

        109.    Because financial projections by the offeror and offeree can unfairly influence

 takeovers, Irish Takeover Rules further require that every profit forecast by an offeror or offeree

 “(including the assumptions upon which it is based) shall be compiled with scrupulous care,

 accuracy and objectivity by the directors of the offeror or (as the case may be) of the offeree.”

 Irish Takeover Rule 28.1.

        110.    In response to the announcement, investors sent both stocks sharply higher.

 Analysts were similarly positive. Bank of America/Merrill Lynch stated, “From a business

 combination perspective, this makes sense to us as it brings together two companies with

 arguably best-in-class operations in the generic (MYL) and OTC (PRGO) spaces.” Barclays

 wrote: “We believe a combination between MYL and PRGO would offer a unique value




                                                 52
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 57 of 153 PageID: 57



 proposition to their customers. . . .” Deutsche Bank concluded that “the combination of these

 companies makes a lot of strategic sense. . . . MYL represents a de-risking as PRGO would

 otherwise be in a multi-year globalization phase.” UBS predicted that the combined stock would

 move higher over the next year. Market observer Jim Cramer opined that “[t]hese two would be

 a match made in heaven.” See Summary of Analyst Opinions, Form 425 filed by Mylan on May

 5, 2015, at slide 32.

         111.    On or about April 21, 2015, Defendants decided to reject Mylan’s unsolicited bid

 and keep Perrigo an independent company. To make their case to investors, Defendants both

 concealed the true deterioration of Perrigo growth and affirmatively misrepresented the truth. In

 a press release that day, Perrigo falsely told investors that Mylan’s $205 bid “substantially

 undervalues the Company and its growth prospects,” and that the offer “does not take into

 account the full benefits of the Omega Pharma acquisition.”

         112.    In an investor presentation also held on April 21, 2015, Defendants ramped up

 their claims that an independent Perrigo was worth more than $205 because it had a “durable

 competitive position” and a “compelling growth strategy.” See Investor Presentation, Slide 3,

 Ex. 99.2 to Form 8-K filed on April 21, 2015. Each Director Defendant accepted personal

 responsibility in writing for the April 21, 2015 investor presentation, making the representations

 required by Irish Takeover Rule 19.2 and set forth in paragraph 93 above. See Ex. 99.2 to April

 21, 2015 Form 8-K, Slide 1.

         113.    In a slide entitled “Proven Financial Track Record,” Defendants claimed that

 Perrigo had a “proven history of meeting our goals,” identifying organic net sales growth of 7%

 between 2011 and 2014, and also had “the ability to keep delivering” growth in the 5–10%

 range. Id. at slide 10. For its Generic Rx division, Perrigo enhanced its hype even further,




                                                 53
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 58 of 153 PageID: 58



 telling investors to expect growth in the 8% to 12% range. Id. at slide 9. In the oral part of the

 presentation, Papa claimed to “see additional upside for Perrigo on the horizon over and above”

 the organic growth goal. Defendants omitted entirely the fact that organic growth had slowed

 substantially, had not reached 7% in any of the last six quarters, and that even the growth

 reported was boosted by anti-competitive practices in the Generic Rx division and the

 unsustainable optimizing of sales.

        114.    Perrigo called its growth strategy “base plus plus plus,” which it depicted visually

 with a pyramid:




 The base was the existing businesses with their inflated 5–10% growth projections. Layered on

 top of that was the industry trend of switching from prescription to OTC, which theoretically

 helped the core CHC business but had failed to deliver much upside for several quarters. At the

 very top of the “base plus plus plus” pyramid, above mergers and acquisitions, was the

 projection of “Tysabri upside” from possible new indications in stroke and secondary

 progressive multiple sclerosis.




                                                  54
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 59 of 153 PageID: 59



        115.    The April 21, 2015 presentation was also misleading with respect to generic drug

 pricing. Defendant Papa falsely told investors that “[o]n the question of pricing…our goal on

 pricing has been the same goal, really for all the time, almost nine years I’ve been at Perrigo.

 What we seek to do on our pricing is keep pricing flat to up slightly.” In truth, Perrigo had

 massively spiked prices of many of its most important generic drugs by colluding with other

 generic manufacturers and/or joining prices fixed by existing illegal conspiracies.

        116.    Regarding Omega, Defendants’ presentation claimed the acquisition was

 “accretive to Perrigo’s organic growth profile,” see Ex. 99.2 to April 21, 2015 Form 8-K, slide

 24; and Papa further exclaimed, “[w]e’re very pleased with our initial integration projects.” In

 fact, Papa and the other Defendants were aware of the serious problems with the integration and

 management of Omega and also knew that Omega management had modeled long-term organic

 growth of just 3.2%, well below the 5–10% range claimed by Perrigo.

        117.    Defendants repeated these misrepresentations and omissions, and made additional

 misrepresentations and omissions throughout the offer period, all of which are detailed below.

        118.    On April 24, 2015, Mylan made a legally binding commitment to tender for

 Perrigo shares at $60 cash plus 2.2 Mylan shares per Perrigo share tendered. At Mylan’s closing

 price that day of $76.06, the revised bid was worth over $227 per share. Perrigo’s board again

 rejected the offer and encouraged shareholders not to tender shares.

        119.    On April 29, 2015, Mylan increased its bid again, this time to $75 cash plus 2.3

 Mylan shares per Perrigo share tendered. At Mylan’s closing price of $74.50 on April 29, 2015,

 the revised bid was worth over $246 per share. Again, Perrigo’s board rejected the offer and

 encouraged shareholders not to tender shares.




                                                  55
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 60 of 153 PageID: 60



         120.     While promoting Perrigo’s organic growth claims to investors, Defendants knew

 that organic growth was eroding. For the six quarters reported before the Relevant Period,

 Perrigo had averaged approximately 1% in organic growth, a slowdown it did not report to

 investors. In the second calendar year quarter of 2015, organic growth turned negative, for both

 the quarter and the trailing twelve months.26 Nonetheless, to encourage investors to ignore this

 deterioration, Defendants issued an investor presentation on August 6, 2015, purportedly

 developed under the strict requirements of the Irish Takeover Rules, reiterating that organic

 growth targets remained intact and claiming to have a “strategy for delivering 5-10% organic

 growth.”27 However, at the time: (a) Perrigo had not been able to consistently deliver organic

 growth in that range over the last six quarters; (b) Perrigo was having substantial problems

 integrating its largest acquisition, Omega; (c) Perrigo and other generic drug competitors were

 facing considerable headwinds as increasing scrutiny from regulators and customers made it

 more difficult to obtain the supracompetitive pricing driving results in Perrigo’s Generic Rx

 division; and (d) although masked by Perrigo’s accounting violations, the fair value of Perrigo’s

 largest financial asset, the Tysabri royalty stream, had already started to plummet.

         121.     By the time of Perrigo’s August 2015 investor presentation, generic drug makers

 were under increasing scrutiny for price fixing. Four manufacturers, including Actavis, which

 shared the lucrative generic Retin-A (tretinoin) market with Perrigo, had disclosed that they

 received subpoenas from the United States Department of Justice’s Antitrust Division related to

 generic drug pricing and collusion. An article published on August 7, 2015, in FiercePharma (a

 26
   Specifically, Plaintiffs determined that Perrigo’s organic growth for the quarter ended June 27, 2015, was
 approximately -2.1%, calculated in the manner described in paragraph 82 and adjusted to exclude inorganic revenue
 from the recent acquisitions of Omega ($401.2 million), Gelcaps ($4.5 million), and Lumara ($6.03 million,
 estimated), and the average organic growth over the four quarters ending June 27, 2015, was thus approximately -
 2.6%.
 27
   See August 2015 investor presentation,
 https://www.sec.gov/Archives/edgar/data/1585364/000158536415000093/august2015investorpre sen.htm.



                                                        56
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 61 of 153 PageID: 61



 widely followed daily news resource for pharmaceutical executives), reported that “the DOJ is

 looking into whether trade associations were used as a conduit to trade drug-pricing

 information.”28 This put Perrigo in the spotlight of regulators, as it had increased prices of

 several generic drugs by several hundred percent or more in coordination with competitors

 shortly after trade association meetings.

         122.     On September 14, 2015, Mylan commenced its formal tender offer to purchase

 Perrigo shares. As Mylan had earlier promised, Perrigo shareholders would receive $75 in cash

 and 2.3 Mylan ordinary shares for each Perrigo ordinary share tendered. The deadline to tender

 shares was November 13, 2015, and the offer required only 50% of shares to be tendered. Mylan

 described its offer to Perrigo shareholders as deciding between one of two scenarios: either

 accept a “highly attractive offer” including $75 in cash and a total value substantially greater

 than Perrigo’s market price, or, alternatively, receive no cash and risk a significant decline in the

 value of Perrigo’s stock, while “weathering the delays and potential execution and integration

 risk inherent in Perrigo’s standalone strategy.”

         123.     On September 17, 2015, Defendants urged Perrigo investors to reject Mylan and

 not tender shares into the offering. The letter to investors issued that day by Defendants Perrigo

 and Papa boasted that since 2007, “we have successfully integrated 27 acquisitions with trailing

 12-month net sales of more than $3.2 billion, all while maintaining our relentless focus on return

 on invested capital. Simply stated, Perrigo has an outstanding track record of value creation

 and our future is bright.” In fact, Perrigo had not successfully integrated its largest acquisition,

 Omega, had not been able to consistently deliver organic growth in that range over the last six

 quarters, and had covered up value destruction for its largest financial asset, the Tysabri royalty
 28
   See Eric Palmer, Actavis gets subpoena as DOJ probe of generic pricing moves up food chain, FiercePharma
 (Aug. 7, 2015), http://www.fiercepharma.com/regulatory/actavis-gets-subpoena-as-doj-probe-of-generic-pricing-
 moves-up-food-chain.



                                                       57
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 62 of 153 PageID: 62



 stream, by applying the wrong accounting treatment and refusing to mark the asset to its fair

 market value quarterly as GAAP required.

        124.     On October 22, 2015, Perrigo announced results for the third calendar quarter,

 emphasizing income growth in the Generic Rx division without disclosing the anti-competitive

 practices boosting that growth. As with the prior quarterly release, Perrigo masked the

 diminished value of its largest financial asset, the Tysabri royalty stream, by, as they later

 admitted, failing to account for the change in fair value as required by GAAP. Perrigo also

 announced that it would cut costs by laying off 800 workers, and authorized a debt-fueled $2

 billion share buyback. However, Defendants did not disclose that cutting workers would impair

 Perrigo’s organic growth and integration efforts.

        125.     That same day, Defendants doubled down on their materially misleading profit

 forecasts, purportedly issued under the strict standards of the Irish Takeover Rules. With the

 Mylan takeover deadline only weeks away, Defendants projected not only strong results in the

 remainder of the 2015 calendar year, but also blockbuster returns for 2016. Defendants touted a

 baseline earnings projection of $9.30 per share and projected that share buybacks and efficiency

 gains would further boost that figure to $9.83 per share. In a letter supplied to shareholders

 issued pursuant to the Irish Takeover Rules, and filed with the SEC as an attachment to Form 8-

 K on October 22, 2015, Defendants acknowledged their obligation to make “certain attestations

 to those profit forecasts.” They further conceded that the directors prepared the profit forecast,

 and did so based on growth assumptions which were expressly “within the directors’ influence

 and control.”

        126.     Perrigo’s reported results for the third calendar quarter also reflected revenue for

 Branded CHC (Omega) that was lower than analyst predictions. Perrigo falsely reassured the




                                                  58
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 63 of 153 PageID: 63



 market that this shortfall was “the result of seasonality” and that the “lowered range was due to a

 disruption in the distribution business within the Branded CHC segment regarding a certain

 contract that contains change-of-control provisions affected by Mylan’s hostile takeover attempt

 as well as seasonality across its various franchises.”29

         127.    Like the market, Plaintiffs were focused on these announcements. Plaintiffs had

 sent a letter to the Company on September 9, 2015, expressing concern about the Company’s

 performance. These concerns were amplified by the Company’s quarterly results, which showed

 lower than expected performance for Omega.

         128.    Accordingly, Plaintiffs organized an in-person meeting with Perrigo management

 in New York, NY, on October 29, 2015.

         129.    Among those in attendance at the October 29 meeting were top executives from

 Perrigo, including Defendant Papa.

         130.    In response to questions about Omega, Defendant Papa provided false

 reassurances: He represented that, notwithstanding the overall underperformance of the Branded

 CHC, in fact, revenue was up 6% for the top 20 products. Defendant Papa repeated the false

 representation that the reason for the shortfall was temporary reluctance of customers to place

 orders while Mylan’s tender offer was pending. Critically, Defendant Papa stated he “had no

 other concerns about” Omega, and characterized the poor performance as “collateral damage” of

 the Mylan tender offer.

         131.    At no point during that meeting did Defendants disclose the truth behind the

 underperformance: that there were serious difficulties integrating Omega, organic growth was

 significantly lower than the historical average, results in the Generic Rx division had been


 29
   Stifel, Perrigo Company Analysis of Sales/Earnings — 3Q15: Enhancing Shareholder Value Through
 Reorganization (Oct. 22, 2015).


                                                     59
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 64 of 153 PageID: 64



 significantly inflated as a result of illegal price fixing, and the Tysabri Royalty stream was

 overvalued due to an accounting misclassification.

        132.    Defendants’ misrepresentations and omissions were successful in thwarting the

 Mylan tender offer: On November 13, 2015, Perrigo investors tendered less than the 50%

 threshold, ending Mylan’s takeover bid. The Pentwater Funds tendered the 1,870,000 Perrigo

 shares they held as of the November 13, 2015 tender offer deadline. Instead of receiving $75

 cash and additional equity compensation, Perrigo investors had to face Perrigo’s true prospects

 as an independent company.

        133.    On January 11, 2016, Defendants Perrigo and Papa issued a press release

 adjusting 2016 earnings guidance to reflect two accretive acquisitions made in December 2015.

 According to the press release, Perrigo’s purchase of a generic version of Entocort added $0.35

 per share to the projection, and its purchase of various generic Retin-A (tretinoin) formulations

 added another $0.20. As a result, Perrigo and Papa claimed that Perrigo would earn $9.50 to

 $10.10 per share.

        134.    Although Defendants’ misleading efforts cost Perrigo shareholders dearly, they

 enriched Defendants Papa and Brown. Perrigo’s Board of Directors awarded Papa and Brown

 a “special cash bonus” of $500,000 and $375,000, respectively, for their “key contributions

 related to Mylan’s takeover attempt.” Also, on December 28, 2015, the Board granted

 restricted stock to Papa worth $1.5 million, and to Brown worth $375,000 to further

 “recognize” their merger defense “contributions.” See Perrigo Form PRE 14A filed with the

 SEC on March 4, 2016.




                                                  60
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 65 of 153 PageID: 65



        VI)     DEFENDANTS HIDE BILLIONS OF DOLLARS OF DETERIORATION
                IN PERRIGO’S LARGEST FINANCIAL ASSET BY VIOLATING GAAP

        135.    Throughout the Relevant Period, the royalty stream for Tysabri was Perrigo’s

 largest financial asset and played an important role in the “base plus plus plus” growth strategy

 Defendants claimed as a basis to reject Mylan’s takeover offer. High margin revenues from

 existing indications were an important part of the base for which Perrigo predicted 5% to 10%

 organic growth, and the potential for additional revenues from new treatment indications in

 stroke and secondary progressive MS was so significant that it formed its own “plus” layer,

 which Defendants visually depicted at the top of their revenue pyramid.


        Applicable GAAP Requirements

        136.    GAAP include those principles recognized by the accounting profession as the

 conventions, rules, and procedures necessary to define accepted accounting practices at a

 particular time. SEC Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) provides that financial

 statements filed with the SEC that are not presented in accordance with GAAP will be presumed

 to be misleading, despite footnotes or other disclosures. The Financial Accounting Standards

 Board (“FASB”), the entity that holds the authority to promulgate GAAP, has codified GAAP

 into a numbered scheme called the Accounting Standards Codification (“ASC”), which has been

 adopted as the framework for financial reporting for all public filers. In addition, the FASB has

 issued guidance in the form of FASB Concept Statements (“FASCON”s), which set the

 objectives, qualitative characteristics, and other concepts used in the development of GAAP, and

 which reflect the underlying basis and framework for the promulgation of accounting standards.

        137.    Financial statements (including footnote disclosures), like those filed on Forms

 10-Q and 10-K with the SEC, are a central feature of financial reporting. One of the

 fundamental objectives of financial reporting is to provide accurate and reliable information


                                                 61
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 66 of 153 PageID: 66



 concerning an entity’s financial performance during the period being presented. FASCON No. 8,

 Conceptual Framework for Financial Reporting (“FASCON 8”), which, as its title provides,

 represents, along with other FASCONs, the framework for financial accounting, states that “[t]he

 objective of general purpose financial reporting is to provide financial information about the

 reporting entity that is useful to existing and potential investors, lenders, and other creditors in

 making decisions about providing resources to the entity.” FASCON 8, ¶ OB2.

        138.    This framework also states that “[d]ecisions by existing and potential investors

 about buying, selling, or holding equity and debt instruments depend on the returns that they

 expect from an investment in those instruments,” and that “[i]nvestors’, lenders’, and other

 creditors’ expectations about returns depend on their assessment of the amount, timing, and

 uncertainty of (the prospects for) future net cash inflows to the entity.” FASCON 8, ¶ OB3.

        139.    FASCON 8 also states that, in order to assess an entity’s prospects for future net

 cash inflows, “existing and potential investors, lenders and other creditors need information

 about the resources of the entity, [and] claims against the entity.” FASCON 8, ¶ OB4. It also

 states that investors and other creditors are interested to know and understand, among other

 things, “how efficiently and effectively the entity’s management and governing board have

 discharged their responsibilities to use the entity’s resources.” Id.

        140.    Because investors, lenders, and other creditors rely on financial statements for

 much of the financial information they need to make rational decisions regarding the entity, they

 are considered to be the primary users to whom general purpose financial reports are directed.

 FASCON 8, ¶ OB5.

        141.    A primary quality that renders financial information useful to investors, creditors,

 and other users in their decision-making is faithful representation. For an entity to faithfully




                                                   62
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 67 of 153 PageID: 67



  represent what it purports to represent, including its financial position and the results of its

  operations for selected periods of time, information must be complete, neutral, and free from

  error. FASCON 8, ¶ QC12. To be complete, the financial information must include all

  information necessary for a user to understand the phenomenon being depicted, including all

  necessary descriptions and explanations. FASCON 8, ¶ QC13. To be neutral, the financial

  information must be without bias in the selection or presentation of such information.

  FASCON 8, ¶ QC14. The standard describes a neutral depiction of financial information in

  more detail as follows:

        A neutral depiction is not slanted, weighted, emphasized, deemphasized, or
        otherwise manipulated to increase the probability that financial information will
        be received favorably or unfavorably by users. Neutral information does not mean
        information with no purpose or no influence on behavior. On the contrary,
        relevant financial information is, by definition, capable of making a difference in
        users’ decisions.

  Id.

        142.    Significantly, for financial assets like the Tysabri royalty stream, GAAP requires

 the assets be measured at their fair value at the end of each reporting period subsequent to their

 initial measurement. See ASC 815-10-35-1.


        Defendants’ Accounting Admittedly Violated GAAP

        143.    Throughout the Relevant Period, Perrigo falsely stated that the value of the

 Tysabri royalty stream was $5.8 billion. This was not the fair market value of the royalty stream,

 and Defendants dodged the reporting of current fair market values by violating GAAP. While

 the Company was unquestionably required to account for the royalty stream as a “financial

 asset,” marking the fair value to market at least each quarter, the Company instead treated it as if

 it were an “intangible asset.” The Company now admits this treatment violated GAAP. See




                                                   63
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 68 of 153 PageID: 68



 Form 10-K filed on May 22, 2017. As a result of this accounting maneuver, investors were

 prevented from learning that the royalty stream had lost billions of dollars of value.

         144.   The Company concedes that its accounting for the Tysabri royalty stream violated

 GAAP. As the Company admitted in May 2017:

         After an extensive evaluation of the facts and circumstances and the judgments
         required to determine the appropriate classification, it was determined that under
         existing U.S. GAAP the contingent payments from Elan's May 2013 sale of
         Tysabri® to Biogen (the "Tysabri® royalty stream") should have been recorded
         as a financial asset, rather than an intangible asset, on the date of our
         acquisition of Elan.

         Our Tysabri® royalty stream is now accounted for in our consolidated financial
         statements for 2016 and prior restated periods as a financial asset using the fair
         value option. We made the election to account for the Tysabri financial asset
         using the fair value option as we believe this method is most appropriate for an
         asset that does not have a par value, a stated interest stream, or a termination date.
         Accounting for the Tysabri® royalty stream as a financial asset required us to
         adjust our financial statements for the Restated Periods to (1) remove the
         Tysabri® royalty stream from net sales in our Consolidated Statements of
         Operations, (2) remove the amortization expense (reflected in cost of goods sold)
         associated with recording the Tysabri® royalty stream as an intangible asset,
         and(3) include the quarterly changes in fair value of the Tysabri® royalty stream
         as a component of other non-operating income/expense. The cash payments we
         received from the royalty stream are included in our Consolidated Statements of
         Cash Flows for the Restated Periods and reflect the cash received from the
         Tysabri® royalty stream as cash from investing activities, rather than as cash from
         operating activities.

 Id. Perrigo knew all along that the Tysabri royalty stream was a financial asset. The Company

 never operated any business involving Tysabri and, in a May 2016 conference call with

 investors, then-CEO John Hendrickson expressly called the royalty stream a “financial asset.”

 Accordingly, there was no basis for Perrigo to dodge the accounting required by ASC 815-10-

 35-1.

         145.   Perrigo’s restatement is an admission that its Relevant Period financial statements

 were materially false when made. GAAP defines a “restatement” as:




                                                  64
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 69 of 153 PageID: 69



        The process of revising previously issued financial statements to reflect the
        correction of . . . [a]n error in recognition, measurement, presentation, or
        disclosure in financial statements resulting from mathematical mistakes, mistakes
        in the application of generally accepted accounting principles (GAAP), or
        oversight or misuse of facts that existed at the time the financial statements were
        prepared.

  ASC 250-10-20; see also ASC 250-10-45-17 (distinguishing that a mere “change in

  accounting estimate shall not be accounted for by restating or retrospectively adjusting

  amounts reported in financial statements of prior periods”).


        Defendants’ Used GAAP Violations to Hide Billions of Dollars of Deterioration in
        Fair Value

        146.    Perrigo’s GAAP violations were used to create the impression that the valuation

 of the Tysabri royalty stream remained intact, even as its actual value plummeted due to known

 adverse clinical and competitive developments.

        147.    In June 2015, the phase II trial for Tysabri as a treatment for stroke failed to meet

 its primary endpoint. This indication was one of the two potential new indications that

 Defendants Perrigo and Papa touted as “Tysabri upside” and placed at the very top of their “base

 plus plus plus” pyramid slide presented to investors. Instead of recording the diminution in fair

 value associated with this adverse development, Perrigo violated GAAP and told investors that

 the Tysabri royalty stream had the same value as before: $5.8 billion.

        148.    The “Tysabri upside” thesis fell apart in October 2015 when the phase III trial for

 the other proposed new indication, secondary progressive MS, also failed.

        149.    Tysabri’s core indication for primary MS also came under attack in October 2015,

 when Phase III trial results for ocrelizumab, a competing drug, were so positive that experts




                                                  65
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 70 of 153 PageID: 70



 called it a “game changer.”30 In February 2016, the FDA designated ocrelizumab a

 “breakthrough therapy.”31

            150.     Nevertheless, Defendants continued to insist the Tysabri asset was not impaired.

 Perrigo’s February 22, 2016 Form 10-KT, signed by each of the Individual Defendants, again

 referenced a $5.8 billion valuation for the Tysabri royalty stream. Even worse, the Form 10-KT

 stated that despite these negative developments, the royalty stream’s “fair value exceeded its

 carrying value.” This was false. As the Company now concedes, its internal calculations show

 that the fair value of the Tysabri royalty stream dropped from $5.42 billion in June 2015 to only

 $5.02 billion on April 2, 2016. By the end of 2016, the fair value was only $2.35 billion—less

 than half of the figure referenced in the February 22, 2016 Form 10-KT.

            151.     Defendants’ GAAP violations and blatantly false valuation assertions prevented

 investors from understanding the deterioration in Perrigo’s largest financial asset. Investors did

 not learn the extent of these losses until the Tysabri royalty stream was sold on February 27,

 2017, for only $2.2 billion (plus contingent payments that could total up to $650 million).

            152.     In May 2017, to correct their GAAP violations, Defendants took one of the largest

 restatements of any public company since 2001. As accounting consultancy Audit Analytics

 noted:

            Back in March, we predicted that Perrigo would likely restate its historical
            financial statements. What we could not predict is that 85 days after the late filing,
            Perrigo would join the restatements club with a staggering $1 Billion restatement
            of net income.

            Since 2001, there have only been 19 restatements that exceeded the $1 Billion
            threshold.

 30
   See Phase III studies show Roche’s ocrelizumab reduces relapse rate, delays disability progression in MS
 patients, News Medical (Oct. 12, 2015), http://www.news-medical.net/news/20151012/Phase-III-studies-show-
 Roches-ocrelizumab-reduces-relapse-rate-delays-disability-progression-in-MS-patients.aspx.
 31
      See Press Release, Roche (Feb. 17, 2016), https://www.roche.com/investors/updates/inv-update-2016-02-17.htm.



                                                          66
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 71 of 153 PageID: 71




 Perrigo Restates to Correct More than $1 Billion in Errors, Audit Analysis (June 1, 2017),

 http://www.auditanalytics.com/blog/perrigo-restates-to-correct-more-than-1-billion-in-errors/.

 MISREPRESENTATIONS AND OMISSIONS MADE BY DEFENDANTS DURING THE
                        RELEVANT PERIOD


        I)      OMEGA INTEGRATION AND OVERVALUATION

        153.    Subsequent to the November 6, 2014 announcement that Perrigo would acquire

 Omega, defendants falsely touted the synergies that the combined company would create and the

 purported seamless integration process. During the November 6, 2014 Perrigo conference call

 announcing the acquisition, Papa informed investors that “[o]ne of the real keys to this

 transaction is the immediate scale and broadened footprint this combination provides.” Papa

 assured investors that “there is a competitive fit of Omega within Perrigo through the company’s

 combined geographic diversity and scale.”

        154.    During the same November 6, 2014 conference call, defendants also predicted

 wide ranging synergies. Papa stated, “[t]here are opportunities to generate top line synergies by

 driving products from both companies through complementary US and European commercial

 channels. Further, with the application of the supply chain excellence across Omega’s footprint,

 we expect to drive additionally [sic] efficiency and operational synergies through the combined

 organization.” Papa went on to explain the operational efficiencies the acquisition would create:

        On the operational side, we are excited by the many opportunities to deliver our
        world-class supply chain and operational expertise to Omega’s existing
        operations. As you see, we are well on our way to identifying multiple
        opportunities to leverage our increased scale and drive more volume through
        our efficient manufacturing base.

        155.    During the conference call an analyst asked a specific question about cost

 synergies and Papa responded as follows:


                                                 67
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 72 of 153 PageID: 72



        Q - Randall Stanicky – RBC Capital – Analyst: And then Omega had a lot of
        externally sourced products. I think there’s an opportunity for you guys, at least
        over time, to bring a lot of that source internal. So how big of an opportunity is
        that? Could you quantify it and over what time period?

        A - Joseph C. Papa: Sure. Great question, and I think that’s another area of
        opportunity for us to be absolutely clear. The business that Omega has – is much
        of it or the majority of it, is outsourced. So much of the business does come from
        outside manufacturers.

        We do believe that there are opportunities to take some of those products inside
        into the Perrigo manufacturing network and supply chain and procurement
        savings. So I do think there is [sic] opportunities there that we are excited about.

        And that is another reason why we believe one plus one equals three or more. So
        no question about that. There is [sic] clearly supply chain opportunities in
        bringing our operational excellence approach to the business.

        156.    Papa repeated his cost efficiencies statement during the same conference call:

        The way I look at this is that one of the strengths that the Perrigo organization
        brings to this transaction is a very efficient supply chain for procurement and
        manufacturing efficiency.

        We certainly will not attempt to bring every product inside. But there will be
        opportunities for us to lower cost of goods, lower the Omega cost of goods by
        putting those products into the Perrigo very efficient supply chain.

        Knowing that we are one of the world’s largest OTC manufacturers when it
        comes to actually [sic] procurement of raw materials. Those raw materials that
        are appropriate for the US market are also very appropriate for the European
        market.

        So there clearly will be procurement synergies that we will experience as a result
        of bringing some of those products inside.

        157.    Defendants continued to make false and misleading statements to investors

 concerning the Omega acquisition at the January 12, 2015 JPMorgan Healthcare Conference.

 Papa told investors the following:

        Obviously, we believe it’s financially accretive, immediately accretive from day
        one, and also $1.7 billion in revenue that will add to the Perrigo portfolio of
        products opportunities. And clearly we also think there are some cost synergies.
        One of the things that Perrigo does very well is manufacture – operational



                                                68
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 73 of 153 PageID: 73



          excellence in our facility, we make about 50 billion tablets every year, every
          second of every day, somewhere in the world 1,600 people [are] taking a Perrigo
          product. When we take that efficiency and bring [it] into the Omega organization,
          where about 80% of their products are outsourced, where someone else is making
          it, we think that also will drive cost synergy for the Omega organization.

          158.   The statements identified in paragraphs 153 to 157 were materially false and

 misleading when made because: (a) they omitted that there were serious impediments to the

 Omega integration, including technological disparities, the decentralized structure of Omega,

 management resistance and regulatory hurdles; (b) they omitted that several key Omega markets

 were already underperforming, including Spain, Belgium, Italy and Turkey; and (c) Omega was

 not “accretive” to Perrigo’s claimed organic growth rate.

          159.   On March 30, 2015, Perrigo filed with the SEC its fiscal Form 8-K related to the

 Omega acquisition. On that date, Perrigo also issued a press release that quoted Papa as

 “expect[ing] the combined companies will create tremendous value for consumers and

 shareholders for years to come.” The press release further stated that Perrigo expected “the

 transaction to be immediately accretive and between $0.10 and $020 accretive to fiscal 2016

 adjusted earnings per share,” and the Company “to achieve increasing revenue and supply chain

 synergies within Europe over time contributing greater than $125 million to gross profit in

 2019.”

          160.   The statements identified in paragraph 159 were materially false and misleading

 when made because: (a) they omitted that there were serious impediments to the Omega

 integration, including technological disparities, the decentralized structure of Omega,

 management resistance and regulatory hurdles; (b) they omitted that several key Omega markets

 were already underperforming, including Spain, Belgium, Italy and Turkey; and (c) Omega was

 not “accretive” to Perrigo’s claimed organic growth rate.




                                                 69
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 74 of 153 PageID: 74



        161.    In the April 21, 2015 investor presentation discussed above, Perrigo and the

 Director Defendants assured investors that the Omega acquisition “is accretive to Perrigo’s

 organic growth profile, and creates additional value derived from synergies and increased global

 scale.” Presentation slides explained that the “directors of Perrigo accept responsibility for the

 information contained in this presentation. To the best of the knowledge and belief of the

 directors of Perrigo (who have taken all reasonable care to ensure such is the case), the

 information contained in this presentation is in accordance with the facts and does not omit

 anything likely to affect the import of such information.” Ex. 99.2 to April 21, 2015 Form 8-K,

 Slide 1. Defendants Perrigo and Papa also orally stated:

        At Omega, we feel very good about the opportunity with Omega and specifically
        what I would refer to and we’ve talked about in the past about revenue synergies.
        We do believe that there are revenue synergies with the product portfolio that we
        have at Perrigo as we bring the 3,000 Perrigo products and help to bring them to
        Omega and look for ways that we could do line extensions of existing Omega
        brands. That’s something that we have teams underway already from an
        integration process. Those teams are very active in looking at which ones are the
        best ones to do, the earliest ones to do and move that forward. We do believe that
        that will allow us with the Omega portfolio to be in that 5% to 10% compound
        annual growth rate. Obviously, the more success we have with Omega, the more it
        would help us to be at the higher end of that from the revenue synergies point of
        view.

        162.    In response to an analyst question during the April 21, 2015 investor presentation,

 Defendants Perrigo and Papa went even further, stating:

        Q - David R. Risinger - Morgan Stanley - Analyst: Many of my questions have
        been asked. I just wanted to ask about Omega though. So, I was hoping that you
        might be able to characterize the recent organic growth of Omega. Obviously, we
        don’t have access to that. And also, maybe discuss what you're assuming for
        Omega organic growth ex-currency over the next three quarters that’s baked into
        your guidance for 2015? I just want to get a sense for the momentum of that
        business on a stand-alone basis.

        A - Joseph C. Papa: Sure. Well, I will start with Omega. We’re very pleased
        with our initial integration projects with Omega, so there is a lot of good
        activities happening with the integration team. I’d say it's focused on both



                                                  70
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 75 of 153 PageID: 75



        driving that topline numbers to put your question but it's also focused on
        improving the cost of goods sold. We’ve got a supply chain team already
        working with them to drive the bottom line results as well. As I talk about the
        growth of Omega from a historical point of view moving into the future, it has
        been accretive to our growth rate. So, we’re excited about that.

        163.    The statements identified in paragraphs 153 and 162 were materially false and

 misleading when made because: (a) the Director Defendants had not “taken all reasonable care”

 to ensure that the characterization of Omega’s organic growth prospects, synergies, and

 integration was “in accordance with the facts and does not omit anything likely to affect the

 import of such information,” and, as a result, the presentation did omit material facts; (b) Omega

 was not accretive to Perrigo’s claimed organic growth rate; (c) the presentation omitted there

 were serious impediments to integration, including technological disparities, the decentralized

 structure of Omega, management resistance, and regulatory hurdles; and (d) the presentation

 omitted that Omega was already underperforming.

        164.    On May 6, 2015, in response to an analyst’s request for “highlights . . . about

 Omega,” Defendant Papa explained that one of the key sources of the “tremendous revenue

 synergies” would be generated through substituting Omega’s outsourced manufacturing with

 Perrigo’s in-house manufacturing capabilities. According to Papa:

        [O]ne of the things Omega did really well was sales marketing. One of the things
        they, by their own admission, say they were not focused on was the supply chain
        and manufacturing. We think we can help them tremendously with that. We’ve
        already got over 20 projects, identified staff to lower the cost of goods of the
        Omega product. I remind you that 79% of what Omega sells today, they
        outsource. Some of those products we can bring into a Perrigo facility or an
        Omega facility with our expertise, and lower the cost of goods by 30-40%, which
        will absolutely add to the bottom line of Omega and Perrigo.

        165.    The statements identified in paragraph 164 were materially false and misleading

 when made because they omitted the following information necessary to make the statements not

 misleading under the circumstances in which they were made: (a) that EU regulatory hurdles



                                                 71
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 76 of 153 PageID: 76



 would not allow Perrigo to simply transfer the 79% of supply outsourced by Omega to Perrigo’s

 U.S.-based manufacturing facilities, and Omega lacked the manufacturing facilities to satisfy this

 supply; and (b) there were serious, known impediments to the integration, including

 technological disparities, the decentralized structure of Omega, and management resistance,

 which undermined the synergies projected by Papa.

        166.    On June 2, 2015, Defendants held a conference call for analysts and investors, in

 which a senior Omega executive stated:

        [W]e have achieved the success we see today through our unique and disciplined
        approach, and under the leadership of an exceptional management team that we
        have built here at Omega Pharma. Over the last three years as a private company,
        Omega Pharma has optimized its commercial infrastructure to deliver superior
        results. First of all, we hired best-in-class management and a consumer-centric
        sales and marketing team with extensive OTC experience.

        Secondly, we streamlined the operations and we instituted an efficient
        management structure with real, efficient, direct, short reporting lines between
        Omega Pharma leadership team and country management.

        167.    The statements identified in paragraph 166 were materially false and misleading

 when made because: (a) Omega did not have an “exceptional management team” or “best-in-

 class management”; (b) Omega had not “optimized its commercial infrastructure”; and (c)

 Omega had not already “instituted an efficient management structure,” but instead required

 thorough restructuring.

        168.    On June 23, 2015, Defendants Perrigo and Brown attended the Oppenheimer

 Consumer Conference and stated as follows in response to an analyst question regarding the

 Omega integration:

        Q - I have observations on Omega integration and opportunities to get the Perrigo
        brands over to Europe . . . .

        A - Judy L. Brown: Sure, great. I’m happy to talk about Omega. So Omega
        [P]harmaceuticals, a company that grew dramatically. Started in the mid-1990s by



                                                72
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 77 of 153 PageID: 77



        its founder who was a pharmacist and thought that there was a niche potential in
        the European over-the- counter pharma market of product lines that were
        potentially not being well served by big pharma, and continued to acquire small
        brands and build them together over the course of many years.

        Bought many smaller companies. Built them together, created infrastructure,
        which is what made the asset incredibly appealing for us at Perrigo was we had
        aspirations of growing internationally, but didn't have a distribution footprint.
        So as I mentioned earlier, part of the strength of our business model in the U.S. is
        that we have a truck rolling to pretty much every chain store, every large grocery
        store in the United States. We can reach everyone and we reach them almost on
        the daily basis. We did not have that infrastructure in Europe, but many, many
        hundreds of products that we eventually could sell if we had the infrastructure
        upon which to sell it.

        Omega gave us that. 35 countries in Europe, many brands, distribution reach.
        What made it what we felt was a great marriage and what the seller felt was also a
        wonderful marriage was the combination of their commercial knowledge, their
        sales and marketing prowess, and their reach with our product and our supply-
        chain base.

        We closed the transaction on March 30, so we are about nine weeks in right
        now, and we are online – I should say in line with our going online integration
        process. Back office is working smoothly. We’re bringing them onto all of our
        back-office systems, and importantly what was the underlying core of this deal
        was allowing Omega to remain independent in their sales and marketing
        process, not interfering with that but providing them product to put into that
        pipeline.

        So that will – that is a regulatory process. They have been making selections of
        products in certain countries that they want from our lineup and starting the
        regulatory processes that are required to get those new drugs approved in those
        new markets. And that is on track. And it is exciting for that team because in one
        fell swoop you have leading sales and marketing teams country by country being
        able to pick from a list of products that are relevant to and important for their
        patients and consumers locally. So, we are well underway.

        169.   The statements identified in paragraph 168 were materially false and misleading

 when made because: (a) the Company was not “in line” with its planned Omega integration

 process; (b) the back office integration was not “working smoothly”; (c) the statements omitted

 that there were serious, known impediments to the integration of Omega, including technological




                                                73
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 78 of 153 PageID: 78



 disparities, the decentralized structure of Omega, and management resistance; and (d) the

 statements omitted that Omega was already underperforming.

        170.    On August 5, 2015, on a conference call held in connection with the Company’s

 announcement of financial results for the second quarter of calendar year 2015, Defendants Papa

 and Perrigo made the following materially false and misleading statements:

        Before we get into the agenda, however, I’d like to start by thanking Perrigo
        employees for their diligent focus[,]which has led to adjusted net income growth
        of 37%. Even with all the noise you have been following over the past few
        months, our nearly 13,000 Perrigo employees have announced three M&A
        transactions, delivered on our Omega integration plan, achieved great
        operational efficiencies and productivity improvement, executed on our new
        product launches, and delivered on our Base Plus Plus Plus strategy. It’s great
        work by the team.

        171.    The statements identified in paragraph 170 were materially false and misleading

 when made, because: (a) Perrigo’s employees had not “delivered on [the] Omega integration

 plan”; (b) the statements omitted that there were serious, known impediments to the integration

 of Omega, including technological disparities, the decentralized structure of Omega, and

 management resistance; and (c) the statements omitted that Omega was already

 underperforming.

        172.    On September 17, 2015, Perrigo and the Director Defendants issued a letter to

 investors urging them to reject Mylan’s tender offer. The letter trumpeted that since 2007, “we

 have successfully integrated 27 acquisitions with trailing 12-month net sales of more than $3.2

 billion, all while maintaining our relentless focus on return on invested capital. Simply stated,

 Perrigo has an outstanding track record of value creation and our future is bright.” The letter

 further stated that “[t]he directors of Perrigo accept responsibility for the information contained

 in this announcement. To the best of the knowledge and belief of the directors of Perrigo (who

 have taken all reasonable care to ensure such is the case), the information contained in this



                                                  74
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 79 of 153 PageID: 79



 announcement is in accordance with the facts and does not omit anything likely to affect the

 import of such information.”

         173.    The statements identified in paragraph 172 were materially false and misleading

 when made because they misstated and/or omitted the following information necessary to make

 the statements not misleading under the circumstances in which they were made: (a) the Director

 Defendants had not “taken all reasonable care” to ensure that the descriptions of Perrigo’s record

 of integrating acquisitions and value creation was “in accordance with the facts and does not

 omit anything likely to affect the import of such information,” and as a result the letter did omit

 material facts; (b) the letter omitted that Perrigo had not successfully integrated its largest

 acquisition, Omega; (c) the letter omitted that Omega’s senior executives had already warned

 Perrigo, Papa and Brown of regulatory impediments to their assumption that synergies could

 easily be achieved by swapping Omega’s suppliers that were located in its key markets with

 Perrigo’s U.S.-based supply chain; and (d) the letter omitted that Perrigo had not created value

 for shareholders by the Omega acquisition.

         174.    On the same day, Defendant Papa stated in his first public address to investors

 after Mylan’s tender offer opened, during which he explicitly and repeatedly attacked the Mylan

 offer as “dilutive,” that:

         We supplemented [Omega] with our manufacturing infrastructure so that we
         can— one of the clear synergies we saw is that we— Omega was manufacturing
         only about 23% of what they were selling. The other 77% was from outside their
         company. We said, we can bring some of that back into our business, into the
         Perrigo infrastructure, lower the cost of goods sold, and drive that to the bottom.

         175.    The statements identified in paragraph 174 were materially false and misleading

 when made because they omitted the following information necessary to make the statements not

 misleading under the circumstances in which they were made: (a) Omega’s senior executives had




                                                   75
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 80 of 153 PageID: 80



 already warned Perrigo, Papa and Brown of regulatory impediments to their assumption that

 synergies could easily be achieved by swapping Omega’s suppliers that were located in its key

 markets with Perrigo’s U.S.-based supply chain; (b) there were serious, known impediments to

 the integration of Omega, including technological disparities, the decentralized structure of

 Omega, and management resistance; and (c) that Omega was already underperforming.

        176.    On October 22, 2015, to justify its inflated profit forecasts for calendar years 2015

 and 2016, Perrigo and the Director Defendants indicated they assumed: (a) that 2016 net sales for

 the BCH (Omega) segment would grow in the middle of the 5%-10% guidance they had

 previously published; and (b) that the “integration and realization of synergies in relation to the

 acquisition of, Omega Pharma . . . will proceed as planned and will not be subject to unforeseen

 material delays.” Perrigo and the Director Defendants further represented that these assumptions

 were “compiled with scrupulous care, accuracy and objectivity by the directors.”

        177.    The statements identified in paragraph 176 above were materially false and

 misleading when made because: (a) the Director Defendants had not compiled the assumptions

 regarding BCH net sales, integration of Omega, and realization of synergies with “scrupulous

 care, accuracy and objectivity”; (b) the statements omitted that Omega’s senior executives had

 already warned Perrigo, Papa and Brown of regulatory impediments to their assumption that

 synergies could easily be achieved by swapping Omega’s suppliers that were located in its key

 markets with Perrigo’s U.S.-based supply chain; (c) the statements omitted that there were

 serious, known impediments to the integration of Omega, including technological disparities, the

 decentralized structure of Omega, and management resistance; (d) the statements omitted that

 Omega was already underperforming; and (e) the statements omitted that Omega management




                                                 76
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 81 of 153 PageID: 81



 had actually modeled Omega’s organic growth rate between 2013-2017 to be only 3.2% per year,

 not the 5%-10% range touted to investors.

        II)     INFLATED ORGANIC GROWTH CLAIMS

        178.    On May 7, 2014, during Perrigo’s fiscal 3Q 2014 earnings conference call with

 analysts, defendants misleadingly told investors that Perrigo would achieve 5% to 10% revenue

 growth and 10% to 20% operational income growth in fiscal 2015. In response to an analyst

 question asking if the analysts’ models should be changed, Papa stated:

        As we’ve said in our February analyst day, we expect to be able to grow the top
        line in this business by somewhere in that 5% to 10% range and then that’s
        organic growth. And then to grow the operating income line approximately
        double that range from a growth rate for both those numbers. So, 5% to 10%
        growth rate over a three year time period per year, and then approximately double
        that on the operating income line.

        179.    Immediately following Papa’s statement, Brown reiterated the growth rate and

 assured investors that the Company had looked at this very closely. Brown confirmed, “[y]ou

 will probably never meet a more self-aware and hard-on themselves team as this one, and

 we’ve obviously looked at these numbers very carefully as we talk about finishing up the rest of

 the year and the run rates going into next year.”

        180.    Defendants made similar organic growth rate assurances on August 14, 2014,

 during the Company’s fiscal 4Q 2014 earnings conference call. On the call, Brown informed

 investors:

        We’re not commenting specifically on what we put into our forecast for specialty
        science revenue, but suffice it to say, the remainder, as you’re backing into that,
        still implies a growth rate of our overall business in that five-year CAGR range,
        or three-year CAGR range. Remember, our three-year CAGRs, we’ve said, are
        between 5% and 10% top-line revenue growth.

        181.    On November 06, 2014, Perrigo held a conference call to discuss its fiscal 1Q

 2015 earnings and announce the Omega acquisition. During the conference call, Papa reassured



                                                 77
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 82 of 153 PageID: 82



 investors that “[w]e continue to believe that the organic growth rate of the Perrigo Company will

 be somewhere in that 5% to 10% top line growth rate. And then opportunity to potentially

 double that growth rate to 10% to 20% on the operating income and EPS line for the core

 business that we have at Perrigo.”

         182.    The statements identified in paragraphs 178 to 181 were false and misleading

 when made because: (a) Perrigo’s organic growth was not consistent and was trending

 downward; (b) the statements omitted that the growth included revenue from unlawful and

 collusive pricing of Perrigo’s generic prescription drugs; and (c) the statements omitted that the

 revenue included income from the Tysabri royalty stream in violation of GAAP.

         183.    On April 21, 2015, in a concerted effort to persuade Perrigo investors to reject

 Mylan’s $205 per share cash and stock acquisition offer, Defendants repeatedly made false

 claims regarding Perrigo’s organic growth. On that date, Perrigo and the Director Defendants

 issued a press release stating, inter alia, that:

         Following a thorough review, advised by its financial and legal advisors, the
         Board unanimously concluded that the Proposal substantially undervalues the
         Company and its future growth prospects and is not in the best interests of
         Perrigo’s shareholders.

         Key factors informing the Board’s determination include:

            The Proposal substantially undervalues Perrigo’s differentiated global
             business, including the Company’s leading market position in key franchises,
             global distribution platform, and proven expertise in product development and
             supply chain management;

            The Proposal would deny Perrigo shareholders the full benefits of
             Perrigo’s durable competitive position and compelling growth strategy,
             which is reflected in the Company's three-year organic net sales
             compound annual growth rate (CAGR) goal for calendar 2014 to 2017 of
             5-10%;

                                                     ***




                                                     78
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 83 of 153 PageID: 83



        Joseph C. Papa, Chairman, President and CEO, said, “The Board believes the
        Proposal substantially undervalues Perrigo and its growth prospects and that
        continued execution by the management team against our global growth
        strategy will deliver superior shareholder value. Perrigo has a long history of
        driving above market shareholder value through consistent growth with a focus
        on profitability and operational excellence, which is reflected in our organic net
        sales CAGR goal of 5-10% for the next three years. . . . We will continue to
        capitalize on our durable competitive position by expanding our international
        platform organically and through future synergistic deals. These actions will
        advance our leadership in the global OTC marketplace.”

  The Director Defendants expressly took responsibility for the contents and accuracy of the April

  21, 2015 press release. The press release stated “The directors of Perrigo accept responsibility

  for the information contained in this announcement. To the best of the knowledge and belief of

  the directors of Perrigo or Mylan (who have taken all reasonable care to ensure such is the

  case), the information contained in this announcement is in accordance with the facts and does

  not omit anything likely to affect the import of such information.”

        184.    The statements identified in paragraph 178 were materially false and misleading

 when made because: (a) Perrigo’s organic growth was not “consistent”; (b) the Director

 Defendants had not “taken all reasonable care” to ensure that their characterizations of Perrigo’s

 growth and competitive position were “in accordance with the facts and does not omit anything

 likely to affect the import of such information,” and as a result the press release did omit material

 facts; (c) the statements omitted that over the six quarters preceding the Relevant Period,

 Perrigo’s actual average organic growth was far below 5-10%; (d) the statements omitted that

 Omega management modeled Omega’s long-term organic growth to be substantially below the

 5-10% range referenced in the press release; (e) the statements omitted that the growth that

 Perrigo was able to achieve was derived to a material extent from unlawful, collusive pricing that

 inflated revenues in Perrigo’s Generic Rx division; (f) the statements omitted that Perrigo relied

 on the unsustainable and undisclosed sales practices Perrigo internally referred to as



                                                  79
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 84 of 153 PageID: 84



 “optimizing” to achieve the growth it touted and projected; (g) the statements omitted that the

 Company had failed to integrate Omega operationally, a failure that would compromise the

 organic growth figures Defendants touted to investors; and (h) the statements omitted that certain

 of Perrigo’s key synergy assumptions for the Omega acquisition were unproven and unlikely to

 materialize, which would negate the cost savings and growth projections Defendants were

 touting to investors.

        185.    Also on April 21, 2015, Defendants made a presentation to investors attempting to

 justify their rejection of the lucrative Mylan offer. Presentation slides stated: “The directors of

 Perrigo accept responsibility for the information contained in this presentation. To the best of

 the knowledge and belief of the directors of Perrigo (who have taken all reasonable care to

 ensure such is the case), the information contained in this presentation is in accordance with the

 facts and does not omit anything likely to affect the import of such information.” During the

 presentation, Defendants Perrigo and Papa (on behalf of all Director Defendants) stated as

 follows:

        Simply put, the Board believes that continued execution by the management team
        against our existing global growth strategy will deliver superior shareholder
        value. Perrigo has a long history of driving shareholder value through
        consistent, above-market growth and we are exceptionally well positioned to
        continue to deliver superior growth and shareholder value as we build our
        strong independent future.

                                           *      *       *

        We’re just back from the board meeting in Ireland and I’m thrilled to talk to you
        about our future growth prospects which gives me great confidence that our
        strong durable base will enable us to achieve our goal to grow our net sales by
        5% to 10% into the future. We continue to grow at this rate on a significantly
        bigger base, but there is a significant potential upside not included in the CAGR
        goal. To reiterate this, our growth goal is purely organic. We have historically
        delivered a balanced mix of organic and inorganic growth, which we expect to
        continue into the future. We also see substantial upside for Perrigo on the
        horizon over and above this three-year goal.



                                                  80
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 85 of 153 PageID: 85




                                          *       *      *

        It’s a very exciting chapter in the Perrigo growth story. We’ve built a tremendous
        platform for growth and value creation and our pipeline is stronger than ever.
        Plus, we are positioned to benefit from clear demographic trends and the
        movement of products from Rx to OTC. Plus, we have just completed the
        Omega acquisition, which, among other major benefits, provides a significantly
        enhanced international platform for additional growth.

        186.    The statements identified in paragraph 185 were materially false and misleading

 when made because: (a) Perrigo was not “exceptionally well positioned to continue to deliver

 superior growth”; (b) Perrigo did not have a “strong durable base” capable of delivering 5-10%

 “purely organic” growth; (c) the Omega acquisition did not “significantly enhance[]” Perrigo’s

 claimed organic growth rates; (d) Perrigo’s growth prospects and competitive position were not

 accurately described and the Director Defendants had not “taken all reasonable care” to ensure

 that their characterizations of Perrigo’s growth and competitive position were “in accordance

 with the facts and does not omit anything likely to affect the import of such information”; (e) the

 statements omitted that Omega management modeled Omega’s long-term organic growth to be

 substantially below the 5-10% range referenced in the press release; (f) the statements omitted

 that the growth that Perrigo was able to achieve was derived to a material extent from unlawful,

 collusive pricing that inflated revenues in Perrigo’s Generic Rx division; (g) the statements

 omitted that Perrigo relied on the unsustainable and undisclosed sales practices Perrigo internally

 referred to as “optimizing” to achieve the growth it touted and projected; (h) the statements

 omitted that the Company had failed to integrate Omega operationally, a failure that would

 compromise the organic growth figures Defendants touted to investors; (i) the statements omitted

 that certain of Perrigo’s key synergy assumptions for the Omega acquisition were unproven and

 unlikely to materialize, which would negate the cost savings and growth projections Defendants




                                                 81
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 86 of 153 PageID: 86



 were touting to investors; and (j) Omega management modeled Omega’s long-term organic

 growth to be substantially below the 5-10% range referenced in the presentation.

        187.    During the April 21, 2015 investor presentation, Defendants Perrigo and Brown

 utilized slides claiming (in relevant part) to establish Perrigo’s “Proven Financial Track Record,”

 “[a] proven history of meeting our goals,” and “the ability to keep delivering”:




 Brown, on behalf of Perrigo and the Director Defendants, stated:


                                                 82
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 87 of 153 PageID: 87




        The durability of our diverse product portfolio is clearly evident, as our
        consolidated result is solidly in the range. We have met our consolidated
        organic-only goals in the past and fully intend to do so in the future. Looking
        forward, our goal is to once again deliver an organic net sales CAGR for the next
        three years in the 5% to 10% range while off a significantly larger base.

        188.    The statements identified in paragraph 187 were materially false and misleading

 when made because: (a) Perrigo did not have the “ability to keep delivering” organic net sales

 growth of 5-10%, and had not had that ability for several quarters; (b) the information presented

 in these slides and Defendant Brown’s discussion of growth was not “in accordance of the facts”

 as the Director Defendants had promised, and the presentation did omit material facts “likely to

 affect the import of the information presented”; (c) the presentation omitted that over the six

 quarters preceding the Relevant Period, Perrigo’s actual average organic growth was far below 5-

 10%, not “solidly in the range.”

        189.    On May 6, 2015, Defendants Perrigo and Papa attended the Deutsche Bank

 Health Care Conference, and stated the following:

        We believe we have a business that will grow 5% to 10%, organically. So, we
        believe we can grow revenue 5% to 10% organically in our base business.

                                          *       *       *

        But the final point, I guess, I want to make is that, in the meantime, the Perrigo
        Company is number one, going to continue to execute on our base business. We
        think we can execute as we said with the 5% to 10% compound annual growth
        rate over the three years organically.

                                          *       *       *

        What we’ve always said is, what’s most important for us is to continue to execute
        on our business, show that 5% to 10% compound annual growth rate.

        Historically, what we’ve been able to do is actually we’ve done right in the
        middle of that. We’ve done about 8% compound annual growth rate organically.
        And then we supplemented that with another approximately 7% to 8% of
        inorganic opportunity. Those were the things we’re going to continue to do. And



                                                 83
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 88 of 153 PageID: 88



        that’s why I think the board is very comfortable in stating that we felt the Mylan
        offer substantially undervalues the company.

        190.    The statements identified in paragraph 189 were materially false and misleading

 when made because: (a) they omitted that over the six quarters preceding the Relevant Period,

 Perrigo’s actual average organic growth was far below 5-10%; and (b) they omitted that at the

 time of the statements, Perrigo was failing to achieve organic growth goals and employing

 unsustainable sales practices to maintain the illusion of organic growth, and therefore

 “continu[ing] to execute” at the current rate would necessarily mean missing the growth targets

 touted to investors as a reason to reject Mylan’s lucrative takeover offer.

        191.    On May 12, 2015, Defendants Perrigo and Papa attended the Bank of America

 Merrill Lynch Health Care Conference and stated:

        I think the biggest challenge we have right now is that we just don’t see the offer
        that’s on the table as being equivalent to what we think the value of the Perrigo
        Company is. So we think it substantially undervalues the Company. Given that,
        what’s incumbent upon on me and the Board of the Company and the executive
        committee is make sure we continue to focus on driving the business, making sure
        that we continue to deliver on the 5% to 10% compound annual growth rate,
        continue to deliver on really the bottom line.

        192.    The statements identified in paragraph 191 were materially false and misleading

 when made because (a) Perrigo was not then “deliver[ing] on the 5% to 10% compound

 [organic] annual growth rate,” and therefore could not “continue to deliver” that rate; and (b) the

 statements omitted that over the six quarters preceding the Relevant Period, Perrigo’s actual

 average organic growth was far below 5% to 10%.

        193.    On June 2, 2015, Defendants Perrigo and Papa attended the Jefferies Global

 Health Care Conference and stated: “[H]istorically, Perrigo has grown by about 5% to 10%

 annually. Specifically, it has grown about 8% organically. And we’ve grown about 8%

 inorganically on an annual basis.” These statements were materially false and misleading when



                                                  84
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 89 of 153 PageID: 89



 made because they omitted that Perrigo’s actual average organic growth during the six quarters

 preceding the Relevant Period was far below 5% to 10%.

        194.    On August 5, 2015, Perrigo issued a press release announcing Perrigo’s earnings

 for the second quarter of calendar year 2015. Like other releases during the Mylan offer period,

 the August 5, 2015 press release stated: “The directors of Perrigo accept responsibility for the

 information contained in this announcement. To the best of the knowledge and belief of the

 directors of Perrigo (who have taken all reasonable care to ensure such is the case), the

 information contained in this announcement is in accordance with the facts and does not omit

 anything likely to affect the import of such information.” The press release quotes Defendants

 Perrigo and Papa as stating “[o]ur durable business model and future growth prospects are self-

 evident as we continue to progress on our stand-alone strategy.”

        195.    The statements identified in paragraphs 193 and 194 were materially false and

 misleading when made because: (a) Perrigo’s purportedly “self-evident” future growth was

 based upon fanciful assumptions and greatly exaggerated; (b) Perrigo’s growth prospects and

 competitive position were not accurately described and the Director Defendants had not “taken

 all reasonable care” to ensure that their characterizations of Perrigo’s growth and competitive

 position were “in accordance with the facts and does not omit anything likely to affect the import

 of such information,” and as a result, Perrigo’s press release did omit material facts; (c) the

 statements omitted that over the six quarters preceding the Relevant Period, Perrigo’s actual

 average organic growth was far below 5-10%; (d) the statements omitted that the growth that

 Perrigo was able to achieve was derived to a material extent from unlawful, collusive pricing that

 inflated revenues in Perrigo’s Generic Rx division; (e) the statements omitted that Perrigo relied

 on the unsustainable and undisclosed sales practices Perrigo internally referred to as




                                                  85
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 90 of 153 PageID: 90



 “optimizing” to achieve the growth it touted and projected; (f) the statements omitted that the

 Company had failed to integrate Omega operationally, a failure that would compromise the

 organic growth figures Defendants touted to investors; and (g) the statements omitted that certain

 of Perrigo’s key synergy assumptions for the Omega acquisition were unproven and unlikely to

 materialize, which would negate the cost savings and growth projections Defendants were

 touting to investors.

        196.    On August 6, 2015, in conjunction with the presentation of financial results for

 the third calendar quarter of 2015, Defendants made a presentation to investors which claimed

 that they had a “[c]lear strategy for delivering 5%-10% organic growth” as well as “[m]ultiple

 avenues for additional upside.” This presentation also assured that: “The directors of Perrigo

 accept responsibility for the information contained in this presentation. To the best of the

 knowledge and belief of the directors of Perrigo (who have taken all reasonable care to ensure

 such is the case), the information contained in this presentation is in accordance with the facts

 and does not omit anything likely to affect the import of such information.”

        197.    The statements identified in paragraph 196 were materially false and misleading

 when made because: (a) Perrigo did not have a clear strategy for delivering 5%-10% organic

 growth; (b) Perrigo’s growth prospects and competitive position were not accurately described

 and the Director Defendants had not “taken all reasonable care” to ensure that their

 characterizations of Perrigo’s growth and competitive position were “in accordance with the

 facts and does not omit anything likely to affect the import of such information”; (c) the

 statements omitted that Perrigo’s actual organic growth rate during the most recent eight quarters

 averaged well below the referenced 5%-10% range; and (d) the statements omitted that organic

 growth was threatened by known impediments to the Omega integration, by dependence on




                                                  86
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 91 of 153 PageID: 91



 unsustainable sales practices, and by the increasing difficulty in replicating supracompetitive

 price hikes in the Generic Rx division.

        198.    On September 17, 2015, Defendants Perrigo and Papa issued a letter urging

 shareholders to reject Mylan’s offer, which it also filed with the SEC on Schedule 14D-9.

 Among other claims, the letter stated:

        After consideration of Mylan's offer, our Board of Directors unanimously
        concluded that the offer substantially undervalues the strength of Perrigo's
        business, operations, and future growth opportunities. We are confident in our 5-
        10% three-year organic revenue CAGR goal, as executed historically, and we
        expect to meet our financial targets in the years to come, creating value for you
        well in excess of Mylan's offer, and with less risk.

 The SEC filing further explained Perrigo’s reason for rejecting Mylan’s above-market offer as

 follows:

        Perrigo has demonstrated a reliable ability to grow organically. Perrigo has
        grown organic net sales at a 6% CAGR since fiscal 2008, and the Perrigo Board
        expects that by continuing its leading market position, Perrigo’s durable global
        base business will continue this trend and realize an organic net sales CAGR goal
        of 5-10% over the next three years.

 An appendix to the filing stated:

        1.      RESPONSIBILITY

        1.1    The Directors of Perrigo, whose names are set out in paragraph
        2 below, accept responsibility for the information contained in this
        document, save that the only responsibility accepted by the Directors of
        Perrigo in respect of the information in this document relating to Mylan,
        the Mylan group, the board of directors of Mylan and the persons
        connected with them, which has been compiled from published sources,
        has been to ensure that such information has been correctly and fairly
        reproduced or presented (and no steps have been taken by the Directors of
        Perrigo to verify this information). To the best of the knowledge and
        belief of the Directors of Perrigo (having taken all reasonable care to
        ensure that such is the case), the information contained in this document
        for which they accept responsibility is in accordance with the facts and
        does not omit anything likely to affect the import of such information.




                                                 87
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 92 of 153 PageID: 92



        199.    The statements identified in paragraph 198 were materially false and misleading

 when made because: (a) the rejection of Mylan’s offer urged by Defendants increased, not

 reduced, risk, as it encouraged investors to squander an offer at a significant premium to Perrigo

 market price at the time; (b) Perrigo’s growth prospects and competitive position were not

 accurately described and the Director Defendants had not “taken all reasonable care” to ensure

 that their characterizations of Perrigo’s growth and competitive position were “in accordance

 with the facts and does not omit anything likely to affect the import of such information”; (c) the

 statements omitted that Perrigo’s actual organic growth rate during the most recent eight quarters

 averaged well below the referenced 5%-10% range; and (d) the statements omitted that organic

 growth was threatened by known impediments to the Omega integration, by dependence on

 unsustainable sales practices, and by the increasing difficulty in replicating supracompetitive

 price hikes in the Generic Rx division.

        200.    Also on September 17, 2015, Defendants Perrigo and Papa attended the Morgan

 Stanley Global Healthcare Conference and stated:

        We try to focus on quality, affordable healthcare. And for us that's been
        a big driver of our average growth rate of somewhere around 5% to 10%
        organic.

                                      *       *        *

        Our goal is to continue to drive organically 5% to 10% growth rate. On
        top of that, we’ll look to do additional M&A to get another 5% to 10%.
        So that the revenue side will grow, and that, let's call it 10% plus, and then
        grow the bottom line even faster. That’s how we structure the business
        and that’s why we think we’ve got a great opportunity for the future.

        201.    The statements identified in paragraph 200 were materially false and misleading

 when made because they omitted: (a) that Perrigo’s actual organic growth rate during the most

 recent eight quarters averaged well below the referenced 5%-10% range; and (b) that organic



                                                  88
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 93 of 153 PageID: 93



 growth was threatened by known impediments to the Omega integration, by dependence on

 unsustainable sales practices, and by the increasing difficulty in replicating supracompetitive

 price hikes in the Generic Rx division.

        202.    On October 22, 2015, Defendants amplified their misrepresentations regarding

 organic growth, and issued materially false and misleading profit forecasts for both 2015 and

 2016. After issuing third quarter calendar year financial results, Defendants put on a

 presentation projecting that Perrigo would earn $7.65-$7.85 for calendar year 2015, and that in

 2016 it would “Accelerat[e] Shareholder Value” and “Amplify[] Perrigo’s Earnings Power,”

 delivering a baseline earnings per share of $9.30, increasing to $9.83 after including the effects

 of a planned share repurchase and “optimization actions.” See Presentation Slides, attached as

 Ex. 99.3 to Form 8-K filed by Perrigo on October 22. To reach these lofty goals, Perrigo issued

 “CY2016 Revenue Guidance” incorporating organic growth assumptions of 5%-10% overall,

 5%-10% in branded healthcare (former Omega), and 8%-12% in Generic Rx.

        203.    Perrigo and the Director Defendants stated as follows with respect to the October

 22, 2015 investor presentation: “The directors of Perrigo accept responsibility for the

 information contained in this presentation. To the best of the knowledge and belief of the

 directors of Perrigo (who have taken all reasonable care to ensure such is the case), the

 information contained in this presentation is in accordance with the facts and does not omit

 anything likely to affect the import of such information.” Additionally, Perrigo and the Director

 Defendants indicated that the guidance for calendar years 2015 and 2016 constituted “profit

 forecasts” under Rule 28.1 of the Irish Takeover Rules. This statement was intended to, and did,

 assure investors that the Company had compiled the profit forecasts and “the assumptions upon

 which [they are] based” using “scrupulous care, accuracy and objectivity by the directors.”




                                                 89
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 94 of 153 PageID: 94



        204.   In a separate letter to investors , Perrigo and the Director Defendants identified

 the assumptions they employed to calculate the 2015 and 2016 profit forecasts:

        Assumptions

        The Perrigo Directors have prepared the Profit Forecast on the basis of the
        following assumptions:

        Factors outside the influence or control of the Perrigo Directors

           There will be no changes in regulation which would impact the Company’s
            ability to price prescription products.

           There will be no changes in general trading conditions, economic conditions,
            competitive environment or levels of demand, in the countries in which
            Perrigo operates or trades which would materially affect Perrigo’s business.

           There will be no business interruptions that materially affect Perrigo, its major
            suppliers or major customers by reason of technological faults, natural
            disasters, industrial disruption, civil disturbance or government action.

           There will be no material changes in the price of raw materials, freight,
            energy, and labor costs from the prices and costs in place at the date of this
            profit forecast.

           There will be no material changes in exchange rates, interest rates, bases and
            rates of taxes, and legislative or regulatory requirements which would have a
            material impact on Perrigo.

           There will be no material adverse events that affect Perrigo’s key products,
            including, competition from new generic variants, product recalls, product
            liability claims or discovery of previously unknown side effects.

        Other than the impact of the factors above, the Profit Forecast assumes the
        following factors within the Directors Influence and Control

           Fourth quarter 2015 net sales for the CHC, BCH, Rx and Specialty Sciences
            segments are assumed to grow in line with the growth rates achieved 2015
            year- to-date.

           The 2016 net sales for CHC, BCH and Rx segments are forecasted to grow
            organically in the middle of the three year compounded annual growth rate
            ranges published and disclosed to investors in the October 22, 2015 earnings
            release presentation. The ranges published and disclosed in April 2015


                                                 90
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 95 of 153 PageID: 95



            forecasted compounded annual growth of 5% - 10% for the CHC and BCH
            segments and 8% - 12% for the Rx segment.

           The integration and realization of synergies in relation to the acquisition of,
            Omega Pharma, certain branded consumer healthcare products from GSK,
            and Yokebe will proceed as planned and will not be subject to unforeseen
            material delays.

           The forecast only includes those acquisitions closed or announced on or prior
            to October 22, 2015 and does not include any additional acquisitions,
            dispositions, partnerships, in-license transactions, or any changes to Perrigo’s
            existing capital structure or business model after October 22, 2015.

           Adjusted operating margin is forecasted to remain consistent in 2016 when
            compared to 2015 and average ~28% of net sales.

           Interest rates underlying Perrigo’s variable rate debt instruments will not vary
            significantly from the spot rates in effect as of October 22, 2015.

           The announced restructuring activities will proceed as planned and will not be
            subject to unforeseen material delays.

           The adjusted effective tax rate for the year ended December 31, 2016 is
            estimated at 14%-15% assuming a jurisdictional mix of incomes in line with
            the Company’s current operations and the implementation of the actions
            announced on October 22, 2015.

           Other than the Share Buyback Program, there will be no material share
            repurchases, or issuances, in determining weighted average number of diluted
            shares.

        205.    The statements identified in paragraphs 202 through 204 were materially false and

 misleading when made because: (a) Perrigo’s growth prospects and competitive position were

 not accurately described and the Director Defendants had not “taken all reasonable care” to

 ensure that their characterizations of Perrigo’s growth and competitive position were “in

 accordance with the facts and does not omit anything likely to affect the import of such

 information”; (b) Perrigo’s profit forecasts for calendar years 2015 and 2016 were not prepared

 with “scrupulous care, accuracy and objectivity”; (c) the assumptions underpinning Perrigo’s

 profit forecasts for calendar years 2015 and 2016 were not prepared with “scrupulous care,


                                                91
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 96 of 153 PageID: 96



 accuracy and objectivity,” especially the assumptions regarding 2016 organic net sales growth,

 of unchanged “competitive environment,” the assumption that unsustainable sales practices

 would continue unabated, and the assumption that the Omega integration and synergies “will

 proceed as planned”; (d) the statements omitted that Perrigo’s actual organic growth rate during

 most recent eight quarters was well below 7.5%—the organic growth rate that Directors assumed

 for 2016; (e) the statements omitted that Perrigo’s actual organic growth rate during the most

 recent eight quarters averaged substantially below the range of 5%-10% issued as guidance for

 2016; (f) the statements omitted that Perrigo’s “competitive environment” was already changing,

 as the anti-competitive pricing activities used to boost its overall income and the results of its

 Generic Rx division were already coming under scrutiny; and (g) the profit forecasts for both

 periods failed to properly account for the deterioration in the fair value of Perrigo’s largest

 financial asset, the Tysabri royalty stream, or the effect of fair value mark-to- market charges on

 Perrigo’s earnings.

        III)    PRICING PRESSURE AND ANTI-COMPETITIVE PRICING
                PRACTICES IN GENERIC RX DIVISION

        206.    Throughout the Relevant Period, defendants made false and misleading

 statements concerning Perrigo’s generic drug prices and sales, including failing to inform

 investors that the generic drug prices and sales were achieved through improper collusion with

 Perrigo’s competitors.

        207.    On February 6, 2014, Perrigo filed its fiscal 2Q 2014 Form 10-Q with the SEC.

 The Form 10-Q misleadingly described Perrigo’s generic prescription drug segment strategy as

 follows:

        The strategy in the Rx Pharmaceuticals segment is to be the first to market with
        those new products that are exposed to less competition because they have
        formulations that are more difficult and costly to develop and launch (e.g.,



                                                  92
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 97 of 153 PageID: 97



        extended topicals, specialty solutions or products containing controlled
        substances).

        208.   Perrigo made identical misrepresentations describing its generic prescription drug

 strategy in Form 10-Qs filed on May 7, 2014; November 6, 2014; February 5, 2015; and April

 29, 2015.

        209.   In addition, in Exhibit 10.10 of its 2Q 2014 Form 10-Q, Perrigo unequivocally

 represented and warranted its compliance with laws and regulations and affirmatively

 covenanted to continual compliance:

        “Material Adverse Effect” means a material adverse effect on . . . the business,
        assets, operations, prospects or condition, financial or otherwise, of the Borrower
        and its Subsidiaries taken as a whole . . . .

                                          *      *      *

                                 Representations and Warranties

                                          *      *      *

        SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
        the SEC Documents and the Disclosed Matters, each of the Borrower [Perrigo
        Company plc] and its Subsidiaries is in compliance with all laws, regulations
        and orders of any Governmental Authority applicable to it or its property and all
        indentures, agreements and other instruments binding upon it or its property,
        except where the failure to do so, individually or in the aggregate, could not
        reasonably be expected to result in a Material Adverse Effect.

                                          *      *      *

                                       Affirmative Covenants

                                          *      *      *

        SECTION 5.07. Compliance with Laws. The Borrower [Perrigo Company plc]
        will, and will cause each of its Subsidiaries to, comply with all laws, rules,
        regulations and orders of any Governmental Authority applicable to it or its
        property, except where the failure to do so, individually or in the aggregate, could
        not reasonably be expected to result in a Material Adverse Effect.




                                                93
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 98 of 153 PageID: 98



        210.    Perrigo made identical or similar misrepresentations describing its compliance

 with laws in Sec filings throughout the Relevant Period.

        211.    The statements identified in paragraphs 206 to 210 were materially false and

 misleading or omitted material facts. Defendants failed to disclose the Company’s participation

 in unlawful and collusive generic drug price fixing. Furthermore, Perrigo’s inflation of its sales

 through illegal price fixing constituted a violation of U.S. antitrust laws and exposed the

 Company to significant risk of prosecution by state and federal authorities, along with the

 attendant negative financial and reputational harm. In addition, Perrigo’s failure to make

 required disclosures regarding the impact of artificial price increases (tied to unlawful price-

 fixing activity) on its reported revenue was in violation of Sec disclosure rules. As a result,

 Defendants’ public statements were materially false and misleading at all relevant times.

        212.    On August 14, 2014, Perrigo filed its fiscal 2014 Form 10-K with the SEC. The

 10-K was signed by Defendants Papa and Brown, and included the following false and

 misleading statement concerning generic prescription drug competition:

        The market for generic prescription drugs is subject to intense competition from
        other generic drug manufacturers, brand-name pharmaceutical companies
        launching their own generic version of a branded product (known as an
        authorized generic), manufacturers of branded drug products that continue to
        produce those products after patent expirations and manufacturers of
        therapeutically similar drugs. Among the Company’s competitors are Actavis,
        Apotex, Glenmark Generics Inc., Impax, Mylan, Prasco, Sandoz, Taro
        Pharmaceuticals, Teva Pharmaceutical Industries Ltd., Triax Pharmaceuticals, and
        Zydus Pharmaceuticals, as well as brand-name pharmaceutical companies where
        the Company offers a generic equivalent.

        The Company believes that one of its primary competitive advantages is its ability
        to introduce difficult to develop and/or manufacture topical and other specialty
        generic equivalents to brandname drug products. Generally, these products are
        exposed to less competition due to the relatively longer and more expensive
        development, clinical trial and approval processes. In addition, the Company
        believes it has a favorable competitive position due primarily to its efficient




                                                  94
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 99 of 153 PageID: 99



        distribution systems, topical production economies of scale, customer service
        and overall reputation.

        Price competition from additional generic versions of the same product, as well
        as potential price competition from the original branded or authorized generic
        products, may result in a significant and/or rapid decline in sales and profit
        margins. In addition, competitors may develop their products more rapidly or
        complete the regulatory approval process sooner and market their products earlier
        than the Company. New drugs and future developments in improved and/or
        advanced drug delivery technologies or other therapeutic techniques may provide
        therapeutic or cost advantages to competing products.
                                          *     *      *

        Many of the Company’s customers, which include chain drug stores, wholesalers,
        distributors, hospital systems and group purchasing organizations, continue to
        merge or consolidate. In addition, a number of its customers have instituted
        sourcing programs limiting the number of suppliers of generic pharmaceutical
        products carried by that customer. As a result of these developments, heightened
        competition exists among generic drug producers for business from this smaller
        and more selective customer base.

        213.   The Form 10-K made further false and misleading statements concerning generic

 prescription drug competition:

        The markets for OTC pharmaceutical, animal health, nutritional, infant
        formula, generic pharmaceutical and API products are highly competitive.
        Competition is based primarily on price, quality and assortment of products,
        customer service, marketing support and availability of new products.
        Competition also comes from national brand companies and branded
        pharmaceutical companies. That competition could be intensified should those
        companies lower prices or manufacture their own store brand or generic
        equivalent products. Due to the high degree of price competition, the Company
        has not always been able to fully pass on cost increases to its customers. The
        inability to pass on future cost increases, the impact of store brand competitors
        and the impact of national brand companies lowering prices of their products,
        offering special promotional discounts or operating in the store brand market
        could have a material adverse impact on financial results . . . .

        Selling prices of generic drugs typically decline, sometimes dramatically, as
        competition intensifies due to additional companies receiving approvals for a
        given product or brands launching authorized generics. To the extent that the
        Company succeeds in being the first to market a generic version of a significant
        product, the Company’s sales and profit can be substantially increased in the
        period following the introduction of such product and prior to a competitor’s
        introduction of an equivalent product. The Company’s ability to sustain its sales



                                               95
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 100 of 153 PageID: 100



         and profitability on any product over time is dependent on both the number of
         new competitors for such product, some of whom may be significantly larger than
         the Company, and the timing of their approvals.

         214.    The Form 10-K also falsely stated that Perrigo was “committed to doing business

  in an ethical manner” and was engaged in an effort to help “consumers access safe, effective and

  affordable healthcare products.”

         215.    On August 14, 2014, during Perrigo’s 4Q 2014 earnings conference call,

  defendants made additional false and misleading statements concerning Perrigo’s generic drug

  sales. Papa stated that Perrigo’s strong sales results were “driven by great execution, especially

  within our Rx business segment, and the acquisition of Elan.” Brown further elaborated on the

  generic drug business, stating that “you can see that our Rx business continues its robust

  performance, as net sales growth was driven by new product sales of $35 million, and sales

  related to products acquired from the acquisition of Fera, of $20 million.”

         216.    During the August 14, 2014 conference call, analysts sought clarification

  concerning the generic drug segment:

         Q - David Steinberg – Jefferies & Co. – Analyst: I had a question on your Rx
         pharma business. You’ve had very healthy growth over the past couple years; I
         think around 25% this past fiscal year. But in your guidance, you are looking for
         5% to 9%, which is a pretty sharp deceleration. Just curious what might be going
         on there. Are there pricing dynamics? Is more competition expected? Anything
         else going on, why you’d forecast a substantially lower growth rate going
         forward? Thanks. [Papa:] I think, David, you’re right. Actually, the growth rate
         for the full year was actually a little higher than that: 31%. So we did have a very
         strong year. Having said that, we’re excited about the future. We think we’ve got
         some great new products. One of the questions, really – there’s some competitive
         challenges that we expect for some of the new products. If that does not manifest
         itself, and we find ourselves without some of those competitive challenges, there
         may be some upside in the growth. But much of what we’re doing in the Rx
         business, in terms of having an upside, would be really manifest itself in the new
         product category, depending on what happens in new products.

                                           *       *      *




                                                  96
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 101 of 153 PageID: 101



         Q - Chris Schott – JPMorgan – Analyst: Primary question here was on the Rx
         market, and some of the price assumptions you’re making for your base
         businesses in 2015? I guess we’ve seen some positive price trends in select
         product offerings across the space. Can you just talk a little about, do you see
         more opportunity for price? And just also give us a flavor of what’s in that
         guidance?

                                           *       *       *

         A - Joseph C. Papa: I’ll take the first part of the question here on the Rx market.
         I think probably the best way to answer this question is, do I think there are some
         opportunities on pricing in the Rx category? The answer is yes. The overall
         comment I would make is that our strategy on pricing hasn’t really changed in the
         past six, seven years that I’ve been at Perrigo. It is to try to keep our pricing flat
         to up slightly, across our total book of business. In other words, across all of our
         portfolios, keep pricing flat to up slightly. Our logic being that in any given year,
         any given quarter, we may raise prices on product A, but we may take a
         concession on product B and C, but try to keep that pricing flat to up slightly.

         217.   On November 21, 2014 and November 24, 2014, Perrigo filed with the SEC two

  Form 8-K underwriting agreements signed by Brown, in which Perrigo unequivocally

  represented and warranted its compliance with laws and regulations:

         Representations and Warranties of the Company.

                                           *       *       *

         [“Material Adverse Effect” means] a material adverse effect on the business,
         properties, management, financial position, stockholders’ equity, results of
         operations or prospects of the Company [Parent Guarantor] and its subsidiaries
         taken as a whole or on the performance by the Company [or the Parent Guarantor]
         of its obligations under this agreement . . . .

                                           *       *       *

         (o) No Violation or Default: Neither the Company [the Parent Guarantor] nor
         any of its subsidiaries is . . . (iii) in violation of any law or statute or any
         judgment, order, rule or regulation of any court or arbitrator or governmental
         or regulatory authority, except, in the case of clause (iii) above, for any such
         default or violation that would not, individually or in the aggregate, have a
         Material Adverse Effect.

                                           *       *       *




                                                  97
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 102 of 153 PageID: 102



         (z) Disclosure Controls. The Company [Parent Guarantor] and each of its
         subsidiaries maintains an effective system of disclosure controls and procedures
         (as defined in Rule 13a-15 and Rule 15d-15 of the Exchange Act) that are
         designed to ensure that the information required to be disclosed in the reports
         that the Company, files or submits under the Exchange Act is recorded,
         processed, summarized and reported, within the time periods specified in the
         Commission’s rules and forms, and is accumulated and communicated to
         management of the Company, including its principal executive officer and
         principal financial officer, as appropriate, to allow timely decisions regarding
         disclosure.

         (aa) Accounting Controls. The Company [Parent Guarantor] and each of its
         subsidiaries maintains effective internal control over financial reporting (as
         defined under Rule 13a-15 and 15d-15 under the Exchange Act), and the
         Company and its subsidiaries maintain a system of internal accounting controls
         sufficient to provide reasonable assurances that: (A) transactions are executed in
         accordance with management’s general or specific authorization; (B) transactions
         are recorded as necessary to permit preparation of financial statements in
         conformity with U.S. GAAP, and to maintain accountability for assets; (C) access
         to assets is permitted only in accordance with management’s general or specific
         authorization; (D) the recorded accountability for assets is compared with the
         existing assets at reasonable intervals and appropriate action is taken with respect
         to any differences; and (E) in the case of the Company, interactive data in
         eXtensible Business Reporting Language included or incorporated by reference in
         the Registration Statement fairly presents the information called for in all material
         respects and is prepared in accordance with the Commission’s rules and
         guidelines applicable thereto.

         218.   Similarly, on December 9, 2014, Perrigo filed a Form 8-K, signed by Brown, in

  which it unequivocally represented and warranted its compliance with laws and regulations and

  affirmatively covenanted to continual compliance:

                                   Representations and Warranties

         *      *       *

         SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
         the SEC Documents and the Disclosed Matters, each of the Company and its
         Subsidiaries is in compliance with all laws, regulations and orders of any
         Governmental Authority applicable to it or its property and all indentures,
         agreements and other instruments binding upon it or its property, except where
         the failure to do so, individually or in the aggregate, could not reasonably be
         expected to result in a Material Adverse Effect.




                                                  98
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 103 of 153 PageID: 103



         *       *       *

                                        Affirmative Covenants

         *       *       *

         SECTION 5.07. Compliance with Laws. The Company will, and will cause
         each of its Subsidiaries to, comply with all laws, rules, regulations and orders of
         any Governmental Authority applicable to it or its property, including by
         instituting and maintaining policies and procedures that are reasonably designed
         to ensure continued compliance therewith, except where the failure to do so,
         individually or in the aggregate, could not reasonably be expected to result in a
         Material Adverse Effect.

         *       *       *

         “Material Adverse Effect” means a material adverse effect on (a) the business,
         assets, operations, prospects or condition, financial or otherwise, of the Company
         and its Subsidiaries taken as a whole . . . .

         219.    The statements identified in paragraphs 212 to 218 were materially false and

  misleading or omitted material facts. Defendants’ statements above about the generic drug

  market and competition were false and misleading because they omitted: (a) that Perrigo’s

  generic drug prices were artificially inflated by its unlawful and collusive price-fixing scheme

  with its competitors; (b) that competition was not based on price or quality of products but was

  instead eliminated because Perrigo was unlawfully and collusively fixing prices; and (c) that

  Perrigo was not in compliance with laws and regulations because it was unlawfully colluding

  with its competitors to fix the prices of generic drugs. Defendants’ statements above concerning

  Perrigo’s compliance with the laws and regulations governing the Company were false and

  misleading because Perrigo’s inflation of its sales through illegal price fixing constituted a

  violation of U.S. antitrust laws and exposed the Company to significant risk of prosecution by

  state and federal authorities, along with the attendant negative financial and reputational harm.




                                                   99
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 104 of 153 PageID: 104



         220.    On February 5, 2015, during Perrigo’s 2Q 2015 earnings call with analysts,

  defendants again misleadingly discussed Perrigo’s generic drug business. Papa stated that the

  “Rx segment once again achieved record results, growing sales 12% with adjusted operating

  margin of 46%.” Brown continued the generic drug discussion, stating: “[Y]ou can see that our

  Rx team continues to outperform expectations, delivering 12% net sales growth, to a record $277

  million in the second fiscal quarter. . . . Volume increases were partially offset by $14 million of

  discounted products.”

         221.    The statements identified in paragraph 220 were false and misleading because

  they omitted that sales and growth in the Generic Rx segment were caused by an unlawful and

  collusive price-fixing scheme among generic drug manufacturers, which also eliminated true

  competition.

         222.    In the April 21, 2015 investor presentation discussed above, Perrigo and the

  Director Defendants projected 8% to 12% net sales growth for the Generic Rx division.

  Presentation slides explained that the “directors of Perrigo accept responsibility for the

  information contained in this presentation. To the best of the knowledge and belief of the

  directors (who have taken all reasonable care to ensure such is the case) the information

  contained in this presentation is in accordance with the facts and does not omit anything likely to

  affect the import of such information.” Ex. 99.2 to April 21, 2015 Form 8-K, Slide 1.

  Defendants Perrigo and Papa also orally stated:

                 On the question of pricing, . . . our goal on pricing has been the
                 same goal, really for all the time, almost nine years I’ve been at
                 Perrigo. What we seek to do on our pricing is keep pricing flat to
                 up slightly and I’m very comfortable that, certainly in our current
                 year in our calendar 2015, as we look to the future, we can keep
                 pricing flat to up slightly. So that’s really what our goal has been.
                 There is no doubt that there has been some continued wholesaler
                 consolidation and buying group consolidation has occurred. We’re



                                                  100
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 105 of 153 PageID: 105



                 working very closely with those customers. They are very
                 important to our consumer business; obviously they are very
                 important to our Rx business. So we continue to work very closely
                 with all of them to continue to drive and talk about what we refer
                 to as the Perrigo advantage and what [is] unique about us that
                 allows us the help them to meet the needs of their customers or the
                 consumers in the world. So clearly, we do think that that is
                 something we can continue to drive.

         223.    The statements identified in paragraph 206 were materially false and misleading

  when made because: (a) Perrigo’s pricing strategy in the Generic Rx division was not to “keep

  pricing flat to up slightly,” but rather to wildly increase pricing in select generic drugs where

  they could fix the market price in collusion with competitors and/or join an existing price-fixing

  conspiracy; (b) as discussed above, in reality pricing levels for Perrigo’s U.S. generic drugs were

  unsustainable as a result of increased market competition caused in large part by accelerated

  approvals of generic drug applications by the FDA and U.S. regulatory scrutiny into drug

  pricing; and (c) the Director Defendants had not “taken all reasonable care” to ensure that the

  description of Perrigo’s generic drug pricing strategy and growth prospects was “in accordance

  with the facts and does not omit anything likely to affect the import of such information.

         224.    On May 12, 2015, Defendants Perrigo and Papa attended the Bank of America

  Merrill Lynch Health Care Conference, and stated as follows:

          Q - Unidentified Audience Member: So you and IGE [Farben (a German
         pharmaceuticals conglomerate)] both have a [Rx] product that you both benefited
         from a price increase and recently you decreased price and IGE has made some
         comments as to what they think you are doing, but it seems to be there may be
         some [pricing strategy] you created around your Rx products to address a certain
         customer demand or go after a certain group of customers. I was wondering if
         you could just elaborate on what the strategy may be there?

         A - Joseph C. Papa: Sure. I’m not going to comment specifically on this
         particular product conflict or product opportunity.
          Obviously, it’s a competitive market out there. There is always going to be– in
         a pricing world, somebody is going to gain some share, somebody is going to
         lose some share. I think, as a general rule, what I’ve tried to do with pricing at



                                                   101
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 106 of 153 PageID: 106



         Perrigo in the eight years, nine years, I’ve been a part of the company is to keep
         pricing flat to up slightly. And if I do that, I believe that puts me in the best long-
         term position to deliver shareholder value for the Company. Any specific product
         conflict issue is just a normal part of give and take in terms of market share,
         gaining market share, losing market share. Right now as I sit here today, Perrigo
         is the leader in what I would call extended topical. So anything that’s observed
         topically, dermatology, respiratory, nasal, ophthalmic, we’ve got a leading
         position there and I think we’re just going to certainly try to continue to make
         good decisions on that pricing because I think as you've seen in our business,
         we’ve been able to drive some very significant growth both on the top-line and
         the bottom-line for the company relative to our operating margins in the mid-
         40%s.

         225.    The statements identified in paragraph 224 above were materially false and

  misleading when made because: (a) Perrigo’s pricing strategy in the Generic Rx division was not

  to “keep pricing flat to up slightly,” but rather to wildly increase pricing in select generic drugs

  where they could fix the market price in collusion with competitors and/or join an existing price-

  fixing conspiracy; (b) for many of Perrigo’s generic drugs it was not a “competitive market,” but

  rather a market where natural competition was constrained by collusion; (c) as discussed above,

  in reality pricing levels for Perrigo’s U.S. generic drugs were unsustainable as a result of

  increased market competition caused in large part by accelerated approvals of generic drug

  applications by the FDA and U.S. regulatory scrutiny into drug pricing; and (d) it was not “good

  decisions on that pricing,” but rather massive price hikes accomplished through collusion which

  could not possibly be replicated on an ongoing basis that were responsible for the inflated

  operating margins in Perrigo’s Generic Rx division.

         226.    On June 2, 2015, Defendants Perrigo and Papa attended the Jefferies Global

  Healthcare Conference and made the following materially false and misleading statements:

         Q - David Steinberg - Jefferies & Co. - Analyst: Moving to another business
         line, generics[.] In retrospect, the acquisition of Paddock several years ago was
         really a brilliant one, and your star performer in these last several quarters were
         generic drugs. As you look at the portfolio, I know you’re reticent to raise price
         in store brands. But as you look at your portfolio, are there any pricing



                                                   102
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 107 of 153 PageID: 107



          opportunities in some of your extended dermatologics? And secondly, with
          regards to M&A, what type of assets are you looking to bring in to augment your
          current generic portfolio?

          A - Joseph C. Papa: Sure. The approach we take on pricing is really a portfolio
          approach. I’m sure it’s very similar to many of you in the audience, as you think
          about the individual stocks you buy. You take a portfolio view on what you’re
          trying to accomplish. That’s what we do on our pricing for our business.

          Across all the Perrigo segments, the consumer segment, the nutrition segments,
          the RX segment and the API segment; we try to take a view on pricing across that
          total portfolio with the goal of keeping our pricing flat to up slightly. Now in any
          individual category, like Rx, there may be more upside. But we’re recognizing
          that there is going to be some products in Rx that I’m going to have to decrease
          for competitive reasons, as well as increase some. So what we try to do is take a
          holistic view across the entire portfolio and keep pricing flat to up slightly. I
          will say over the last several years to be fair, there’s been more pricing upside in
          the RX category than perhaps some of the other categories. But we still take that
          kind of total portfolio view of keeping pricing flat to up slightly as a view.

          227.    The statements identified in paragraph 226 were materially false and misleading

  when made because: (a) Perrigo’s policy with respect to pricing generic drugs was not to “keep[]

  . . . pricing flat to up slightly,” but rather to inflate prices wildly on select generic drugs in

  collusion with other generic drug manufacturers; (b) the statements omitted that the “pricing

  upside in the RX category” over the last several years was the result of anti-competitive practices

  by Perrigo and other generics manufacturers; and (c) as discussed above, in reality pricing levels

  for Perrigo’s U.S. generic drugs were unsustainable as a result of increased market competition

  caused in large part by accelerated approvals of generic drug applications by the FDA and U.S.

  regulatory scrutiny into drug pricing.

          228.    During the conference call on August 5, 2015, regarding second quarter calendar

  2015 results, Defendants Perrigo and Papa made the following materially false and misleading

  statements:




                                                     103
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 108 of 153 PageID: 108



         Q - Marc Goodman - UBS - Analyst: And third, in the generics business, just
         remind us of where we are in this price increase dynamic and how sustainable you
         feel like those increases are? Thanks.

         A - Joseph C. Papa: I’m going to go to your third part on generics and pricing
         and I’ll go back to Judy for the second one. On the generics and the pricing
         environment, our team has done a great job at looking at pricing. . . . Across
         that portfolio, we think there are still opportunities to do pricing. We will
         continue to look at it. We think there’s something that we'll be talking about in
         the future for pricing. But I think it really supports the strength of that operating
         profit line of 49.5% and what we achieved with our Rx business in the quarter.
         And importantly, the gross profit line is 64.8%. For those reasons, we think we
         have got a strong Rx business and we look to still find some additional pricing
         opportunities for the future.

         229.    The statements identified in paragraph 228 were materially false and misleading

  when made because they omitted that: (a) Perrigo’s massive price increases on select drugs in its

  Generic Rx division were made in collusion with competitors and/or join an existing price-fixing

  conspiracy; (b) the “price increase dynamic” had changed and it had become more difficult to

  make similarly-sized price increases as the generic drug industry faced more scrutiny on pricing

  and collusion; (c) as discussed above, in reality pricing levels for Perrigo’s U.S. generic drugs

  were unsustainable as a result of increased market competition caused in large part by

  accelerated approvals of generic drug applications by the FDA and U.S. regulatory scrutiny into

  drug pricing; and (d) the pricing achieved in prior quarters in the Generic Rx division was not the

  result of a “great job” by Perrigo’s team, but rather by collusion with competitors in violation of

  U.S. antitrust laws.

         230.    On August 13, 2015, Perrigo filed an Annual Report on Form 10-K for the fiscal

  year ended June 27, 2015. The Annual Report was signed by the Director Defendants and

  Brown and falsely stated that the Generic Rx division “operate[d] in a highly competitive

  environment” and “face[d] vigorous competition from other pharmaceutical companies that may

  threaten the commercial acceptance and pricing of our products.”



                                                  104
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 109 of 153 PageID: 109



         231.     The statements identified in paragraph 230 were materially false and misleading

  when made because Perrigo’s Generic Rx division did not operate in a “highly competitive

  environment” or face “vigorous competition” for many of its key products, but instead operated

  in an environment where prices had been fixed with other generic drug manufacturers at

  artificially high prices to garner collusive revenues that would not be possible in a competitive

  market.

         232.     On October 22, 2015, Perrigo held a conference call to announce calendar year

  2015 third quarter financial results, in which Defendants Perrigo and Papa made the following

  materially false and misleading statements in response to an analyst question regarding generic

  drug pricing:

         Q - Elliot Wilbur - Raymond James - Analyst: And then maybe more
         importantly, obviously financial markets have become very concerned about the
         price inflation component of growth, both on the generic and brand side going
         forward. And certainly the generic topical business has been one of the few
         segments of generic industry that has really benefited from a strong overall
         pricing dynamic. And just thinking about 8% to 10% growth next year, how
         much do you think that is going to be driven by price? Or do you think we’ve
         kind of hit an inflection point maybe where growth metrics are going to be far less
         dependent on price and maybe we’re looking at the potential negative impact on
         price going forward in that segment? Thanks.

         A - Joseph C. Papa: So I think, Elliot, you had about three or four things I want
         to comment on. . . .

         On the question on pricing, certainly, we see that out in the marketplace, but I
         would remind the audience today that what we’ve always said about pricing is
         that our pricing across our total book of business is flat to up slightly. While there
         may be a product that we do raise the price on, there are other products we're
         taking price down. Our total strategy for pricing, as I have said I think on
         numerous calls, is keep pricing flat to up slightly. Which means that yes, some
         products we may attempt to the raise price there, but in another products we're
         bringing the price down. So think about us as keeping pricing flat to up slightly
         as really the way we're going to look at our total portfolio. Whether we are
         talking about any specific product or any specific category or any segment of
         our business, the overall comment is flat to up slightly for our pricing. And I




                                                  105
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 110 of 153 PageID: 110



         think that's really the best place for the long, sustainable consistent approach to
         pricing that we've had in the past; we will in the future.

         233.    The statements identified in paragraph 232 were materially false and misleading

  when made because: (a) Perrigo’s pricing strategy in the Generic Rx division was not to keep

  pricing “flat to up slightly,” but rather to wildly increase pricing in select generic drugs where

  they could fix the market price in collusion with competitors and/or join an existing price-fixing

  conspiracy; (b) Perrigo’s actual generic drug pricing strategy was not a “sustainable consistent

  approach” ; (c) as discussed above, in reality pricing levels for Perrigo’s U.S. generic drugs were

  unsustainable as a result of increased market competition caused in large part by accelerated

  approvals of generic drug applications by the FDA and U.S. regulatory scrutiny into drug

  pricing; and (c) the statements omitted that the “strong overall pricing dynamic” that Perrigo

  enjoyed in its Generic Rx division, and that the analyst inquired about, was the result of anti-

  competitive price hikes which could not possibly be replicated on a continuing basis and, in

  reality, pricing levels for Perrigo’s U.S. generic drugs were unsustainable as a result of increased

  market competition.

         234.    On October 22, 2015, Perrigo and the Director Defendants issued inflated profit

  forecasts for calendar years 2015 and 2016. The investor presentation in which these profit

  forecasts were published to investors indicated that: “The directors of Perrigo accept

  responsibility for the information contained in this presentation. To the best of the knowledge

  and belief of the directors of Perrigo (who have taken all reasonable care to ensure such is the

  case), the information contained in this presentation is in accordance with the facts and does not

  omit anything likely to affect the import of such information.” Additionally, Perrigo and the

  Director Defendants indicated that the guidance constituted “profit forecasts” under Rule 28.1 of

  the Irish Takeover Rules. This statement was intended to, and did, assure investors that the



                                                  106
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 111 of 153 PageID: 111



  Company had compiled the profit forecasts and “the assumptions upon which [they are] based”

  using “scrupulous care, accuracy and objectivity by the directors.” Perrigo’s profit forecasts

  guided investors to expect adjusted diluted earnings per share (EPS) of $7.65–$7.85 in calendar

  year 2015, and $9.30 $9.83 in calendar year 2016. In a letter attempting to justify this inflated

  model, Perrigo and the Director Defendants indicated that they assumed that 2016 net sales for

  the Generic Rx segment would grow organically in the middle of the 8%–12% guidance they had

  previously published, and that the “competitive environment” would not change.

         235.    The statements identified in paragraph 234 were materially false and misleading

  when made, because: (a) the Director Defendants had not compiled the assumptions regarding

  Generic Rx division net sales, or the contribution of that division to Perrigo’s earnings per share

  projection, with “scrupulous care, accuracy and objectivity”; and (b) the statements omitted that

  the strong generic drug pricing and profit margins Perrigo had enjoyed in 2014 and 2015 were

  the result of unsustainable collusion with competitors in violation of U.S. antitrust laws and

  pricing levels for Perrigo’s U.S. generic drugs were unsustainable as a result of increased market

  competition caused in large part by accelerated approvals of generic drug applications by the

  FDA.

         IV)     DECLINING FAIR VALUE OF TYSABRI ROYALTY STREAM

         236.    Subsequent to Perrigo’s acquisition of Elan, the Company improperly accounted

  for the Tysabri royalty stream that it had acquired in the transaction. The improper accounting

  treatment artificially inflated the Company’s revenues and hid billions of dollars of deterioration

  in the value of the Tysabri royalty stream. On January 13, 2014, during the JPMorgan

  Healthcare Conference, Papa stated the following:

         The other final comment I want to make is certainly about Tysabri. We’re very
         excited about the Tysabri opportunity. We think it’s a fabulous medication for
         patients with MS. We’ve got a great partner in Biogen that are [sic]


                                                  107
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 112 of 153 PageID: 112



          commercializing this product. So we’re excited what that means. We think,
          importantly, the reason that Tysabri is exciting to us, it is an escalating royalty.
          The royalty today is going to continue to escalate as a percentage of sales.
          We’ve got a great partner and also this product is at a approximately 1% tax rate,
          so very low tax rate for this product, gives us a very nice position with this
          product for the future. Importantly, because the product is a biologic, with a
          REMS program, we think it has a very long life in terms of its time period of
          market exclusivity. So very excited about the Tysabri team and what that meant
          for us, as we bring together the Elan organization, plus Perrigo for the future.

          237.    On February 6, 2014, Perrigo filed with the SEC its fiscal 2Q 2014 Form 10-Q.

  The Form 10-Q was signed by Papa and Brown and informed investors that the Tysabri royalty

  stream would contribute significant revenue to the Company, stating: “The Company acquired a

  significant revenue stream and a $6.1 billion intangible asset for the Multiple Sclerosis drug

  Tysabri,” and “[t]he Tysabri royalty stream is expected to contribute significant revenues,

  operating income and cash flows to the Company’s results of operation.”

          238.    The February 6, 2014 Form 10-Q claimed that Perrigo’s financial statements were

  “prepared in accordance with U.S. generally accepted accounting principles (‘GAAP’).”

          239.    The Form 10-Q also stated that the Tysabri royalty stream was an “intangible

  asset” and that “[t]he asset’s preliminary value is $6.1 billion, which is being amortized on a

  straight-line basis over its useful life of 20 years.”

          240.    On May 7, 2014, Perrigo filed with the SEC its fiscal 3Q 2014 Form 10-Q. The

  Form 10-Q was signed by Papa and Brown and made the same misleading statements concerning

  the Tysabri royalty stream as the 2Q 2014 10-Q described above in paragraphs 237 and 239.

          241.    On April 29, 2015, Perrigo filed its Quarterly Report on Form 10-Q for the

  quarter ending March 28, 2015, which was signed by Defendants Papa and Brown. The April

  29, 2015 Form 10-Q claimed that its financial statements were “prepared in accordance with

  U.S. generally accepted accounting principles (‘GAAP’).” The April 29, 2015 Form 10-Q stated




                                                    108
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 113 of 153 PageID: 113



  that the Tysabri royalty stream was an “intangible asset,” and that “[t]he asset’s value is $5.8

  billion, which is being amortized over a useful life of 20 years.”

         242.    On May 7, 2014, during Perrigo’s 3Q 2014 earnings conference call with

  analysts, Papa misleadingly attributed $53 million in revenue to Perrigo’s Specialty Sciences

  segment, which represented 12% of Biogen’s global sales of Tysabri.

         243.    The statements identified in paragraphs 236 to 242 were materially false and

  misleading when made because: (a) the asset’s value was not $6.1 billion; (b) the financial

  results reported were not accurate and violated GAAP by improperly accounting for the Tysabri

  royalty stream as an intangible asset instead of a financial asset, failing to disclose the fair

  market value of the royalty stream and record mark to-market changes in that fair market value,

  and accounting for the income as revenue; and (c) by failing to properly account for the Tysabri

  royalty stream, Defendants made it impossible for investors to understand the true value of the

  royalty stream, as became apparent in February 2017 when Perrigo sold the asset for $2.2 billion

  (or up to $2.85 billion if certain milestones were met) after originally valuing it at $6.1 billion.

         244.    The statements identified in paragraph 236 were materially false and misleading

  when made because: (a) the asset’s value was not $5.8 billion; (b) the financial results reported

  were not accurate and violated GAAP by improperly accounting for the Tysabri royalty stream

  as an intangible asset instead of a financial asset, failing to disclose the fair market value of the

  royalty stream, and failing to record mark-to-market changes in that fair market value; and (c) by

  failing to properly account for the Tysabri royalty stream, Defendants made it impossible for

  investors to understand that the royalty stream was deteriorating in value, as became apparent in

  February 2017 when Perrigo was only able to sell the asset for $2.2 billion (or up to $2.85 billion

  if certain milestones were met).




                                                   109
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 114 of 153 PageID: 114



         245.    On August 14, 2014, Perrigo filed with the SEC its fiscal year 2014 Form 10-K.

  The Form 10-K was signed by Defendants Papa and Brown, and stated the following about the

  Tysabri royalty stream:

         The Company acquired a significant revenue stream and a $5.8 billion
         intangible asset related to sales of the Multiple Sclerosis drug Tysabri® with the
         acquisition of Elan. The Company collects quarterly royalty payments from
         Biogen Idec, which is solely responsible for the sales and distribution of the drug.
         The Tysabri® royalty stream is expected to contribute significant revenues,
         operating income and cash flows to the Company’s results of operations.

         246.    The Form 10-K described the Tysabri royalty stream as an intangible asset and

  included the following description of how the asset would be valued:

         For intangible assets subject to amortization such as Tysabri®, an impairment
         analysis is performed whenever events or changes in circumstances indicate
         that the carrying amount of any individual asset may not be recoverable. An
         impairment loss is recognized if the carrying amount of the asset is not
         recoverable and its carrying amount exceeds its fair value. Any significant
         change in market conditions, estimates or judgments used to determine expected
         future cash flows that indicate a reduction in carrying value may give rise to
         impairment in the period that the change becomes known.

         247.    The 2014 Form 10-K claimed that its financial statements were “prepared in

  accordance with U.S. generally accepted accounting principles (‘GAAP’)” and stated that the

  Tysabri royalty stream was an “intangible asset” and “[t]he asset’s value is $5.8 billion, which is

  being amortized over its useful life of 20 years.”

         248.    During the August 14, 2014 4Q 2014 earnings conference call with analysts,

  defendants continued to improperly account for the Tysabri royalty stream. The following

  question and answer indicate that defendants were including the Tysabri royalty stream in

  Perrigo’s operating income guidance:

         Q - David Risinger - Morgan Stanley - Analyst: Okay. Well, they’re all great.
         But I guess I’ll just pick number one. So – just wanted to better understand the net
         income growth guidance for FY15. It’s 31% to 37%, but when one backs out the
         likely step-up in Tysabri – net income of about $200 million – the implied net



                                                  110
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 115 of 153 PageID: 115



          income growth for the core seems to be up in the high single digits. So I just
          wanted to get a little bit more color on why that’s below the Company’s long-term
          earnings growth targets, when there’s an easy cough, cold, flu comp versus FY14.

                                             *       *       *

          A – Judy L. Brown: David, you teed up an amount of contribution coming from
          our specialty science business of $200 million-ish of income. Don’t forget that
          we do have running costs that come with that, so we have, give or take, I’d say
          about $20 million of operating costs that come with that business. Think about,
          we have acquired not just a royalty stream, but we have incremental activities as
          well. So you have to take that into consideration. We’re not commenting
          specifically on what we put into our forecast for specialty science revenue, but
          suffice it to say, the remainder, as you’re backing into that, still implies a
          growth rate of our overall business in that five-year CAGR range, or three-year
          CAGR range. Remember, our three-year CAGRs, we’ve said, are between 5%
          and 10% top-line revenue growth.

          249.   The statements identified in paragraphs 245 to 248 were materially false and

  misleading when made because: (a) the asset’s value was not $5.8 billion; (b) the financial

  results reported were not accurate and violated GAAP by improperly accounting for the Tysabri

  royalty stream as an intangible asset instead of a financial asset, failing to disclose the fair

  market value of the royalty stream, failing to record mark-to-market changes in that fair market

  value, and recording the income as operating revenue; and (c) by failing to properly account for

  the Tysabri royalty stream, defendants made it impossible for investors to understand that the

  royalty stream was deteriorating in value, as became apparent in February 2017 when Perrigo

  was only able to sell the asset for $2.2 billion (or up to $2.85 billion if certain milestones were

  met).

          250.   On November 6, 2014, Perrigo filed with the SEC its fiscal 1Q 2015 Form 10-Q.

  The Form 10-Q was signed by Papa and Brown and claimed that its financial statements were

  “prepared in accordance with U.S. generally accepted accounting principles (‘GAAP’).” The

  November 6, 2014 Form 10-Q stated that the Tysabri royalty stream was an “intangible asset”




                                                   111
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 116 of 153 PageID: 116



  and that “[t]he asset’s value is $5.8 billion, which is being amortized over a useful life of 20

  years.”

            251.   On November 6, 2014, during Perrigo’s 1Q 2015 earnings and Omega acquisition

  conference call, Papa again described the Tysabri royalty stream as revenue for the quarter,

  stating “specialty science revenue[s] were $92 million, comprised of Tysabri royalties at 18% for

  the entire quarter in line with our internal expectations.”

            252.   The statements identified in paragraphs 250 and 251 were materially false and

  misleading when made because: (a) the asset’s value was not $5.8 billion; (b) the financial

  results reported were not accurate and violated GAAP by improperly accounting for the Tysabri

  royalty stream as an intangible asset instead of a financial asset, failing to disclose the fair

  market value of the royalty stream and record mark to-market changes in that fair market value,

  and accounting for the payments as revenue; and (c) by failing to properly account for the

  Tysabri royalty stream, defendants made it impossible for investors to understand that the royalty

  stream was deteriorating in value, as became apparent in February 2017 when Perrigo was only

  able to sell the asset for $2.2 billion (or up to $2.85 billion if certain milestones were met).

            253.   On February 5, 2015, Perrigo filed its 2Q 2015 Form 10-Q with the SEC. The

  Form 10-Q was signed by Papa and Brown and claimed that Perrigo’s financial statements were

  “prepared in accordance with U.S. generally accepted accounting principles (‘GAAP’).” The

  February 5, 2015 Form 10-Q stated that the Tysabri royalty stream was an “intangible asset” and

  that “[t]he asset’s value is $5.8 billion, which is being amortized over a useful life of 20 years.”

            254.   On February 5, 2015, during the 2Q 2015 earnings conference call, Brown

  announced that “specialty sciences revenue[s] were $87 million, comprised of Tysabri royalties




                                                   112
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 117 of 153 PageID: 117



  at 18% for an entire quarter, versus 12% a year ago for the 13 days between the December 18,

  2013 closing of the Elan transaction and the fiscal quarter end.”

          255.    On April 29, 2015, Perrigo filed its 3Q 2015 Form 10-Q with the SEC. The Form

  10-Q was signed by Papa and Brown and claimed that Perrigo’s financial statements were

  “prepared in accordance with U.S. generally accepted accounting principles (‘GAAP’).” The

  April 29, 2015 Form 10-Q stated the Tysabri royalty stream was an “intangible asset,” and “[t]he

  asset’s value is $5.8 billion, which is being amortized over a useful life of 20 years.”

          256.    The statements identified in paragraphs 253to 255 were materially false and

  misleading when made because: (a) the asset’s value was not $5.8 billion; (b) the financial

  results reported were not accurate and violated GAAP by improperly accounting for the Tysabri

  royalty stream as an intangible asset instead of a financial asset, failing to disclose the fair

  market value of the royalty stream and record mark to-market changes in that fair market value,

  and accounting for the payment as revenue; and (c) by failing to properly account for the Tysabri

  royalty stream, defendants made it impossible for investors to understand that the royalty stream

  was deteriorating in value, as became apparent in February 2017 when Perrigo was only able to

  sell the asset for $2.2 billion (or up to $2.85 billion if certain milestones were met).

          257.    On August 13, 2015, Perrigo filed its Annual Report on Form 10-K for the fiscal

  year ending June 27, 2015, which was signed by the Director Defendants and Brown. Like the

  April 29, 2015 Form 10-Q, the August 13, 2015 Form 10-K referenced GAAP compliance but

  did not disclose the fair value of the Tysabri royalty stream at the end of the fiscal year; instead,

  it likewise stated that that the asset had “a value of $5.8 billion and a useful life of 20 years.”

          258.    The statements identified in paragraph 245 were materially false and misleading

  when made because: (a) as the Company conceded in its restatement, the asset’s value was not




                                                    113
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 118 of 153 PageID: 118



  $5.8 billion, but rather was no more than $5.42 billion by June 27, 2015; (b) the financial results

  reported were not accurate and violated GAAP by improperly accounting for the Tysabri royalty

  stream as an intangible asset instead of a financial asset, failing to disclose the fair market value

  of the royalty stream, and failing to record mark-to-market changes in that fair market value; and

  (c) by failing to properly account for the Tysabri royalty stream, Defendants made it impossible

  for investors to understand that the royalty stream was deteriorating in value, as became apparent

  in February 2017 when Perrigo was only able to sell the asset for $2.2 billion (or up to $2.85

  billion if certain milestones were met).

         259.    On October 22, 2015, Perrigo and the Director Defendants issued a press release

  announcing earnings for the third calendar quarter of 2015. The press release stated: “The

  directors of Perrigo accept responsibility for the information contained in this announcement. To

  the best of the knowledge and belief of the directors of Perrigo (who have taken all reasonable

  care to ensure such is the case), the information contained in this announcement is in accordance

  with the facts and does not omit anything likely to affect the import of such information.”

         260.    The statements identified in paragraph 259 were materially false and misleading

  when made because: (a) the financial results reported were not accurate and violated GAAP by

  improperly accounting for the Tysabri royalty stream as an intangible asset instead of a financial

  asset, failing to disclose the fair market value of the royalty stream, and failing to record mark-

  to-market changes in that fair market value; (b) by failing to properly account for the Tysabri

  royalty stream, Defendants made it impossible for investors to understand that the royalty stream

  was deteriorating in value, as became apparent in February 2017 when Perrigo was only able to

  sell the asset for $2.2 billion (or up to $2.85 billion if certain milestones were met); and (c) the

  Director Defendants had not “taken all reasonable care” to ensure that the description of the




                                                   114
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 119 of 153 PageID: 119



  Tysabri royalty stream was “in accordance with the facts and does not omit anything likely to

  affect the import of such information.”

         261.    On November 2, 2015, Perrigo filed its Quarterly Report on Form 10-Q for the

  quarter ending September 26, 2015, which was signed by Defendants Papa and Brown. The

  November 2, 2015 Form 10-Q claimed that its financial statements were “prepared in accordance

  with U.S. generally accepted accounting principles (‘GAAP’).” The November 2, 2015 Form

  10- Q did not disclose the fair market value of the Tysabri royalty stream, or update prior

  statements claiming the asset’s value to be $5.8 billion.

         262.    The statements identified in paragraph 261 were materially false and misleading

  when made because they included the following misstatements and omitted the following

  information necessary to make the statements not misleading under the circumstances in which

  they were made: (a) the financial results reported were not accurate and violated GAAP by

  improperly accounting for the Tysabri royalty stream as an intangible asset instead of a financial

  asset, failing to disclose the fair market value of the royalty stream, and failing to record mark-

  to-market changes in that fair market value; and (b) by failing to properly account for the Tysabri

  royalty stream, Defendants made it impossible for investors to understand that the royalty stream

  was deteriorating in value, as became apparent in February 2017 when Perrigo was only able to

  sell the asset for $2.2 billion (or up to $2.85 billion if certain milestones were met).

                                    THE TRUTH IS REVEALED

         263.    On February 18, 2016, after months of hyping its strong financial condition and

  prospects, Perrigo stunned investors by reporting fourth calendar quarter 2015 revenue, margins,

  earnings and cash flow that were all below what Defendants had led investors to expect. The

  Company also revised its 2016 earnings guidance downward from the guidance it issued and



                                                   115
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 120 of 153 PageID: 120



  reiterated (with adjustments for recent acquisitions) just weeks earlier during the Mylan offer.

  Most shockingly, however, the Company also revealed previously undisclosed problems

  regarding Omega. In contrast to earlier claims that Perrigo’s team had already delivered on the

  Omega integration, Perrigo conceded it needed to restructure parts of the BCH unit containing

  Omega assets. The Company further admitted that it needed to record an impairment charge of

  $185 million because the carrying value of certain Omega assets exceeded their fair value.

         264.    Analysts uniformly reacted harshly to the news, with reports by Deutsche Bank,

  Jefferies, J.P. Morgan, Leerink, Morgan Stanley, and UBS all describing the results as a

  “disappointment” and/or “disappointing.” As a result of these disclosures, the price of Perrigo

  shares fell $14.77 per share from the close of the market on February 17, 2016, or over 10%, to

  close at $130.40 per share on February 18, 2016. The blow was softened because Defendants

  failed to reveal the full extent of their growth problems or Omega issues, and did not reveal at all

  the deteriorating fair market value of Tysabri or generic drug price collusion.

         265.    On April 22, 2016, just after Defendant Papa collected millions of dollars in cash

  and equity bonuses for fending off the Mylan bid, Reuters and other news services reported that

  he would be leaving Perrigo to become the new CEO of Valeant. According to Reuters, Valeant

  was negotiating a contract with Papa and planned to announce his appointment as soon as the

  following week.

         266.    UBS’s analyst report addressed the bombshell news by stating simply: “We are

  surprised. We didn’t see this coming.” The news particularly disturbed the market given that

  Papa had spent the better part of the prior year assuring investors of his long-term vision and

  strategy for the Company. For example, Jefferies noted in its analyst report that, after investors

  had “heeded [Papa’s] advice and voted against the [Mylan] tender,” “the mere thought that [Papa




                                                  116
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 121 of 153 PageID: 121



  would] consider a new role could lead one to conclude that [Perrigo] is far from being ‘fixed’”

  and “could imply more . . . [disappointing performance] to come.” By the end of the day, the

  price of Perrigo shares had fallen $7.33 per share, or 5.7%, from $128.68 per share at the close

  on April 21, 2016, to $121.35 per share.

         267.    Though Perrigo had initially issued a press release stating only that it would not

  comment on “speculation or market rumor,” before the market opened on April 25, 2016—the

  very next business day—Perrigo confirmed Papa’s resignation. Even worse, it also drastically

  lowered its earnings guidance for 2016 and announced weak preliminary first-quarter 2016

  results. Specifically, Perrigo announced first-quarter 2016 earnings per share guidance of $1.71

  to $1.77, compared with the $1.89 per share investors had been led to expect. The Company also

  again significantly lowered its 2016 earnings guidance, from the already reduced $9.50 to $9.80

  per share announced in February down to only $8.20 to $8.60 per share, a decline of nearly 14%.

         268.    In sharp contrast to Defendants’ prior representations about the strength of

  Perrigo’s competitive position and the success of the Omega acquisition, the Company attributed

  these poor financial results to increased competitive pressures in its prescription drug segment

  and weaker-than-expected performance within Omega. Even more surprisingly, Perrigo warned

  that investors should expect this weak performance to continue for at least the next three

  quarters. Perrigo also revealed that Omega impairment charges might grow even larger than the

  $185 million charge it had announced two months earlier.

         269.    Market commentators and analysts immediately noted that these revelations

  contradicted Defendants’ aggressive promotion of Perrigo’s growth and prospects during the

  Mylan bid. For example, “Mad Money” host Jim Cramer stated that “Papa had come on ‘Mad

  Money’ and talked about how the Mylan bid dramatically undervalued Perrigo. . . . That was




                                                 117
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 122 of 153 PageID: 122



  clearly untrue.” Cramer also noted his concern over Papa’s decision to depart “under what is

  probably a terrible moment for Perrigo.”

         270.    Likewise, Wells Fargo downgraded Perrigo stock, noting that “Perrigo

  management set unrealistic and aspirational earnings guidance in its effort to defend against

  Mylan’s hostile bid.” A Barclays report stated that the news prompted “[n]o shortage of

  frustration . . . especially since the reset of expectations comes ~6 months after management

  convinced shareholders to rebuff [Mylan’s] tender offer,” and that “the circumstances around

  Papa’s departure, so soon after fending off [Mylan] . . . left many investors concerned that

  [Perrigo] could be in worse shape than we supposed.”

         271.    As a result of these disclosures, Perrigo shares plummeted an astonishing 18%

  that day, dropping by $21.95 per share from the prior day’s close and erasing $3.1 billion in

  market value following unusually high trading volume of over 30 million shares.

         272.    On May 12, 2016, Perrigo reported a disappointing first quarter 2016 loss of

  $0.93 per share (which the Company later revised to a loss of $2.34 per share). The Company

  largely attributed this loss to an additional $467 million impairment charge relating to the Omega

  acquisition, bringing Omega impairment charges to more than $650 million, only months after

  touting the success of the Omega acquisition to stave off Mylan’s tender offer.

         273.    In a conference call with investors later that same day, the Company’s newly

  appointed CEO—John Hendrickson—stated that the Company’s “recent track record of

  performance against our own expectations is unacceptable,” and also indicated that he would “try

  to be as transparent as possible” and target “realistic” forecasts that the Company can meet.

         274.    The market took these statements as a clear admission that the Company and its

  former CEO had misled investors with unrealistic and unattainable financial goals to defeat




                                                 118
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 123 of 153 PageID: 123



  Mylan’s takeover during the prior year. For example, in its analyst report addressing these

  disclosures, Jefferies wrote that it was “looking forward to [Hendrickson’s’] ‘realistic’ and

  ‘transparent’ approach to running the business since now more than ever the co needs to meet

  expectations & reestablish credibility.” Likewise, an analyst report by Barclays described the

  developments as Perrigo’s new leadership team “‘rethink[ing]’ everything which is leading to

  more achievable targets.” As a result, Perrigo shares fell an additional $3.71 per share, or 4%,

  from $92.75 at the close on May 11, 2016, to $89.04 at the close on May 12, 2016. Despite its

  promises of transparency, the Company did not come clean about the full extent of its

  deteriorating growth, the crumbling value of its largest asset, or its reliance on collusive pricing

  to generate profits for the Generic Rx division.

         275.    On August 10, 2016, Perrigo announced that it was yet again revising its

  guidance in part because of lower performance expectations related to the Omega acquisition as

  it continued to implement “transformational organizational changes and improvements in

  products and process in this business.” This news stunned the market, which began to question

  how Perrigo could have so drastically and continually misstated the benefits and integration of

  the Omega acquisition. For example, a RBC Capital Markets analyst report said Perrigo’s

  guidance was only “now reasonable,” while a UBS analyst report stated that it was “surprised

  that management did not plan for [Omega acquisition issues] in the last guidance change.”

         276.    Perrigo’s August 10, 2016 earnings press release acknowledged that part of the

  shortfall was due to the beginning of the return of competitive pricing to the Generic Rx division,

  the natural result of increased scrutiny making collusive price hikes more difficult to implement:

  “To be clear, our financial results were below our expectations primarily due to competition and

  price erosion in the Rx business.” The press release also stated: “Competition and price erosion




                                                     119
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 124 of 153 PageID: 124



  impacted both reported gross margin and adjusted gross margin[.]” In a conference call that

  same day, Defendants Perrigo and Brown also attributed the shortfall partially to “price erosion”

  in the generics segment. As a result of the August 10, 2016 disclosures, Perrigo shares fell

  nearly another 10%, from $95.09 at the close on August 9, 2016, to $86.00 at the close on

  August 10, 2016, following unusually high trading volume of over 13.7 million shares. Shares

  dropped another 2.37% to close at $81.95 on December 8, 2016, after Perrigo announced that it

  had to entirely restructure the BCH (Omega) unit.

         277.      On September 12, 2016, activist investor Starboard Value sent a letter to CEO

  Hendrickson and the Board of Directors, criticizing the false promises that were made to thwart

  the Mylan bid:

         In April 2015, Mylan N.V. (“Mylan”) made an unsolicited proposal to acquire
         Perrigo for cash and stock worth approximately $205 per share, more than a 25%
         premium at that time. Even at current market prices for Mylan shares, this
         combination would have resulted in a current value of approximately $167 per
         share, or 88% more than the current Perrigo stock price of approximately $89.
         Management and the Board went to great lengths to oppose this proposed
         combination, spending more than $100 million in advisor fees relating to its
         defense, and promising shareholders that their standalone strategy would produce
         more value than the transaction given the robustness of Perrigo’s future prospects.
         In order to convince Perrigo shareholders to reject Mylan’s offer, management
         and the Board made aggressive promises of drastic improvements in both
         financial and stock price performance.

  See Starboard letter dated September 12, http://www.starboardvalue.com/wp-2016. The

  Starboard letter also called out “multiple overly optimistic presentations by Perrigo management

  illustrating the potential future value of Perrigo shares,” and the fact that “since that time, results

  have gone decidedly in the wrong direction, and management’s promises have been woefully

  unfulfilled.”

         278.      On November 3, 2016, Bloomberg announced that U.S. prosecutors planned to

  file charges in a generic drug price-fixing probe by the end of the year. The article did not name



                                                   120
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 125 of 153 PageID: 125



  Perrigo specifically as a company being investigated, but it was clear that U.S. prosecutors

  viewed the collusive activities as pervasive and affecting the entire generic drug industry. The

  article pointed out that the investigation was viewed similarly to the DOJ’s long-running probe

  into auto-parts cartels, where charges were eventually brought against 46 companies and 65

  individuals. News of the sweeping antitrust investigation into generic drug manufacturers

  caused the price of Perrigo shares to close down nearly 3.6%, from a close on November 2, 2016

  of $82.91 per share to a close on November 3, 2016 of $79.95 per share.

         279.    On December 8, 2016, Perrigo announced that it was restructuring it BCH

  (Omega) segment. According to the announcement, Perrigo’s BCH business in Belgium needed

  to be restructured “to improve the financial profile and enhance focus of the business on branded

  consumer OTC products.” The media and analysts immediately understood that the

  announcement was simply Perrigo further admitting that its Omega acquisition was

  underperforming, even as it had touted the segment while encouraging investors to turn down the

  Mylan tender offer. A December 8, 2016 FiercePharma article stated: “Perrigo’s Omega Pharma

  has underperformed since the Dublin drugmaker picked it up for $4.5 billion last March. Now,

  under activist pressure, the company is doing something about it.” As part of the “restructuring”

  Perrigo intended to cut jobs, and the “announcement marked the beginning of a consultation

  period required by Belgian law when job cuts are imminent.” On the same day, Bloomberg also

  reported the news, noting that other generic drug companies had also recently announced

  restructuring and job cuts. Perrigo’s December 8, 2016 announcement caused its stock price to

  drop another 2.37%, from a December 7, 2016 close of $83.94 per share to a December 8, 2016

  close of $81.95 per share.




                                                 121
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 126 of 153 PageID: 126



         280.    On February 27, 2017, Perrigo announced that it had agreed to sell the Tysabri

  asset touted to investors at the beginning of the Relevant Period as having a “value of $5.8

  billion,” and which Defendants had never indicated was impaired, for only $2.2 billion cash

  (plus potential future payments of up to $0.65 billion). Perrigo also announced that, for the first

  time, the fair value of the royalty stream did not equal its carrying cost and it was therefore

  recording an impairment charge associated with the asset. Moreover, Perrigo stated that it was

  examining “historical revenue recognition practices” associated with the royalty stream and other

  potential accounting irregularities and, as a result, could not timely file its periodic reports with

  the SEC. Finally, Perrigo announced that Defendant Brown was unexpectedly leaving the

  Company. As CFO, Brown was the person most responsible for these accounting irregularities.

  Within months, the Company confirmed investors’ fears, restating every single financial

  statement it had issued during the Relevant Period—an admission that those statements were

  materially false as of the time they were issued.

         281.    As a result, the Company’s shares closed down nearly 12%, or $9.91 per share,

  from $84.68 at the close on February 27 to $74.77 on February 28, 2017, on unusually high

  trading volume of over 14 million shares. A Morgan Stanley analyst report described the

  developments as a “Painful re-set” and explained that the pain was the result of inflated and

  unachievable organic growth targets: “Under previous CEO Joe Papa, Perrigo had targeted 5–

  10% . . . revenue growth, but the company did not achieve[] that level of growth in recent years.”

  Likewise, an RBC Capital Markets analyst report described the disclosures as “worse than we

  anticipated” and was concerned by the “unexpected CFO departure.”

         282.    On March 3, 2017, Bloomberg reported that Perrigo’s name had been raised by

  antitrust regulators at the Department of Justice. See Perrigo Joins Firms With Generic Drugs




                                                   122
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 127 of 153 PageID: 127



  Under U.S. Glare, Bloomberg (Mar. 3, 2017), https://www.bloomberg.com/news/articles/2017-

  03-03/perrigo-joins-list-of-firms-with-generic-drugs-under-u-s-glare. On this news, Perrigo

  shares dropped 3.71% to close at $72.76, from $75.56 at the close of the prior day.

          283.   After the close of the market on May 2, 2017, Perrigo revealed that its offices had

  been raided as part of an ongoing investigation by the United States Department of Justice into

  price-fixing in the pharmaceutical industry. Investors were stunned. As a Wells Fargo analyst

  report noted, Perrigo had not “included a disclosure in its prior SEC filings related to an

  investigation.” The raid was a far more severe measure than taken against most other generic

  drug manufacturers, who merely received subpoenas. Consequentially, on May 3, 2017—the

  last day of the Relevant Period—Perrigo’s shares closed down over 5%, or $3.88 per share, from

  $76.23 at the close on May 2, 2017, to $72.35 on May 3, 2017. As one Seeking Alpha

  contributor recognized in an article entitled “Will Perrigo Collapse?” published shortly after the

  raid:

          Perrigo (NASDAQ:PRGO) stock has been bit by a U.S Justice Department
          investigation into price fixing and anti-competitive practices in the generics
          market. This controversy culminated in a federal raid on Perrigo’s offices.

                                            *      *       *

          Perrigo’s ‘roll up’ business model is showing signs of stress.

                                            *      *       *

          Perrigo’s stock should be avoided, and the company looks like it is going down
          the same path Valeant went down this time last year. The Federal raid on Perrigo's
          offices suggests that the company's pricing power in the U.S market may come
          under threat, and its roll-up business model may be depending on pricing power.

  Biotechnocrat, Will Perrigo Collapse?, Seeking Alpha (May 5, 2017),

  https://seekingalpha.com/article/4069635-will-perrigo-collapse.




                                                  123
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 128 of 153 PageID: 128



         284.    All told, Perrigo’s stock declined more than 62% from the start of the Relevant

  Period as Defendants’ false and misleading statements about Perrigo came to light.

         285.    On May 22, 2017, Perrigo filed its delinquent Form 10-K for calendar year 2016

  and restated the financial statements previously filed on Form 10-Q for each of the first three

  quarters of 2016. Perrigo’s delinquent 2016 Form 10-K conceded extensive material weaknesses

  in its financial reporting. With regard to the Tysabri royalty stream, the Company admitted:

         [M]anagement determined that its control over the review of the application of the
         accounting guidance in ASC 805 Business Combinations did not operate
         effectively in the appropriate identification of the assets acquired and liabilities
         assumed in connection with the Elan acquisition in December 2013. All
         originally filed financial statements presented up to the filing of this 2016 Form
         10-K included the disclosure of the Elan acquisition with the Tysabri® royalty
         stream presented as an intangible asset. In addition, due to the fact that the asset
         was historically classified as an intangible asset, we did not design or implement
         controls around the fair value accounting for the Tysabri® royalty stream as a
         financial asset, so these controls were not in place at any quarter end subsequent
         to the acquisition, including the date of the annual assessment of internal control.
         Accordingly, management concluded that these control deficiencies represent
         material weaknesses.

         286.    The delinquent 2016 Form 10-K and restated financial statements revealed that

  billions of dollars in Tysabri deterioration had been hidden from investors during the Relevant

  Period. As reflected in the below chart: (a) Perrigo’s delinquent 2016 Form 10-K conceded that,

  in management’s assessment, the fair value of the Tysabri royalty stream as of June 27, 2015,

  was no more than $5.42 billion, and as of December 31, 2015, was no more than $5.31 billion;

  (b) Perrigo’s restated Form 10-Q for the first quarter of 2016 conceded that, in management’s

  assessment, the fair value of the Tysabri royalty stream as of April 2, 2016, was no more than

  $5.02 billion; (c) Perrigo’s restated Form 10-Q for the second quarter of 2016 conceded that, in

  management’s assessment, the fair value of the Tysabri royalty stream as of July 2, 2016, was no

  more than $4.02 billion; (d) Perrigo’s restated Form 10-Q for the third quarter of 2016 conceded




                                                 124
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 129 of 153 PageID: 129



  that, in management’s assessment, the fair value of the Tysabri royalty stream as of July 2, 2016,

  was no more than $3.55 billion; and (e) Perrigo’s delinquent 2016 Form 10-K conceded that, in

  management’s assessment, the fair value of the Tysabri royalty stream as of December 31, 2016,

  was no more than $2.35 billion.

     Measurement date         Last reported value        Actual fair value     Decline hidden from
                              for Tysabri royalty      according to Perrigo      investors by false
                                     stream                                         accounting
    6/27/2015                $5.8 billion              $5.42 billion           $380 million
    12/31/2016               $5.8 billion              $5.31 billion           $490 million
    4/2/2016                 $5.8 billion              $5.02 billion           $780 million
    7/2/2016                 $5.8 billion              $4.02 billion           $1.78 billion
    10/1/2016                $5.8 billion              $3.55 billion           $2.25 billion
    12/31/2016               $5.8 billion              $2.35 billion           $3.45 billion
  Sources: Form 10-Q filed April 29, 2015; Form 10-Q filed August 29, 2015; Form 10-KT filed
  February 22, 2016; Forms 10-K and 10-Q/A filed on May 22, 2017.

         287.    On June 5, 2017, Perrigo issued a press release announcing the forthcoming

  retirement of John Hendrickson—who succeeded Defendant Papa as CEO of Perrigo—making

  Hendrickson the second top executive to leave the Company that year (after Defendant Brown).




                                                 125
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 130 of 153 PageID: 130



                        ADDITIONAL ALLEGATIONS OF SCIENTER


         288.    Numerous additional facts demonstrate that Defendants acted intentionally or, at

  minimum, were reckless, in making the material misstatements and omissions concerning the

  condition of Perrigo’s business.

         I)      OMEGA AND ORGANIC GROWTH


         Defendants’ own statements regarding the integration and valuation of Omega and
         organic growth imply personal knowledge of the true conditions.

         242.    Defendant Papa professed to have detailed knowledge of Omega’s operations and

  performance, as well as personal knowledge of the factors that drove that performance—and

  repeatedly spoke on these subjects to investors. He repeatedly touted successful ongoing efforts

  to integrate Omega, as well as the contribution such integration would make to Perrigo’s organic

  growth. For example, Papa stated during a June 2, 2015 presentation to investors that “Omega

  and Perrigo together were well-positioned,” to achieve a “5% to 10% growth rate,” and described

  the Omega acquisition as “immediately accretive.” Similarly, on Perrigo’s earnings call held on

  August 5, 2015, Defendant Papa assured investors that the Company had “delivered on our

  Omega integration plan” by, among other things, “achiev[ing] great operational efficiencies and

  productivity improvement.” While making these statements, Papa also repeatedly reassured

  investors that he and his team were intimately familiar and hands- on with the ongoing

  integration process. For example, on May 18, 2015, in direct response to analysts’ questions

  concerning the “negative and positive surprises that [ha]ve occurred since [the Omega

  acquisition],” Defendant Papa affirmatively represented that he “had a chance to work with the

  [integration] team,” and discussed specific details of the ongoing integration, including




                                                 126
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 131 of 153 PageID: 131



  identifying Omega products and channels that Perrigo had begun to utilize, and delving into the

  mechanics of the integration process.

         243.    In light of these reassuring statements to the market on a topic of immense

  importance to investors poised to decide whether to tender their shares, it was incumbent on

  Defendant Papa to ensure he understood the true facts concerning the subject on which he spoke.

  Either he possessed the knowledge of the Omega integration that he claimed he had, in which

  case he knew that his statements were false and misleading, or he lacked the knowledge he

  claimed to have, in which case his conduct was severely reckless.

         244.    Along similar lines, as Perrigo itself repeatedly stressed, the Omega acquisition

  was Perrigo’s most important business initiative during the Relevant Period, and Omega’s post-

  acquisition performance and successful integration was a subject of intense market scrutiny and

  concern. As Defendant Brown noted on June 23, 2015, the importance of the acquisition was

  such that Perrigo’s business shifted from predominantly domestic U.S. sales to become “55%

  US, 45% ex-US, primarily Europe.” On the same day, Brown also explicitly linked the much

  touted “5%- 10%” organic growth rate Perrigo to Omega’s success, stating “[t]hat is the growth

  that . . . we see in our future from the combined Perrigo and Omega footprint.” Thus, not only

  did the acquisition make Omega the second largest segment in Perrigo’s business overnight, the

  Individual Defendants themselves admitted that Perrigo’s strategic future and its projected

  organic growth lay in successfully integrating and running Omega. Moreover, given the

  importance of the acquisition to Perrigo’s performance and the value of its stock, analysts were

  consistently focused on it both before and during the Relevant Period. The Defendants were

  keenly aware of this fact, and as discussed above, each of them professed to be deeply familiar

  with the ongoing integration process. The admitted importance of the Omega acquisition, and




                                                 127
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 132 of 153 PageID: 132



  Omega’s status as a core operation of Perrigo, strongly indicates that the Individual Defendants

  were aware of ongoing integration problems, or were severely reckless in not being aware.

         245.    Defendants also indicated that the Individual Defendants had significant roles in

  overseeing the Omega integration, supporting an inference that they were aware of the true state

  of the integration and Omega’s underperformance. For example, Defendant Papa stated on May

  6, 2015, that “[w]hat we tried very hard to do is build a relationship with Mark [Coucke], the

  CEO founder of [Omega]. That relationship goes back to visiting him, him visiting us in

  Allegan, Michigan . . . . And we had some very good dialogs about how we can work together.

  We started some things even before this transaction occurred. So it was a long-time relationship

  building with Mark.” Moreover, on June 2, 2015, Papa stated that “I had to integrate the

  Omega organization.” Similarly, Papa stated on February 5, 2015, that he and other senior

  Perrigo executives “[have] been working with the Omega team [including Coucke] on the post

  close integration, and we’ve had meetings with country managers, finance team, and our supply

  chain teams.” Likewise, on June 23, 2015, in response to an analyst’s questions, Defendant

  Brown reported that the Mylan offer had not impacted the integration efforts, and that “[the

  integration] team continues to do what their mission is and what they had been scheduled to do.”

  Defendant Brown then gave a detailed discussion of Omega’s manufacturing and supply chain

  capabilities, before stating that “Omega [is] more invigorated than ever by the combination of

  what we can do together. [The integration] team is doing their thing and I am off to Belgium

  next week. That [is] process like normal.”

         246.    Furthermore, Defendants Papa and Brown were the chief orchestrators of

  Perrigo’s takeover defenses against Mylan and were responsible for making nearly all statements

  Perrigo issued to investors opposing Mylan’s offer. In doing so, Defendants Papa and Brown




                                                 128
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 133 of 153 PageID: 133



  demonstrated that they were intimately familiar with post-acquisition operational synergies and

  the complex obstacles involved in achieving them. Indeed, both commented extensively on the

  practical impediments to Mylan’s synergy claims concerning Perrigo and personally and

  repeatedly discussed the practical details of integration with investors in an effort to thwart the

  Mylan acquisition. Perrigo’s Board of Directors recognized the importance of Papa and Brown

  to the anti-takeover efforts and granted them special cash and equity bonuses for their “key

  contributions related to Mylan’s hostile takeover attempt.”

         247.    According to information supplied by Christine Kincaid, the former head Cyber

  Security Manager who served as Perrigo’s interim Chief Security Officer—reporting directly to

  the C-suite executives of the Company, the heads of the Omega segment repeatedly made

  adverse information available to senior Perrigo executives, including Defendants Papa and

  Brown. See ASCAC ¶¶ 57–61. Given the repeated representations that Papa and Brown

  communicated closely with the senior-most executives at Omega, and were personally involved

  in and oversaw the integration process, these facts show that Papa and Brown either knew that

  these cost synergies they were touting were unrealistic or were severely reckless in ignoring

  Omega’s repeated warnings that this was the case.

         248.    Defendants admitted understanding the difficulty of integrating a large acquisition

  and achieving merger synergies. In opposing Mylan’s bid, they acknowledged the same

  impediments that plagued Perrigo’s integration with Omega. For example, on September 17,

  2015, Defendant Brown told investors not to tender to Mylan because “Mylan hasn’t told you

  [that] there are potentially very material negative synergies in product divestments and supplier

  contracts with change of control provisions, which could put significant revenue at risk.”

  Accordingly, Defendants either knew that similar problems could emerge in Omega, which they




                                                   129
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 134 of 153 PageID: 134



  described to be Perrigo’s number one “growth driver[] for 2016 and beyond,” or were severely

  reckless in not learning.

             249.     That the Director Defendants (including Defendant Papa as the Chairman of the

  Board) were actually aware of the true facts involving the ongoing integration efforts is

  amplified by the statements they made to investors under the Irish Takeover Rules. As discussed

  above, Rule 19.2 of the Takeover Rules required that those issuing public statements during a

  takeover take “all reasonable care to ensure [that] the information contained in the document or

  advertisement is in accordance with the facts and, where appropriate, that it does not omit

  anything likely to affect the import of such information.” Pursuant to Rule 19.2, each

  presentation and press release Perrigo issued from the beginning of the Relevant Period through

  the end of Mylan’s tender offer contained the written assurance that “[t]he directors of Perrigo

  accept responsibility for the information contained in this announcement,” and that they “who

  have taken all reasonable care to ensure . . . the information contained in this announcement is

  in accordance with the facts.” Thus, the Director Defendants, by their own claim to have

  investigated the factual basis for their assertions, must be charged with knowledge of the true

  facts concealed from investors.

             250.     Likewise, the Director Defendants cannot escape the inference that they were at

  least reckless when issuing profit forecasts. Irish Takeover Rule 28 mandates that “[e]very such

  profit forecast (including the assumptions upon which it is based) shall be compiled with

  scrupulous care, accuracy and objectivity.”32 That Director Defendants did not use scrupulous

  (or even moderate) care, accuracy and objectivity in compiling the profit forecasts they pitched

  to investors as a basis to reject the Mylan bid, and instead rolled up fanciful assumptions that the


  32
       See Irish Takeover Rules, available at content/uploads/2014/01/ITP-Takeover-Rules.pdf.



                                                          130
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 135 of 153 PageID: 135



  Company has since admitted were not “realistic” demonstrates a willingness to say or do

  anything to defeat Mylan’s bid.

          251.     Highlighting his personal knowledge of the promised standards he was breaching,

  Defendant Papa personally assured investors that he was familiar with and compliant with the

  Irish Takeover Rules. On May 6, 2015, he stated that “The Irish rules and Irish governance

  process is very clear . . . We have had regular communications with the Takeover Panel….and

  they’ve been very helpful to us. . . . So there’s a good process. We understand it. We have been

  working very closely with the takeover panel to make sure that we follow the rules.”


          Information supplied by former employees of Perrigo and Omega demonstrate
          Defendants’ scienter.

          252.     As discussed above, according to information supplied Christine Kincaid and

  other former Perrigo and Omega employees to whom allegations in the Amended Securities

  Class Action Complaint and Carmignac Complaint are attributed, adverse information

  concerning Omega’s acquisition, integration and poor performance was made available and

  accessible to senior Perrigo executives, including Defendants Papa and Brown. Given the

  repeated representations that Papa and Brown communicated closely with the senior-most

  executives at Omega, and were personally involved in and oversaw the integration process, these

  facts demonstrate that Papa and Brown either knew that these cost synergies they were touting

  were unrealistic or were severely reckless in ignoring repeated warnings by employees of Omega

  and Perrigo that this was the case.33




  33
    Defendants’ deliberate unlawful, anti-competitive conduct—price fixing—alleged herein further supports an
  inference of scienter. See, e.g., infra VIII.B.



                                                        131
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 136 of 153 PageID: 136



         II)     GENERIC PRICING AND ANTI-COMPETITIVE CONDUCT

         253.    Defendants Papa and Brown both claimed to have personal knowledge of

  Perrigo’s generic drug pricing strategy, the pricing environment of other manufacturers, and

  Perrigo’s ability to withstand pricing pressures in the generic drug industry, and the Generic Rx

  segment was a core operation of Perrigo, indicating that they would have inescapably learned of

  the highly unusual, coordinated price hikes, and pricing pressures impacting (or reasonably likely

  to impact in the near future) Perrigo’s Rx segment, alleged herein.

         254.    Moreover, Papa and Brown had access to information concerning, among other

  things, the increased competition in the U.S. generic drug market and the FDA’s ramped-up

  approval of generic drug applications. Indeed, these Defendants knew the immense regulatory

  scrutiny was aimed at driving down the price of generic drugs, which had reached unsustainable

  levels. At all relevant times, as alleged in the Carmignac Complaint, see Carmignac Complaint

  ¶¶ 131–135, 205, Perrigo maintained a comprehensive list of competitor companies that had filed

  ANDAs with the FDA for products that would, if approved, compete with Perrigo’s products,

  was also keenly focused on and monitored the FDA approval process, and thus was aware of

  when and how drugs would hit the market. Papa and Brown and the other Defendants therefore

  had access to information concerning applications in the FDA pipeline for generic drugs that

  would, once approved, rival Perrigo’s stable of generics. At a minimum, the Defendants were

  reckless in falsely stating the Company was “insulated” from negative pricing pressures and was

  keeping pricing “flat to up slightly” despite those pressures.

         255.    Additionally, Defendants, unlike investors, were aware of or recklessly

  disregarded the various sources of information pointing to unlawful activity undermining the

  accuracy of their statements. Defendants had access to reports and information, including

  industry data, containing red flags indicating anti-competitive conduct was impacting the pricing


                                                  132
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 137 of 153 PageID: 137



  of at least six generic compounds that generated millions of dollars in revenues during the

  Relevant Period. These red flags should have at least generated suspicion and investigation that

  the long-running anti-competitive conduct was possible. As red flags known or available to

  Defendants were indicative of anti-competitive conduct for the reasons set forth above, the fact

  that the DOJ was investigating Perrigo’s participation in anti-competitive behavior should not—

  and would not—have taken Defendants by surprise. Despite these facts, Defendants described,

  and continued to describe, Perrigo’s financial performance and prospects in glowing terms and

  concealed, and then continued to conceal, the Company’s illegal conduct. But, given Perrigo’s

  illegal antitrust scheme and Defendants’ knowledge of the aforementioned facts, Defendants

  could not have genuinely believed that their statements were accurate and complete.

         256.    Moreover, the very nature of the price-fixing activities inflating the results of

  Perrigo’s most profitable division supports an inference of scienter. The price-fixing at issue

  lasted for years and fundamentally transformed the revenues generated by some of Perrigo’s

  most important generic drugs. The successful execution of this scheme required systematic

  coordination and top-down command and control, which could not be done without the

  knowledge and approval of the Company’s highest-ranking executives. Indeed, the significant

  corporate actions required to participate in any collusive behavior—including raising prices for

  key products to the same levels near-simultaneously with multiple competitors pursuant to a

  collusive agreement—could not have been accomplished by low level employees acting alone.

         257.    On July 20, 2016, a mere three months after Defendant Papa’s resignation,

  Perrigo announced a “leadership change” in its Generic Rx division. Specifically, Perrigo

  replaced the executive who was brought in to head the division just as the collusive price hikes

  commenced, Douglas Boothe. Further, Boothe’s departure occurred shortly—only two months—




                                                  133
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 138 of 153 PageID: 138



  before private antitrust litigation relating to Perrigo’s Generic Rx division was brought against

  Perrigo. These facts further contribute to the strong inference that senior executives of Perrigo

  were personally aware of, or recklessly ignored, price fixing in Perrigo’s Generic Rx segment.

          III)     TYSABRI

          258.     Defendants’ GAAP violations alleged above concealed billions of dollars of

  declines in the value of Perrigo’s largest financial asset and demonstrate scienter. The correct

  accounting treatment for the Tysabri royalty stream was clear and easy to apply. The Company

  itself and its then-CEO described the royalty stream as a “financial asset” in May 2016,

  approximately a year before restating results, and Perrigo now concedes that GAAP calls for

  financial assets to be recorded at their fair market value. Moreover, the $3.6 billion difference

  between the market price for the Tysabri royalty, as reflected in its sales price of just $2.2 billion

  (before contingent payments of up to $650 million),34 and the $5.8 billion value Defendants

  claimed during the Relevant Period, strongly supports an inference that at least Perrigo, Papa and

  Brown knew that the Tysabri asset was worth far less than reported to investors.

          IV)      FURTHER ALLEGATIONS OF SCIENTER

          Findings by the Irish Takeover Panel.

          258.     That the Irish Takeover Panel repeatedly found Perrigo’s actions to be misleading

  during the Mylan offer period bolsters an inference that it understood its aggressive statements

  risked misleading investors. The Irish Takeover Panel—the government body charged with

  enforcing and adjudicating disputes under the Takeover Rules—twice ruled that Perrigo

  breached rule 19.3, “Avoidance of Misleading Statements,” by making materially misleading

  statements in resisting the tender offer. The Panel’s August 25, 2015 ruling covered a series of


  34
    The fact that Defendants were readying the royalty stream for sale in the second half of 2016 provides a motive
  for Perrigo to claim an inflated fair value, so as to not dissuade potential buyers.



                                                         134
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 139 of 153 PageID: 139



  Perrigo’s statements concerning the tender offer and stated in no uncertain terms that the voided

  “statements may mislead shareholders and the market or may create uncertainty contrary to

  Rule 19.3(a) of the . . . Takeover Rules.”35 Similarly, in October 2015, the Panel ruled that

  statements Perrigo made about Mylan’s largest shareholder “may be misleading and therefore in

  breach of Rule 19.3,” directing Perrigo to make a corrective statement.36 If Defendants’ personal

  admissions of responsibility and diligence were insufficient, the Takeover Panel’s direct

  criticism of Perrigo’s public statements should have further put Defendants on notice as to their

  responsibility to make accurate, factually substantiated statements under Irish law. That a neutral

  observer found Defendants to be misleading in certain aspects of their takeover defense further

  demonstrates their propensity to be misleading in the takeover defense statements and omissions

  alleged above.


          The sheer size of Defendants’ misrepresentations and the GAAP violations.

          259.     The Omega misrepresentations covered up problems so large they led to “total

  impairments of $2.0 billion”—43% of the entire Omega purchase value, 66% of the equity

  Perrigo contributed to the acquisition, and 1.28 times the total goodwill Perrigo attributed to the

  Omega acquisition as of June 27, 2015. The organic growth misrepresentations hid that a decade

  of rapid organic growth had slowed to only around 1%, and the overstated earnings guidance had

  to be slashed numerous times. The concealed generic drug price-fixing involved hundreds of

  millions of dollars of unsustainable collusive revenue in Perrigo’s most profitable division.

  Moreover, as alleged above, Defendants’ GAAP violations concealed billions of dollars of



  35
    See Press Release, SEC, Mylan Comments on Misleading Statements Made by Perrigo (Aug. 25, 2015),
  https://www.sec.gov/Archives/edgar/data/1585364/000119312515301798/d76981d425.htm.
  36
    See Press Release, SEC (Oct. 9, 2015),
  https://www.sec.gov/Archives/edgar/data/1585364/000158536415000145/a1009201514-d9aattachment.htm.



                                                     135
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 140 of 153 PageID: 140



  declines in the value of Perrigo’s largest financial asset and led to one of the largest restatements

  in recent history.


          The close proximity, and sharp divergence, between the misrepresentations and
          revelations of the truth.

          260.    The temporal proximity between Defendants’ false reassurances to investors and

  contradictory revelations supports a strong inference of scienter. Only months after issuing a

  supposedly “scrupulous[ly]” objective profit forecast, and less than only five weeks after

  reiterating guidance in January 2016, Defendants began to slash that guidance. Similarly, only

  five weeks after Papa’s January 2016 reassurances concerning “synergies” with Omega, Perrigo

  announced the first of many large impairments related to Omega. Then, Papa resigned less than

  six months after urging investors to keep Perrigo an independent Company under his leadership,

  which analysts and market commentators recognized raised concern about Defendants’ prior

  representations. Such confident assurances followed quickly by contradictory revelations

  contribute to an inference of scienter.

          261.    The sharpness of the divergences between reassurances made during the Relevant

  Period and subsequent revelations, involving multiple instances in which later negative

  disclosures completely contradicted Defendants’ earlier positive statements, contributes to a

  strong inference of scienter. For example, Defendant Papa repeatedly trumpeted Perrigo’s

  “strong history of responsible corporate governance” and “commitment to corporate governance

  and transparency,” which purportedly stood in sharp contrast to “Mylan’s irresponsible corporate

  governance behavior,” which Defendant Papa called “abysmal.” But shortly after making these

  forceful statements, Defendant Papa quit the Company, and the new CEO conceded that

  Perrigo’s guidance to investors had not been “realistic.” As discussed above, Defendants’

  repeated boasting concerning the value and success of the Omega acquisition were also


                                                  136
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 141 of 153 PageID: 141



  contradicted soon after their positive statements by write downs that exceeded the total value of

  goodwill Perrigo had recorded in the acquisition. These shocking announcements were then

  followed by a raft of further executive personnel departures (including that of the CFO and the

  head of Perrigo’s Generic Rx segment) over the course of 2016 and 2017, as well as a

  restatement. Such sharp contradictions, including a complete reversal from touting synergies to

  the need to implement major, multi- hundred-million-dollar “restructuring[s]” in the span of

  weeks, contributes to a strong inference of scienter, or at the very least, severe recklessness.


          Sarbanes-Oxley Certifications.

          262.    In their Certifications Pursuant to Sections 302 and 906 of the Sarbanes-Oxley

  Act of 2002, submitted with the Company’s 2015 Form 10-K and Form 10-KT, Defendants Papa

  and Brown represented that (i) they had reviewed the Company’s respective filings; (ii) the

  reports did “not contain any untrue statement of material fact or omit to state a material fact

  necessary to make the statements made . . . not misleading”; and (iii) the “information included

  in this report, fairly present in all material respects the financial condition, results of operations

  and cash flows of the [Company].” Perrigo’s admission that it actually had “material

  weaknesses” in internal controls, specifically that it “did not maintain, in all material respects,

  effective internal control over financial reporting [throughout the Relevant Period],” suggests

  that, either Papa and Brown were reckless in making their Sarbanes-Oxley certifications, or had

  actual knowledge of the deficiencies from the investigation they claimed to have conducted.


          Timing and circumstances of executive departures.

          263.    The timing and circumstances of Defendant Brown’s departure also demonstrates

  her (and Perrigo’s) scienter. It came the same day that Perrigo announced it was investigating

  “historical revenue recognition practices” regarding the Tysabri royalty stream, and that it could


                                                    137
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 142 of 153 PageID: 142



  only sell the Tysabri royalty stream for $2.2 billion (or up to $2.85 billion if certain milestones

  were satisfied), billions less than the value Brown had caused Perrigo to report to investors

  using an accounting scheme that Perrigo now admits violated GAAP, and which directly

  furthered Defendants’ fraud. As discussed above, Defendants’ scienter is also demonstrated by

  the timing and circumstances of the departures of the Individual Defendants, which are alleged

  above.


           Defendants’ motives.

           264.   As alleged in detail above—and as numerous independent observers, such as Jim

  Cramer, Wells Fargo and Starboard Value concluded after the tender offer failed (as noted

  above)—Defendants’ motive during the takeover period was to derail Mylan’s bid and cause

  investors to reject the deal. Papa and Brown were awarded millions of dollars in special bonuses

  for their roles in defeating the Mylan offer. Further, the Individual Defendants were motived to

  engage in fraud for personal entrenchment reasons—to prevent a transaction likely to lead to

  their terminations.

                                               RELIANCE

           265.   During the Relevant Period, Plaintiffs reasonably relied on the materially false

  and misleading statements and omissions alleged herein in reaching investment decisions

  concerning Perrigo common stock.

           266.   There is a presumption of reliance established by the fraud-on-the-market doctrine

  because, among other things:

                  (a)     The Defendants made public misrepresentations or failed to disclose

  material facts during the relevant period;

                  (b)    The misrepresentations and omissions were material;


                                                  138
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 143 of 153 PageID: 143




                 (c)     The Company’s securities traded in efficient markets;

                 (d)     The misrepresentations and omissions alleged would induce a reasonable

  investor to misjudge the value of the Company’s securities; and

                 (e)     Plaintiffs purchased Perrigo securities between the time Defendants

  misrepresented or failed to disclose material facts, and the time the true facts were disclosed

  without knowledge of the misrepresented or omitted facts.

         267.    At all relevant times, the market for Perrigo’s securities was efficient for the

  following reasons, among others:

                 (a)     Perrigo’s common stock met the requirements for listing, was liquid, and

  was listed and actively traded on the NYSE and TASE, highly efficient and automated markets;

                 (b)     As a regulated issuer, Perrigo filed periodic reports with the SEC and the

  New York Stock Exchange;

                 (c)     Perrigo regularly communicated with public investors via established

  market communication mechanisms, including through regular disseminations of press releases

  on the national circuits of major newswire services and through other wide-ranging public

  disclosures, such as communications with the financial press and other similar reporting services;

  and

                 (d)     Perrigo was covered by multiple analysts during the relevant period.

         268.     As a result of the foregoing, the market for Perrigo’s securities promptly digested

  current information regarding Perrigo from all publicly available sources and reflected such

  information in the price of Perrigo securities. Under these circumstances, a presumption of

  reliance applies.




                                                  139
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 144 of 153 PageID: 144



         269.    Plaintiffs also are entitled to a presumption of reliance under Affiliated Ute

  Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein

  against Defendants are primarily predicated upon omissions of material fact for which there was

  a duty to disclose.

         270.    In addition, Plaintiffs directly relied on Defendants’ false and misleading

  statements alleged herein when deciding to purchase Perrigo securities and/or hold Perrigo

  securities through the tender offer.

         271.    During the Relevant Period, Plaintiffs employed an active investment strategy

  based on an analytical, research-based investment process. Under this process, Plaintiffs

  regularly evaluated individual companies, including Perrigo, and made determinations as to

  whether to purchase, sell, tender, or hold shares in those companies. Factors Plaintiffs

  considered in deciding whether to purchase, sell, tender, or hold Perrigo shares included, among

  other things, Perrigo’s financial performance and outlook, and a review of the Company’s

  strengths, weaknesses and opportunities.

         272.    During the Relevant Period, Plaintiffs undertook comprehensive asset valuation

  analyses and performed rigorous independent and fundamental research including reading and

  relying upon publicly available information concerning Perrigo from the following sources: (a)

  Perrigo’s public statements, plans and press releases; (b) Perrigo’s corporate website and

  materials posted thereon; (c) analyst reports and earnings conference calls involving Perrigo; (d)

  Perrigo’s periodic securities filings with the SEC and the NYSE, including its Forms 10-K; (e)

  other regulatory filings and reports regarding Perrigo; and (f) industry conferences and

  conference transcripts involving Perrigo.




                                                  140
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 145 of 153 PageID: 145



         273.    In particular, Plaintiffs read, reviewed, and/or listened to, and relied on statements

  from the foregoing sources set forth above concerning the Company’s financial performance and

  outlook, Mylan’s tender offer, and audited financial statements, particularly those regarding

  Perrigo’s financial condition, the Omega acquisition, Omega’s performance and integration,

  Perrigo’s organic growth, pricing in the Generic Rx division, and the fair value of the Tysabri

  royalty stream and GAAP compliance. Plaintiffs used the Company’s reported revenues and

  projections, among other things, as metrics to analyze Perrigo’s current and future operations and

  financial performance and the relative value of Mylan’s tender offer, and in making decisions

  about whether to invest in Perrigo or its competitors. In so doing, Plaintiffs also read and relied

  on statements from these sources relating to Perrigo’s financial condition, the Omega acquisition,

  Omega’s performance and integration, Perrigo’s organic growth, pricing in the Generic Rx

  division, the fair value of the Tysabri royalty stream, and GAAP compliance.

         274.    In deciding to purchase or acquire Perrigo common stock and in making

  investment decisions concerning Perrigo common stock during the Relevant Period, Plaintiffs

  read, reviewed, and/or listened to, and relied on Defendants’ false or misleading statements set

  forth above (to the extent the statement was released to the market) as being materially complete

  and as not omitting material information, including information regarding Perrigo’s financial

  condition, the Omega acquisition, Omega’s performance and integration, Perrigo’s organic

  growth, pricing in the Generic Rx division, and the fair value of the Tysabri royalty stream and

  GAAP compliance. In reliance upon the false or misleading statements and omissions identified

  above, Plaintiffs purchased or acquired a total of approximately 2.59 million shares of Perrigo

  common stock during the Relevant Period that were held on the tender offer deadline, and as a

  result, were damaged by the fraud detailed herein.




                                                  141
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 146 of 153 PageID: 146



            275.    In addition, during the Relevant Period, in connection with Plaintiffs’ efforts to

  learn about Perrigo and inform its investment decisions regarding Perrigo common stock,

  Plaintiffs met directly with representatives at Perrigo, including top Perrigo executives such as

  Defendant Papa and Arthur Shannon (the then-Vice President, Investor Relations and Global

  Communications). For example, during May 12, 2015, and October 29, 2015, meetings attended

  by Plaintiffs, Papa discussed a variety of issues related to Perrigo and why Plaintiffs and other

  Perrigo investors should reject Mylan’s tender offer, including Perrigo’s financial performance,

  Perrigo’s actual and projected growth, the Omega acquisition, and the Tysabri royalty stream.

  Information collected by Plaintiffs during meetings with Perrigo representatives informed the

  investment decisions of Plaintiffs’ portfolio managers, and was a factor in reaching investment

  decisions concerning Perrigo common stock during the Relevant Period.

            276.    Defendants’ false and misleading statements and omissions of fact alleged herein

  had a material influence and were a substantial factor in bringing about Plaintiffs’ investment

  decisions with respect to Perrigo stock. Plaintiffs did not know, and in the exercise of reasonable

  diligence could not have known, of Defendants’ false and misleading statements alleged herein

  when reaching investment decisions concerning Perrigo common stock during the Relevant

  Period.

                                           NO SAFE HARBOR

             277.    The statutory safe harbor provided for forward-looking statements under

   certain circumstances does not apply to any of the allegedly false statements pleaded in this

   Complaint. The specific statements pleaded herein were not “forward-looking statements”

   nor were they identified as “forward-looking statements” when made. Nor was it stated with

   respect to any of the statements forming the basis of this Complaint that actual results “could



                                                    142
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 147 of 153 PageID: 147



   differ materially from those projected.” To the extent there were any forward-looking

   statements, there were no meaningful cautionary statements identifying important factors that

   could cause actual results to differ materially from those in the purportedly forward-looking

   statements. Alternatively, to the extent that the statutory safe harbor does apply to any

   forward-looking statements pled herein, Defendants are liable for those false forward-looking

   statements because at the time each of those forward-looking statements was made, the

   particular speaker knew that the particular forward-looking statement was false, and/or the

   forward-looking statement was authorized and/or approved by an executive officer of Perrigo

   who knew that those statements were false when made.

                               PLAINTIFFS’ CLAIMS ARE TIMELY

         278.    As discussed above, on June 21, 2017, Roofers’ Pension Fund, on behalf of itself

  and others similarly situated, filed an amended putative class complaint. See Am. Compl. for

  Violation of the Federal Securities Laws (“Roofers’ Complaint”), Roofers’ Pension Fund v.

  Papa, No. 16-cv-2805 (D.N.J. June 21, 2017), ECF No. 89.

         279.    The Roofers’ Complaint alleges claims for violation of: (1) Section 10(b) of the

  Exchange Act and Rule 10b-5; (2) Section 20(a) of the Exchange Act; (3) Section 14(e) of the

  Exchange Act; and (4) the Israel Securities Law of 1968. Plaintiffs here likewise bring claims

  for violations of Sections 10(b), 20(a), and 14(e) of the Exchange Act, and Rule 10b-5

  promulgated thereunder, proof of which will require evidence of the same or similar wrongful

  acts as would proof of the claims asserted in the Roofers’ Complaint.

         280.    Defendants Perrigo Co., PLC; Joseph Papa; and Judy Brown also are defendants

  in the Roofers’ Complaint.

         281.    Plaintiffs were originally included in the defined class in the Roofers’ action.



                                                  143
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 148 of 153 PageID: 148



          282.    Under American Pipe & Construction Co. v. Utah, 414 U.S. 538, 552 (1974), all

  proposed class members are treated as if they filed their own individual actions, until they either

  opt out or a certification decision excludes them.

          283.    Accordingly, the claims here are deemed to have been brought as of the date they

  or similar claims were brought in the related class action, and therefore the Roofers’ action tolled

  Plaintiffs’ claims.

    COUNT I FOR VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE ACT AND
                  RULE 10b-5 (AGAINST ALL DEFENDANTS)

          284.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

  above as if fully set forth herein.

          285.    During the Relevant Period, Defendants carried a plan, scheme, and course of

  conduct that was intended to and, throughout the Relevant Period, did: (i) deceive the investing

  public, including Plaintiffs, as alleged herein; and (ii) cause Plaintiffs to purchase Perrigo

  common stock at artificially inflated prices.

          286.    Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

  untrue statements of material fact and/or omitted to state material facts necessary to make the

  statements not misleading; and (iii) engaged in acts, practices, and a course of business that

  operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

  to maintain artificially high market prices for Perrigo common stock in violation of Section 10(b)

  of the Exchange Act and Rule 10b-5 promulgated thereunder.

          287.    Defendants, individually and in concert, directly and indirectly, by the use, means,

  or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

  continuous course of conduct to conceal adverse material information about the Company’s

  financial wellbeing, operations, and prospects.


                                                    144
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 149 of 153 PageID: 149



          288.    During the Relevant Period, Defendants made the false statements specified

  above, which they knew or recklessly disregarded to be false or misleading in that they contained

  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

          289.    Defendants had actual knowledge of the misrepresentations and omissions of

  material fact set forth herein, or recklessly disregarded the true facts that were available to them.

  Defendants engaged in this misconduct to conceal Perrigo’s true condition from the investing

  public and to support the artificially inflated prices of the Company’s common stock.

          290.    Plaintiffs have suffered damages in that, in reliance on the integrity of the market,

  they paid artificially inflated prices for Perrigo common stock. Plaintiffs would not have

  purchased the Company’s common stock at the prices they paid, or at all, had they been aware

  that the market prices for Perrigo common stock had been artificially inflated by Defendants’

  fraudulent course of conduct.

          291.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

  suffered damages in connection with their purchases of the Company’s common stock during the

  Relevant Period.

          292.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

  Act and Rule 10b-5 promulgated thereunder.

       COUNT II FOR VIOLATIONS OF SECTION 14(e) OF THE EXCHANGE ACT
                        (AGAINST ALL DEFENDANTS)

          293.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

  above as if fully set forth herein.

          294.    Section 14(e) provides: “It shall be unlawful for any person to make any untrue

  statement of a material fact or omit to state any material fact necessary in order to make the


                                                   145
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 150 of 153 PageID: 150



  statements made, in the light of the circumstances under which they are made, not misleading, or

  to engage in any fraudulent, deceptive, or manipulative acts or practices, in connection with any

  tender offer.”

         295.      Defendants’ conduct violated their respective obligations under Section 14(e)

  because Defendants made the materially false or misleading statements or omissions of material

  fact set forth above in connection with Mylan’s tender offer.

         296.      Those misstatements and omissions were material, in that a reasonable investor

  would have deemed those facts important in determining whether to purchase and tender its

  shares of Perrigo stock in connection with the tender offer.

         297.      Defendants intentionally or recklessly engaged in acts, practices, and a course of

  conduct that was fraudulent, deceptive or manipulative when issuing their false or misleading

  statements or omissions of material in violation of Section 14(e) of the Exchange Act. During

  the Relevant Period, and while in possession of material adverse, nonpublic information,

  Defendants used the means and instrumentalities of interstate commerce, the U.S. mails, and the

  facilities of the national securities exchanges to make the materially false or misleading

  statements and omissions of material fact alleged herein to: (i) knowingly or recklessly deceive

  Perrigo shareholders with respect to Perrigo’s operations, business, performance and prospects;

  (ii) cause the market price of Perrigo common stock to trade above its true value; and (iii) induce

  a majority of Perrigo shareholders to reject Mylan’s Tender Offer, thereby interfering with the

  Plaintiffs’ opportunity, and depriving them of the opportunity, to tender their Perrigo common

  stock in exchange for the combination of cash and Mylan stock offered by Mylan through the

  tender offer.




                                                   146
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 151 of 153 PageID: 151



          298.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

  suffered damages in connection with its holdings of Perrigo common stock as of the expiration

  of Mylan’s Tender Offer on November 13, 2015, because the tender offer, which was in large

  part defeated as the result of Defendants’ material misrepresentations and omissions, would have

  provided the Plaintiffs with substantially more value than holding their Perrigo common stock.

          299.    As a direct and proximate result of Defendants’ violations of Section 14(e) of the

  Exchange Act, Plaintiff was prevented from fairly assessing Mylan’s offer, and deprived of the

  opportunity to exchange its Perrigo shares for superior compensation in cash and stock. As a

  result, Plaintiff incurred significant damages.

          300.    By reason of such conduct, Defendants are liable pursuant to Section 14(e) of the

  Exchange Act.

       COUNT III FOR VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT
              (AGAINST THE DIRECTOR DEFENDANTS AND BROWN)

          301.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

  above as if fully set forth herein.

          302.    Defendant Papa was the CEO and Chairman of the Board of Perrigo, and architect

  of the strategic positions taken by Perrigo alleged herein. He was directly involved in the day-to-

  day management of the Company, including its communications to investors. As a result, he had

  the power and ability to control the actions of Perrigo, and acted as a controlling person of

  Perrigo within the meaning of Section 20(a) of the Exchange Act for all statements and

  omissions of Perrigo until his resignation, and is liable for Perrigo’s violations of the Exchange

  Act during that time.

          303.    The Director Defendants other than Papa exercised control over the Company and

  its communications to investors during the pendency of the Mylan offer, because they had the


                                                    147
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 152 of 153 PageID: 152



  absolute ability under Irish Takeover Rules to accept or reject such communications, and were

  responsible for exercising care over those communications. By reason of such conduct, the

  Director Defendants (other than Papa) were control persons of Perrigo within the meaning of

  Section 20(a) of the Exchange Act for all statements and omissions of Perrigo during the

  pendency of the Mylan offer, and are liable for Perrigo’s violations of the Exchange Act during

  that time.

         304.    Defendant Brown was the CFO of Perrigo, signed periodic filings on behalf of

  Perrigo and certified those filings pursuant to Sarbanes-Oxley. As a result, Brown exercised

  control over Perrigo’s selection of accounting treatment, the recording of its financial statements,

  and its decisions to comply or not comply with GAAP. By reason of such conduct, Brown was a

  control person of Perrigo within the meaning of Section 20(a) of the Exchange Act for all

  statements and omissions of Perrigo regarding its accounting for the Tysabri royalty stream, and

  is liable for Perrigo’s violations of the Exchange Act related thereto.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs pray for judgment as follows:

           A.     Awarding compensatory damages in favor of Plaintiffs against all

   Defendants, jointly and severally, for all damages sustained as a result of Defendants’

   wrongdoing, in an amount to be proven at trial, including interest thereon;

           C.     Awarding Plaintiffs reasonable costs and expenses incurred in this action,

   including attorneys’ fees and expert fees; and

           D.     Awarding such equitable/injunctive or other further relief as the Court may

   deem just and proper.




                                                    148
Case 2:19-cv-04900-MCA-LDW Document 1 Filed 02/06/19 Page 153 of 153 PageID: 153



                                        JURY DEMAND

         Plaintiffs hereby demand a trial by jury.

  Dated: New York, New York
         February 6, 2019
                                      Respectfully submitted,

                                      BOIES SCHILLER FLEXNER LLP


                              By:            /s/ Gary R. Studen
                                      Gary R. Studen
                                      Leigh M. Nathanson (pro hac vice application forthcoming)
                                      Duane L. Loft (pro hac vice application forthcoming)
                                      Emily H. Harris (pro hac vice application forthcoming)
                                      BOIES SCHILLER FLEXNER LLP
                                      55 Hudson Yards
                                      New York, New York 10001
                                      Phone: (212) 446-2300
                                      gstuden@bsfllp.com
                                      lnathanson@bsfllp.com
                                      dloft@bsfllp.com
                                      eharris@bsfllp.com

                                      Attorneys for Plaintiffs




                                                149
